EXHIBIT 10.1

CONTRIBUTION AGREEMENT

BY AND AMONG

TARVALÓN, S.L.,

SFDS GLOBAL HOLDINGS BV

AND

OCM LUXEMBOURG EPOF SARL

AND

SMITHFIELD FOODS, INC. (FOR THE PURPOSES OF ARTICLE VII ONLY)

JUNE 29, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

1.1

  

Accounts

   1

1.2

  

Affiliate

   1

1.3

  

Agreement

   2

1.4

  

Approval

   2

1.5

  

Assets

   2

1.6

  

Books and Records

   2

1.7

  

Closing

   2

1.8

  

Closing Date

   2

1.9

  

Company

   2

1.10

  

Confidentiality and Exclusivity Agreement

   2

1.11

  

Constituent Documents

   2

1.12

  

Contracts

   2

1.13

  

Contributed Shares

   2

1.14

  

Debt

   2

1.15

  

Earn-Out Agreement

   2

1.16

  

Effective Time of Closing

   3

1.17

  

Employment Regulations

   3

1.18

  

Environment

   3

1.19

  

Environmental Consents

   3

1.20

  

Environmental Laws

   3

1.21

  

Environmental Matters

   3

1.22

  

Equipment

   3

1.23

  

Exchange Act

   3

1.24

  

Expenses

   3

1.25

  

Financial Statements

   3

1.26

  

FrenchCo Business

   3

1.27

  

FrenchCo Intellectual Property Rights

   3

1.28

  

GAAP

   3

1.29

  

Governmental Authority

   4

1.30

  

Hazardous Materials

   4

1.31

  

Industry Wide Plan

   4

1.32

  

Intellectual Property

   4

1.33

  

Inventory

   4

1.34

  

Knowledge of Smithfield

   4

1.35

  

Law

   4

1.36

  

Lien

   4

1.37

  

Losses

   4

1.38

  

Material Adverse Effect

   5

1.39

  

OCM

   5

1.40

  

OCM Cash Contribution

   5

1.41

  

OCM Indemnified Parties

   5

1.42

  

OCM Initial Shares

   5

1.43

  

Permits

   5

1.44

  

Person

   5

 

(i)



--------------------------------------------------------------------------------

1.45

  

Properties

   5

1.46

  

Purchase Agreement

   5

1.47

  

Retirement Benefit

   5

1.48

  

Shares

   5

1.49

  

Site

   6

1.50

  

SLE

   6

1.51

  

Smithfield

   6

1.52

  

Smithfield Cash Contribution

   6

1.53

  

Smithfield France

   6

1.54

  

Smithfield Indemnified Parties

   6

1.55

  

Smithfield Initial Shares

   6

1.56

  

State Social Security Plan

   6

1.57

  

Stockholders Agreement

   6

1.58

  

Subsidiaries

   6

1.59

  

Target Company IT Systems

   6

1.60

  

Target Employee Benefit Plan

   6

1.61

  

Third-Party Intellectual Property Rights

   6

1.62

  

Tax

   6

1.63

  

Tax Regulations

   7

1.64

  

Tax Return

   7

1.65

  

Third Party Right

   7

1.66

  

Transaction Material Adverse Effect

   7

ARTICLE II CONTRIBUTION AND SHARE ISSUANCE

   7

2.1

  

Contribution and Share Issuance

   7

2.2

  

Deliveries at Closing

   8

ARTICLE III WARRANTIES OF SMITHFIELD

   9

3.1

  

Organization of Smithfield

   9

3.2

  

Smithfield Authorization; Execution and Delivery; Enforceability

   9

3.3

  

No Violation or Conflict by Smithfield

   10

3.4

  

Title to Contributed Shares

   10

3.5

  

Organization of the Company

   10

3.6

  

Company Authorization; Execution and Delivery; Enforceability

   10

3.7

  

No Violation or Conflict by the Company

   10

3.8

  

Organization and Authority of Smithfield France

   11

3.9

  

Capitalization

   11

3.10

  

No Violation or Conflict by Smithfield France

   11

3.11

  

Subsidiaries

   11

3.12

  

Sufficiency of Assets

   11

3.13

  

Financial Statements

   11

3.14

  

Liabilities at Effective Time of Closing

   12

3.15

  

Authorizations, Valid Obligations, Filings and Consents

   12

3.16

  

Smithfield, the Shares and Smithfield France and Subsidiaries

   12

3.17

  

Organizational Documents of Smithfield France and the Subsidiaries

   12

3.18

  

Absence of Changes

   12

3.19

  

Statutory Books

   13

 

(ii)



--------------------------------------------------------------------------------

3.20

  

Accounting Records

   13

3.21

  

Securities Exchange Act

   13

3.22

  

Borrowings and Mortgages

   14

3.23

  

Sureties

   14

3.24

  

Grants

   14

3.25

  

Licenses

   15

3.26

  

Compliance

   15

3.27

  

The Business Assets

   15

3.28

  

Consents, Approvals and Compliance with Laws

   17

3.29

  

No Broker

   17

3.30

  

Contractual Matters

   17

3.31

  

Litigation

   19

3.32

  

Investigations

   19

3.33

  

Insolvency, etc.

   19

3.34

  

IP/IT

   20

3.35

  

Real Estate

   21

3.36

  

Environmental

   22

3.37

  

Employment

   24

3.38

  

Retirement Benefits

   26

3.39

  

Tax Matters

   27

ARTICLE IV WARRANTIES OF OCM

   27

4.1

  

Organization

   27

4.2

  

Authorization; Execution and Delivery; Enforceability

   27

4.3

  

No Violation or Conflict by OCM

   27

4.4

  

No Broker

   28

ARTICLE V COVENANTS

   28

5.1

  

Conduct of Business of Smithfield France and the Subsidiaries

   28

5.2

  

Access to Information

   28

5.3

  

Commercially Reasonable Efforts

   28

5.4

  

Public Announcements

   28

5.5

  

Confidentiality and Exclusivity Agreement

   28

ARTICLE VI CONDITIONS PRECEDENT TO CLOSING

   29

6.1

  

Conditions Precedent to Obligations of OCM

   29

6.2

  

Conditions Precedent to Obligations of Smithfield

   29

ARTICLE VII INDEMNITIES AND ADDITIONAL COVENANTS

   30

7.1

  

Smithfield’s Indemnity

   30

7.2

  

OCM’s Indemnity

   32

7.3

  

Additional OCM Indemnity

   33

7.4

  

Company Indemnity

   33

7.5

  

Further Assurances

   33

ARTICLE VIII TERMINATION; WAIVER

   33

8.1

  

Termination

   33

 

(iii)



--------------------------------------------------------------------------------

8.2

  

Effect of Termination

   34

8.3

  

Waiver; Extension

   34

ARTICLE IX MISCELLANEOUS

   34

9.1

  

Entire Agreement; Amendment

   34

9.2

  

Expenses

   35

9.3

  

Governing Law; Consent to Jurisdiction

   35

9.4

  

Assignment

   35

9.5

  

Notices

   36

9.6

  

Counterparts; Headings

   37

9.7

  

Specific Performance

   37

9.8

  

Interpretation

   37

9.9

  

Severability

   37

9.10

  

No Reliance

   37

9.11

  

Survival; Exhibits

   37

 

(iv)



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit 1.15    Earn-Out Agreement Exhibit 1.57    Stockholders Agreement
Exhibit 3.9    Capitalization Exhibit 3.11    Subsidiaries

 

(v)



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

CONTRIBUTION AGREEMENT, made as of the 29th day of June, 2006, by and among
Tarvalón, S.L., a private limited company organized under the laws of Spain (the
“Company”), SFDS Global Holdings BV, a private limited liability company
organized under the laws of the Netherlands (“Smithfield”), and OCM Luxembourg
EPOF SARL, a société à responsibilité limitée organized under the laws of
Luxembourg (“OCM”) and, for the purposes of Article VII only, Smithfield Foods,
Inc. (“Parent”).

RECITALS

WHEREAS, Smithfield has organized the Company solely for the purpose of
consummating the transactions contemplated by that certain Agreement (the
“Purchase Agreement”), dated June 26, 2006, among Parent, the Company and Sara
Lee Corporation (“SLE”), providing for the purchase by the Company of SLE’s and
its Affiliates’ European meats business, and is the holder of 3,200 Shares (as
defined herein); and

WHEREAS, Smithfield desires to contribute to the Company (a) all of the shares
of capital stock of Smithfield France SAS (“Smithfield France”) held by
Smithfield and its Affiliates (with a deemed gross enterprise value of €120
million, which includes €20 million of debt (the “Debt”)) and (b) €50 million in
cash (the “Smithfield Cash Contribution”) in exchange for an aggregate 50%
ownership interest in the Company; and

WHEREAS, OCM desires to (a) contribute to the Company €108.89 million in cash
(the “OCM Cash Contribution”) and (b) enter into the Earn-Out Agreement (as
defined herein) in exchange for an aggregate 50% ownership interest in the
Company.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, it
hereby is agreed that:

ARTICLE I

DEFINITIONS

When used in this Agreement, the following terms shall have the meanings
specified:

1.1 Accounts. “Accounts” shall mean all accounts receivable, notes receivable
and associated rights owned by Smithfield France and the Subsidiaries.

1.2 Affiliate. “Affiliate” shall mean, with respect to any Person, any other
Person directly, or indirectly through one or more intermediaries, controlling,
controlled by or under common control with such Person. As used in this
definition of the term “Affiliate” and elsewhere herein with respect to any
Affiliate of any Person, “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of voting securities, by voting trust,
contract or similar arrangement, as trustee or executor, or otherwise.



--------------------------------------------------------------------------------

1.3 Agreement. “Agreement” shall mean this Contribution Agreement, together with
the Exhibits attached hereto, as the same may be amended from time to time in
accordance with the terms hereof.

1.4 Approval. “Approval” shall mean approval or qualification by and/or due
registration with the appropriate taxation, social security, supervisory, fiscal
or other applicable regulatory authorities in the relevant state or
jurisdiction, in order to obtain tax approved, favored or qualified status in
the relevant jurisdiction, and Approved shall be construed accordingly.

1.5 Assets. “Assets” shall mean all of the assets of Smithfield France and the
Subsidiaries, including, without limitation, the Accounts, Books and Records,
Contracts, Equipment, Intellectual Property, Inventory, Permits and Real
Property.

1.6 Books and Records. “Books and Records” shall mean original or true and
complete copies of all of the books, records, ledgers, files, data and
information of Smithfield France and the Subsidiaries.

1.7 Closing. “Closing” shall mean the conference to be held at 10:00 a.m., local
time, on the Closing Date, at the offices of Hunton & Williams LLP located at
200 Park Avenue, New York, New York 10166, or at such other time and place as
the parties may mutually agree.

1.8 Closing Date. “Closing Date” shall mean the date on which the transactions
contemplated by the Purchase Agreement are consummated.

1.9 Company. “Company” shall have the meaning given to such term in the Preamble
hereto.

1.10 Confidentiality and Exclusivity Agreement. “Confidentiality and Exclusivity
Agreement” shall mean the letter agreement, dated May 4, 2006, between
Smithfield Foods, Inc. and OCM.

1.11 Constituent Documents. “Constituent Documents” shall mean the articles of
association and bylaws (or similar organizational documents) of any entity.

1.12 Contracts. “Contracts” shall mean all material contracts, agreements,
leases, licenses, relationships and commitments, written or oral, to which
Smithfield France or any of the Subsidiaries are a party or by which any of them
are bound, and that are required to conduct the business of Smithfield France
and the Subsidiaries.

1.13 Contributed Shares. “Contributed Shares” shall mean all of the shares of
capital stock of Smithfield France held by Smithfield.

1.14 Debt. “Debt” shall have the meaning given to such term in the Recitals
hereto.

1.15 Earn-Out Agreement. “Earn-Out Agreement” shall mean that certain Earn-Out
Agreement to be entered into between Smithfield, OCM and the Company,
substantially in the form of Exhibit 1.15 attached hereto.

 

- 2 -



--------------------------------------------------------------------------------

1.16 Effective Time of Closing. “Effective Time of Closing” shall mean 12:01 AM,
local time, on the Closing Date.

1.17 Employment Regulations. “Employment Regulations” shall mean the Transfer of
Undertaking (Protection of Employment) Regulations 1981.

1.18 Environment. “Environment” shall mean all or part of any of the following
media, namely air (including the air within buildings or other natural or
man-made structures above or below ground), water and land and any living
organisms or systems supported by those media.

1.19 Environmental Consents. “Environmental Consents” shall mean any material
permit, license, authorization, approval or consent required under Environmental
Laws for the carrying on of the FrenchCo Business or the use of, or any
activities or operations carried out at, any Site owned or occupied by
Smithfield France or the Subsidiaries.

1.20 Environmental Laws. “Environmental Laws” shall mean all international,
European Union, national, state, federal, regional or local laws (including
common law, statute law, civil and criminal law and including codes of practice
and guidance notes which are of mandatory effect) which are in force and binding
at the date of this Agreement, to the extent that they relate to Environmental
Matters.

1.21 Environmental Matters. “Environmental Matters” shall mean all matters
relating to the pollution, protection of or prevention of harm to the
Environment.

1.22 Equipment. “Equipment” shall mean all machinery, vehicles, equipment,
furniture, fixtures, furnishings, parts, tools, engineering and other items of
tangible personal property owned or leased by Smithfield France and the
Subsidiaries and that are required to conduct the business of Smithfield France
and the Subsidiaries.

1.23 Exchange Act. “Exchange Act” shall have the meaning set forth in
Section 3.22.

1.24 Expenses. “Expenses” shall have the meaning set forth in Section 9.2.

1.25 Financial Statements. “Financial Statements” shall mean the unaudited
financial statements of the FrenchCo Business for the three fiscal years ended
April 27, 2003, May 2, 2004 and May 1, 2005 containing consolidated statements
of operations for the fiscal years 2003, 2004 and 2005 and consolidated balance
sheets as of April 27, 2003, May 2, 2004 and May 1, 2005.

1.26 FrenchCo Business. “FrenchCo Business” shall mean the business of
Smithfield France and the Subsidiaries.

1.27 FrenchCo Intellectual Property Rights. “FrenchCo Intellectual Property
Rights shall have the meaning give to such term in Section 3.34 hereof.

1.28 GAAP. “GAAP” shall mean generally accepted accounting principles as in
effect in the United States as of the date of the subject financial statement.

 

- 3 -



--------------------------------------------------------------------------------

1.29 Governmental Authority. “Governmental Authority” means the government of
any nation, state, city, locality or other political subdivision thereof, any
multinational organization, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any executive official thereof.

1.30 Hazardous Materials. “Hazardous Materials” shall have the meaning set forth
in Section 3.37.

1.31 Industry Wide Plan. “Industry Wide Plan” means any scheme, plan, fund or
arrangement which provides Retirement Benefits to or in respect of employees in
which employers may participate even if they are not within the same corporate
group as the other participating employers whether under a collective bargaining
agreement or otherwise, other than state social security plans in any relevant
jurisdiction.

1.32 Intellectual Property. “Intellectual Property” shall mean all material
(a) inventions (whether patentable or unpatentable and whether or not reduced to
practice), improvements thereto and patents, patent applications and patent
disclosures, together with reissuances, continuations, continuations-in-part,
revisions, extensions and reexaminations thereof, (b) trademarks, service marks,
trade dress, logos, trade names and corporate names, together with translations,
adaptations, derivations and combinations thereof and including all goodwill
associated therewith and applications, registrations and renewals in connection
therewith, (c) copyrightable works, copyrights and applications, registrations
and renewals in connection therewith, (d) trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals),
(e) computer software (including data and related documentation), (f) other
proprietary rights, (g) rights as a licensee or authorized user of the
intellectual property of any third party and (h) copies and tangible embodiments
thereof (in whatever form or medium).

1.33 Inventory. “Inventory” shall mean all raw materials, work in progress and
finished goods, wherever located, owned by Smithfield France and the
Subsidiaries in connection with the FrenchCo Business.

1.34 Knowledge of Smithfield. “Knowledge of Smithfield” shall mean the actual
knowledge of, after all reasonable inquiry by, C. Larry Pope, Richard J. M.
Poulson, Dan G. Stevens and Robert Sharpe I.

1.35 Law. “Law” shall mean any federal, state, local or other law or
governmental requirement of any kind, and the rules, regulations and orders
promulgated thereunder.

1.36 Lien. “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other) or preference, priority,
right of first refusal, restriction on transfer, right or other security
interest or preferential arrangement or adverse claim of any kind or nature
whatsoever.

1.37 Losses. “Losses” shall have the meaning given to such term in Section 7.1
hereof.

 

- 4 -



--------------------------------------------------------------------------------

1.38 Material Adverse Effect. “Material Adverse Effect” shall mean a material
adverse change in or effect on the financial condition, business, properties,
results of operations or prospects of Smithfield France and the Subsidiaries,
taken as a whole; provided, however, that “Material Adverse Effect” shall not
include the effect of any change or effect arising out of or attributable to (a)
the markets in which Smithfield France and the Subsidiaries operate generally,
(b) general economic or political conditions (including those effecting the
securities markets), (c) the public announcement of this Agreement or the
Purchase Agreement or of the consummation of the transactions contemplated
hereby and thereby, (d) any change arising in connection with acts of war
(whether or not declared), sabotage or terrorism, military actions or the
escalation thereof or other force majeure events occurring after the date hereof
or (e) changes in Laws or accounting rules.

1.39 OCM. “OCM” shall have the meaning given to such term in the Preamble
hereto.

1.40 OCM Cash Contribution. “OCM Cash Contribution” shall have the meaning given
to such term in the Recitals hereto.

1.41 OCM Indemnified Parties. “OCM Indemnified Parties” shall have the meaning
given to such term in Section 7.1 hereof.

1.42 OCM Initial Shares. “OCM Initial Shares” shall have the meaning given to
such term in Section 2.1(d) hereof.

1.43 Permits. “Permits” shall have the meaning set forth in Section 3.26.

1.44 Person. “Person” shall mean any individual, sole proprietorship, trust,
estate, executor, legal representative, unincorporated association, association,
institution, corporation, company, partnership, limited liability company,
limited liability partnership, joint venture, government, Governmental
Authority, and any regulatory or self-regulatory authority or agency or other
entity.

1.45 Properties. “Properties” shall mean all real property owned or leased by
Smithfield France or any Subsidiary, together with the improvements located
thereon, including all appurtenant rights, claims and interests, which is used
in and is material to the conduct of the FrenchCo Business.

1.46 Purchase Agreement. “Purchase Agreement” shall have the meaning given to
such term in the Recitals hereto.

1.47 Retirement Benefit. “Retirement Benefits” means any pension, allowance,
lump sum, gratuity or similar benefit provided or to be provided on or after
retirement, death, disability or leaving service (whether voluntary or not) in
respect of an employee’s employment. This does not include post retirement
medical and dental and other healthcare and welfare benefits, termination
indemnities and any benefits provided under an arrangement the sole purpose of
which is to provide benefits on the accidental injury or death of an employee.

1.48 Shares. “Shares” shall mean the shares of capital stock of the Company.

 

- 5 -



--------------------------------------------------------------------------------

1.49 Site. “Site” shall have the meaning set forth in Section 3.36.

1.50 SLE. “SLE” shall have the meaning given in the Recitals hereto.

1.51 Smithfield. “Smithfield” shall have the meaning given to such term in the
Preamble hereto.

1.52 Smithfield Cash Contribution. “Smithfield Cash Contribution” shall have the
meaning given to such term in the Recitals hereto.

1.53 Smithfield France. “Smithfield France” shall have the meaning given to such
term in the Recitals hereto.

1.54 Smithfield Indemnified Parties. “Smithfield Indemnified Parties” shall have
the meaning given to such term in Section 7.2 hereof.

1.55 Smithfield Initial Shares. “Smithfield Initial Shares” shall mean the
Shares owned by Smithfield prior to the sale of the OCM Initial Shares to OCM.

1.56 State Social Security Plan. “State Social Security Plan” means any
Retirement Benefit plans that are operated by state entities to which Smithfield
France or any of the Subsidiaries are required to contribute under Law.

1.57 Stockholders Agreement. “Stockholders Agreement” shall mean that certain
Stockholders Agreement, to be entered into as of the Closing Date, among the
Company, Smithfield and OCM, substantially in the form of Exhibit 1.57.

1.58 Subsidiaries. “Subsidiaries” shall mean, collectively, Jean Caby SAS and
Dispranor SARL and “Subsidiary” shall mean either one of the foregoing.

1.59 Target Company IT Systems. “Target Company IT Systems” shall mean all
computer hardware (including network and communications equipment) and software
(including associated preparatory materials, user manuals and other related
documentation) owned, used, leased or licensed by Smithfield France and the
Subsidiaries.

1.60 Target Employee Benefit Plan. “Target Employee Benefit Plan” means, in any
jurisdiction, any scheme, fund, arrangement, plan or agreement, custom or
practice (whether funded or unfunded) under which Smithfield or Smithfield
France or any of the Subsidiaries provides, is liable or contingently liable to
provide or has agreed to provide (or to which Smithfield or Smithfield France or
any of the Subsidiaries contributes, is liable or contingently liable to
contribute or has agreed to contribute to the provision) of any Retirement
Benefits for or in respect of any employee but excluding any State Social
Security or Industry-Wide Plan .

1.61 Third-Party Intellectual Property Rights. “Third Party Intellectual
Property Rights” shall have the meaning give to such term in Section 3.34
hereof.

1.62 Tax. “Tax” shall mean any tax (including income tax, profit tax,
withholding tax, précompte, capital gains tax, value-added tax, sales tax,
property tax, gift tax, real estate tax,

 

- 6 -



--------------------------------------------------------------------------------

excise tax, retirement, unemployment, CSG, CRDS and social security
contributions in any applicable jurisdiction), tariff or duty (including any
stamp or customs duty) and any fine, penalty, interest or addition to tax
imposed, assessed or collected by or under the authority of any governmental
body; and Taxes shall be construed accordingly.

1.63 Tax Regulations. “Tax Regulations” shall mean any Tax or custom law,
statute, decree, ordinance, rule, order or other text of application of the said
law applicable in a given country as well as any international treaty (including
the derivative law – directive, regulations or others – of this treaty).

1.64 Tax Return. “Tax Return” shall mean any return, report, information return,
statement, declaration or other document (including any related or supporting
information) filed or required to be filed with any Governmental Authority in
connection with any determination, assessment or collection of any Tax or other
administration of any laws, regulations or administrative requirements.

1.65 Third Party Right. “Third Party Right” shall mean any interest or equity of
any person (including any right to acquire, option or right of pre emption or
conversion or similar rights or agreements) or any mortgage, charge, pledge,
lien, assignment, hypothecation, security interest, title retention, right of
set off, trust arrangement for the purpose of providing security or any other
security agreement or arrangement of any kind, or any agreement to create any of
the above.

1.66 Transaction Material Adverse Effect. “Transaction Material Adverse Effect”
shall mean a material adverse change in or effect on the financial condition,
business, properties, results of operations or prospects of (i) the European
Business (as defined in the Purchase Agreement) and (ii) Smithfield France and
the Subsidiaries, taken as a whole; provided, however, that “Transaction
Material Adverse Effect” shall not include the effect of any change or effect
arising out of or attributable to (a) the markets in which the European Business
or Smithfield France and the Subsidiaries operate generally, (b) general
economic or political conditions (including those effecting the securities
markets), (c) the public announcement of this Agreement or the Purchase
Agreement or of the consummation of the transactions contemplated hereby and
thereby, (d) any change arising in connection with acts of war (whether or not
declared), sabotage or terrorism, military actions or the escalation thereof or
other force majeure events occurring after the date hereof or (e) changes in
Laws or accounting rules.

ARTICLE II

CONTRIBUTION AND SHARE ISSUANCE

2.1 Contribution and Share Issuance.

(a) At the Closing, Smithfield shall (i) contribute or cause to be contributed
to the Company (x) the Smithfield Cash Contribution, by wire transfer of
immediately payable funds, and (y) the Contributed Shares and (ii) enter into
the Earn-Out Agreement.

(b) At the Closing, OCM shall (i) contribute or cause to be contributed to the
Company the OCM Cash Contribution, by wire transfer of immediately payable
funds, and (ii) enter into the Earn-Out Agreement.

 

- 7 -



--------------------------------------------------------------------------------

(c) At the Closing, Smithfield in its capacity as shareholder of the Company
will call a general shareholders meeting and will resolve to increase the
Company’s share capital in order to issue the following shares (“participaciones
sociales”), first, to Smithfield and, second, following completion of the first
step, to OCM:

(i) in consideration of Smithfield’s contribution pursuant to Section 2.1(a),
Smithfield will subscribe for and receive new ordinary Shares with a nominal
value of €1 each of the same class and series as the Shares currently owned by
Smithfield, free and clear of all Liens, other than as contemplated by the
Stockholders Agreement or in the By-laws of the Company; and

(ii) immediately following the transaction in Section 2.1(c)(i), in
consideration of OCM’s contribution pursuant to Section 2.1(b), OCM will
subscribe for and receive a number of new ordinary Shares equal to the number
received by Smithfield pursuant to Section 2.1(b)(i) with a nominal value of €1
each of the same class and series as the Shares currently owned by Smithfield,
free and clear of all Liens, other than as contemplated by the Stockholders
Agreement or in the By-laws of the Company.

The increase in share capital of the Company pursuant to this Section 2.1(c)
shall be documented by a notarial public deed.

(d) At the Closing, Smithfield shall sell to OCM and OCM will acquire from
Smithfield, free and clear of all Liens, 1,600 shares (“participaciones
sociales”) (“OCM Initial Shares”), equivalent to 50% of the share capital of the
Company before the share capital increase contemplated by Section 2.1(c), with a
nominal value of €1 per share. Such sale shall documented by a notarial public
deed. The price for the OCM Initial Shares will be the nominal value of such
shares (i.e., €1,600). The Company shall acknowledge such transfer at the
Closing.

(e) After completion of the matters described in this Section 2.1, Smithfield
and OCM shall each own 50% of the outstanding Shares, with each party owning
Shares that confer the same rights and obligations upon each shareholder.

2.2 Deliveries at Closing.

(a) By Smithfield. At the Closing, Smithfield shall deliver to the Company
and/or OCM, as appropriate, the following items, each (where applicable)
properly executed and dated as of the Closing Date and in form and substance
reasonably satisfactory to the Company: (i) the Contributed Shares, along with
duly-executed stock powers therefore to convey the Contributed Shares to the
Company and documentary evidence that the internal approvals of Smithfield
France for the transfer of the Contributed Shares have been obtained and that
there are no legal or corporate restrictions for such transfer; (ii) the
Smithfield Cash Contribution; (iii) the Earn-Out Agreement; (iv) the
Stockholders Agreement, (v) a certificate of the Secretary (or equivalent
officer) of Smithfield in customary form; and (vi) the certificate contemplated
by Section 6.1(d) hereof.

(b) By OCM. At the Closing, OCM shall deliver to the Company and/or Smithfield,
as appropriate, the following items, each (where applicable) properly executed
and

 

- 8 -



--------------------------------------------------------------------------------

dated as of the Closing Date and in a form reasonably satisfactory to the
Company: (i) the OCM Cash Contribution; (ii) the Earn-Out Agreement; (iii) the
Stockholders Agreement, (iv) a certificate of the Secretary (or equivalent
officer) of OCM in customary form; and (v) the certificate contemplated by
Section 6.2(c) hereof.

(c) By the Company.

(i) At the Closing, the Company shall deliver to Smithfield the following items,
each (where applicable) properly executed and dated as of the Closing Date and
in a form reasonably satisfactory to Smithfield: (A) a certificate issued by the
Chairman and the Secretary of the Board of the Company confirming (1) the terms
of the share capital increase described under Section 2.1(c) above and (2) that
Smithfield owns the Shares contemplated by Section 2.1(c)(i) and the Smithfield
Initial Shares (but less the OCM Initial Shares) and that such ownership of
Shares by Smithfield is recorded in the Registry Book of Shares of the Company;
(B) a certificate of the Secretary (or equivalent officer) of the Company in
customary form; (C) the Earn-Out Agreement; (D) the Stockholders Agreement,
(E) a closing certificate of the Company in customary form; and (F) a copy of
the notarial public deed documenting the share capital increase described under
Section 2.1(c) above.

(ii) At the Closing, the Company shall deliver to OCM the following items, each
(where applicable) properly executed and dated as of the Closing Date and in a
form reasonably satisfactory to OCM: (A) a certificate issued by the Chairman
and the Secretary of the Board of the Company confirming (1) the terms of the
share capital increase described under Section 2.1(c) above and (2) that OCM
owns the Shares contemplated by Section 2.1(c)(ii) and the OCM Initial Shares
and that such ownership of Shares by OCM is recorded in the Registry Book of
Shares of the Company; (B) a certificate of the Secretary (or equivalent
officer) of the Company in customary form; (C) the Earn-Out Agreement; (D) the
Stockholders Agreement, (E) a closing certificate of the Company in customary
form; and (F) a copy of the notarial public deed documenting the share capital
increase described under Section 2.1(c) above.

(iii) Immediately after OCM becomes a shareholder of the Company, Smithfield and
OCM, in their capacity as shareholders of the Company, will constitute a general
shareholders’ meeting which will resolve, inter alia, (A) to appoint the
nominees of OCM as new members of the Board of the Company pursuant to the terms
of the Stockholders Agreement and (B) to amend the By-Laws of the Company to
reflect, as applicable, the terms and provisions of the Stockholders Agreement
to the extent permitted or required by Law.

ARTICLE III

WARRANTIES OF SMITHFIELD

Smithfield hereby warrants to OCM and the Company that:

3.1 Organization of Smithfield. Smithfield is a private limited liability
company duly organized, validly existing and in good standing under the laws of
the Netherlands and has full corporate power to enter into this Agreement and to
perform its obligations hereunder.

3.2 Smithfield Authorization; Execution and Delivery; Enforceability. The
execution, delivery and performance by Smithfield of this Agreement, and of all
of the other documents and

 

- 9 -



--------------------------------------------------------------------------------

instruments required hereby from Smithfield, are within the corporate power of
Smithfield and have been duly authorized by all necessary corporate action of
Smithfield. This Agreement has been duly executed and delivered by Smithfield.
This Agreement is, and the other documents and instruments required hereby to
which Smithfield is a party will be, when executed and delivered by the parties
thereto, the valid and binding obligations of Smithfield, enforceable against
Smithfield in accordance with their respective terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting generally the enforcement of
creditors’ rights and (b) the availability of equitable remedies (whether in a
proceeding in equity or at law).

3.3 No Violation or Conflict by Smithfield. The execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with or violate (a) any
material Law, judgment, order or decree binding on Smithfield or (b) the
Constituent Documents of Smithfield.

3.4 Title to Contributed Shares. Smithfield owns, or will at the Closing own, of
record and beneficially good and valid title to the Contributed Shares, free and
clear of any and all Liens. Upon delivery of the certificates representing the
Contributed Shares to the Company at the Closing and upon Smithfield’s receipt
of the consideration contemplated by Section 2.1(a) hereof therefor, good and
valid title to the Contributed Shares, free and clear of all Liens, will pass to
the Company.

3.5 Organization of the Company. The Company is a private limited company duly
organized, validly existing and in good standing under the laws of Spain and has
full corporate power to enter into this Agreement and to perform its obligations
hereunder. Other than as contemplated by this Agreement, (i) the Company has no
liabilities in respect of any Person and (ii) prior to entering into this
Agreement, the Company has been a dormant Company and has not assumed any
obligation or commitment and has not carried out any activity other than, in
each case, entering into the Purchase Agreement.

3.6 Company Authorization; Execution and Delivery; Enforceability. The
execution, delivery and performance by the Company of this Agreement, and of all
of the other documents and instruments required hereby from the Company, are
within the corporate power of the Company and have been duly authorized by all
necessary corporate action of the Company. This Agreement has been duly executed
and delivered by the Company. This Agreement is, and the other documents and
instruments required hereby to which the Company is a party will be, when
executed and delivered by the parties thereto, the valid and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or affecting generally the enforcement of creditors’ rights and (a) the
availability of equitable remedies (whether in a proceeding in equity or at
law).

3.7 No Violation or Conflict by the Company. The execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with or violate any (a) Law,
judgment, order or decree binding on the Company or (b) the Constituent
Documents of the Company.

 

- 10 -



--------------------------------------------------------------------------------

3.8 Organization and Authority of Smithfield France. Smithfield France is duly
organized, validly existing and in good standing under the laws of France.
Smithfield France has full corporate power to carry on its business as it is now
being conducted and to own, operate and hold under lease its assets and
properties as, and in the places where, such properties and assets now are
owned, operated or held.

3.9 Capitalization. The authorized equity capitalization of Smithfield France is
set forth on Exhibit 3.9 attached hereto. The Contributed Shares represent all
of the issued and outstanding capital stock of Smithfield France, have been duly
and validly authorized and issued and are fully paid and non-assessable. There
are no options, warrants or other rights to subscribe for or purchase any
capital stock of Smithfield France or securities convertible into or
exchangeable for, or which otherwise confer on the holder any right to acquire,
any capital stock of Smithfield France, nor is Smithfield France committed to
issue any such option, warrant or other right.

3.10 No Violation or Conflict by Smithfield France. The execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated herein, do not and will not conflict with or violate any (a) Law,
judgment, order or decree binding on Smithfield France or (b) the Constituent
Documents of Smithfield France.

3.11 Subsidiaries. All of the outstanding shares of capital stock and other
equity securities of the Subsidiaries have been validly issued and are fully
paid and nonassessable, and are owned, directly or indirectly, by Smithfield
France, free and clear of all Liens. There are no options, warrants or other
rights to subscribe for or purchase any capital stock of the Subsidiaries or
securities convertible into or exchangeable for, or which otherwise confer on
the holder any right to acquire, any capital stock of the Subsidiaries, nor are
any of the Subsidiaries committed to issue any such option, warrant or other
right. The name and jurisdiction of incorporation or organization of each
Subsidiary is set forth on Exhibit 3.11 attached hereto. The Subsidiaries
represent all of the subsidiaries (direct and indirect) of Smithfield France.

3.12 Sufficiency of Assets. The Assets constitute, in all material respects, all
tangible and intangible assets, contracts and rights used in the FrenchCo
Business as such business is presently conducted.

3.13 Financial Statements. The Financial Statements are true and correct in all
material respects, present fairly the financial condition of Smithfield France
and the Subsidiaries as of the periods presented, and were prepared in
accordance with generally accepted accounting principles as in effect in France
as of the date of the subject Financial Statements applied on a basis consistent
with Smithfield France’s and the Subsidiaries’ past practice and delivered to
OCM with a reconciliation to GAAP. The statements of operations included in the
Financial Statements are true and correct in all material respects, present
fairly the results of operations for such periods, and were prepared in
accordance with generally accepted accounting principles as in effect in France
as of the date of the subject Financial Statements applied on a basis consistent
with Smithfield France’s and the Subsidiaries’ past practice and delivered to
OCM with a reconciliation to GAAP. Neither Smithfield France nor the
Subsidiaries were subject to any liability or obligation, whether absolute or
contingent, accrued or unaccrued, asserted or unasserted, known or unknown, or
otherwise (collectively “Liabilities”) other than (i) Liabilities

 

- 11 -



--------------------------------------------------------------------------------

reflected on the Financial Statements or disclosed in the notes thereto,
(ii) Liabilities incurred in the ordinary course of business consistent with
past practice subsequent to the date of the most recent balance sheet included
in the Financial Statements and (iii) such other Liabilities as would not
reasonably be expected to, individually or in the aggregate, constitute a
Material Adverse Effect.

3.14 Liabilities at Effective Time of Closing. Other than the Debt, Smithfield
France will be contributed to the Company on a debt-free basis with no third
party or intercompany loans, no underfunded pension obligations and no other
liabilities generated outside of the ordinary course of the FrenchCo Business.
Smithfield France will be contributed to the Company with customary levels of
working capital.

3.15 Authorizations, Valid Obligations, Filings and Consents.

(a) Smithfield has obtained all governmental, statutory, regulatory or other
consents, licenses or authorizations required to empower it to enter into and
perform its obligations under this Agreement where failure to obtain them would
materially and adversely affect its ability to enter into or perform its
obligations under this Agreement.

(b) Entry into and performance by Smithfield of this Agreement will not breach
any contract or agreement by which it is bound where the breach would materially
and adversely affect Smithfield’s ability to enter into or perform its
obligations under this Agreement.

3.16 Smithfield, the Shares and Smithfield France and Subsidiaries. No person
has entered into any agreement or arrangement whereby any person has the right
(exercisable now or in the future and whether contingent or not) to call for the
creation, allotment or issue of any share or loan capital in Smithfield France
or any of the Subsidiaries (including by way of option or under any right of
conversion or pre-emption). There are no commitments by Smithfield France or any
of the Subsidiaries to issue any shares of Smithfield France or any Subsidiary.
There are no outstanding obligations of Smithfield France or any of the
Subsidiaries to repurchase, redeem or otherwise acquire any Shares. Smithfield
is entitled to freely transfer (or procure the transfer of) the Contributed
Shares.

3.17 Organizational Documents of Smithfield France and the Subsidiaries. All
material returns, particulars, resolutions and other documents required under
the Law of Smithfield France’s or such Subsidiary’s jurisdiction of
incorporation to be delivered on behalf of Smithfield France or such Subsidiary
to, or to be registered with, the relevant commercial registry have been made
and delivered or registered.

3.18 Absence of Changes. Since the date of the last Financial Statements:

(a) and during the period to the date of this Agreement, there has been no
Material Adverse Effect;

(b) the operation of the FrenchCo Business and Smithfield France and each of the
Subsidiaries has been carried on only in the ordinary course and no material
transaction has been entered into (other than the entering into of that certain
Trademark License Agreement

 

- 12 -



--------------------------------------------------------------------------------

between Jean Caby SAS and Weight Watchers International), no material liability
has been assumed and no material payment has been made which is not in the
ordinary course of business;

(c) no dividend or other distribution has been declared, authorized, paid or
made, nor has there been any reduction of paid-up share capital, by Smithfield
France or any of the Subsidiaries (except for any dividends provided for in the
Financial Statements);

(d) neither Smithfield France nor any of the Subsidiaries has issued or agreed
to issue any share or loan capital or other securities, including, without
limitation, bonds and profit certificates;

(e) neither Smithfield France nor any of the Subsidiaries has borrowed or raised
any money in the nature of a borrowing or taken any borrowing facility (other
than (i) the Debt and (ii) through the cash pooling arrangements of Smithfield
and its Affiliates); and

(f) neither Smithfield France nor any of the Subsidiaries has repaid any
borrowing or indebtedness in advance of its stated maturity.

3.19 Statutory Books. The statutory books (including all registers and minute
books) of Smithfield France and each of the Subsidiaries required to be kept by
applicable Laws in its jurisdiction of incorporation have been maintained in all
material respects in accordance with such Laws and no notice or allegation that
any of them is incorrect or should be rectified has been received.

3.20 Accounting Records. The accounting records of Smithfield France and each of
the Subsidiaries required to be kept by applicable Laws in its jurisdiction of
incorporation have been maintained in accordance with such applicable Laws and
are up-to-date in all material respects.

3.21 Securities Exchange Act. To the Knowledge of Smithfield, the management of
Smithfield has:

(a) designed and implemented disclosure controls and procedures (as defined in
Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) to ensure that material information relating to the
FrenchCo Business is made known to the management of Smithfield by others within
the FrenchCo Business; and

(b) disclosed in relation to the FrenchCo Business, based on its most recent
evaluation prior to the date hereof, to Smithfield’s external auditors and the
audit committee of its Board of Directors:

(i) any significant deficiencies and material weaknesses in the design or
operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) which are reasonably likely to adversely
affect Smithfield’s ability to record, process, summarize and report financial
data; and

 

- 13 -



--------------------------------------------------------------------------------

(ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in Smithfield’s internal controls over
financial reporting.

Since the date of the last Financial Statements, any material change in internal
control over financial reporting relating to the FrenchCo Business required by
the Exchange Act to be disclosed in the reports filed by Smithfield with the
Securities and Exchange Commission has been so disclosed.

3.22 Borrowings and Mortgages. Since the date of the last Financial Statements:

(a) No guarantee, mortgage, charge, pledge, lien, assignment or other security
(other than a lien arising by operation of law in the ordinary course of
business) over or affecting the whole or any material part of the undertaking or
assets of Smithfield France or any of the Subsidiaries has been given or entered
into by Smithfield France or any of the Subsidiaries and there is no agreement
or commitment to give or create any.

(b) Neither Smithfield France nor any of the Subsidiaries has any outstanding
loan capital, has lent any money that has not been repaid, or has any material
debts owing to Smithfield France or any of the Subsidiaries other than debts
that have arisen in the ordinary course of business.

(c) Neither Smithfield France nor any of the Subsidiaries has:

(i) factored any of its debts or discounted any of its debts or engaged in any
financing of a type which would need to be shown or reflected in the Financial
Statements; or

(ii) waived any material right of set-off it may have against any third party,
other than in the ordinary course of business.

(d) No indebtedness of Smithfield France or any of the Subsidiaries is due and
payable and no security over any of the assets of Smithfield France or any of
the Subsidiaries is now enforceable, whether by virtue of the stated maturity
date of the indebtedness having been reached or otherwise. Neither Smithfield
France nor any of the Subsidiaries has received any notice whose terms have not
been complied with and/or carried out in all material respects from any creditor
requiring any payment to be made and/or intimating the enforcement of any
security which it may hold over the assets of Smithfield France or such
Subsidiary.

3.23 Sureties. No person has given any guarantee of or security for any
overdraft, loan or loan facility granted to Smithfield France or any of the
Subsidiaries that remains in effect. Neither Smithfield France nor any of the
Subsidiaries has given, or agreed to give, any guarantee or security for the
benefit of any third party that remains in effect.

3.24 Grants. During the period of three years ending on the date of this
Agreement, neither Smithfield France nor any of the Subsidiaries has applied for
or received any grant or allowance from any authority or agency. Entry into and
performance by Smithfield of this Agreement will not, to the Knowledge of
Smithfield, result in a breach or default by Smithfield

 

- 14 -



--------------------------------------------------------------------------------

France or any Subsidiary with respect to any grant or allowance from any
authority or agency or trigger any obligation to accelerate the reimbursement of
any grant or allowance.

3.25 Licenses. None of Smithfield, Smithfield France or the Subsidiaries has
received any written notice in the three years ending on the date of this
Agreement (and for the purposes of Section 6.1, the three years ending on the
Closing Date) or any other written notice which is still outstanding, from a
Governmental Authority alleging that Smithfield France or any of the
Subsidiaries has not obtained any material license, permission, authorization
(public or private) or consent required for carrying on the FrenchCo Business
effectively in the places and in the manner in which it is carried on at the
date of this Agreement in accordance with all applicable Laws (each a “Permit”
and collectively, “Permits”). A Permit is material for this purpose if failure
to obtain it would have either:

(a) a cost (including, for these purposes, a loss of profit) to the FrenchCo
Business of more than €200,000; or

(b) a cost (including, for these purposes, a loss of profit) to the FrenchCo
Business, when added to the cost of any failure to obtain any other Permit, of
more than €500,000.

3.26 Compliance. In the 24 months prior to the date of this Agreement (and for
the purposes of Section 6.1, the 24 months prior to the Closing Date), or any
such longer period with respect to which a notice of non-compliance remains
unresolved as at either such date:

(a) Smithfield France and each of the Subsidiaries has conducted its business
and corporate affairs in all material respects in accordance with its
Constituent Documents and Permits.

(b) There has been no default by Smithfield France or any of the Subsidiaries
under any order, decree or judgment of any court or any Governmental Authority
which applies to the FrenchCo Business (or any part of it) where either:

(i) any such single default has had or is likely to have a cost (including, for
these purposes, a loss of profit) to the FrenchCo Business of more than
€200,000; or

(ii) any such defaults together have had or are likely to have a cost
(including, for these purposes, a loss of profit) to the FrenchCo Business of
more than €500,000.

3.27 The Business Assets. For the purposes of this Section 3.27, a “material
asset” shall mean an asset with a book value in the Financial Statements in
excess of €200,000 or any two or more assets, whether or not related, with an
aggregate book value in the Financial Statements in excess of €500,000.

(a) Ownership. Smithfield France and the Subsidiaries own (both legally and
beneficially) or have a legal entitlement to use all material assets currently
used to carry on the

 

- 15 -



--------------------------------------------------------------------------------

FrenchCo Business (the “relevant assets”) and each such owned relevant asset is
free from all Liens except for:

(i) title retention provisions in respect of goods and materials supplied to
Smithfield France or such Subsidiaries in the ordinary course business; and

(ii) Liens arising in the ordinary course of business by operation of Law.

Neither Smithfield France nor any of the Subsidiaries has (outside the ordinary
and normal course of business) disposed of, or agreed to dispose of, any
material asset of the FrenchCo Business included in the Financial Statements.

(b) Possession. All material assets necessary and/or currently used to carry on
the FrenchCo Business as currently carried on are in the possession or under the
control of Smithfield France or the Subsidiaries.

(c) Insurances. Neither Smithfield France nor any of the Subsidiaries has made
any claim in excess of €5,000,000 under any policy of insurance which is still
outstanding. The premia in respect of such insurances have been paid and, to the
Knowledge of Smithfield, all the insurance policies held by Smithfield France
and the Subsidiaries are in full force and effect and are not void or voidable
and nothing has been done by a beneficiary thereof which has made or is likely
to make any of them void or voidable.

(d) Product Liability. Other than in the ordinary course of business, neither
Smithfield France nor any of the Subsidiaries has manufactured or sold any
products which were or are or will become defective in quality or which did not
or do not comply in any material respect with any warranty or representation
expressly or implicitly made by or binding on Smithfield France or any of the
Subsidiaries or which do not comply in all material respects with all applicable
regulations, standards and requirements. There are no material outstanding
claims against Smithfield France or any of the Subsidiaries in respect of
defects in quality of any of the products supplied by the FrenchCo Business and,
to the Knowledge of Smithfield, there are no circumstances which are likely to
give rise to any such claim, where either:

(i) any such single claim has had or is likely to have a cost (including, for
these purposes, a loss of profit) to the FrenchCo Business of more than
€200,000; or

(ii) any such claims together have had or are likely to have a cost (including,
for these purposes, a loss of profit) to the FrenchCo Business of more than
€500,000.

Other than in the ordinary course of business, there have been no product
recalls in relation to any of the products of the FrenchCo Business in the
three years prior to the date of this Agreement (and for purposes of
Section 6.1, the three years ending on the Closing Date) other than in relation
to any facts, matters or circumstances generally affecting the industry in which
the FrenchCo Business operates and, to the Knowledge of Smithfield, there are no
circumstances which are likely to give rise to any such product recalls.

 

- 16 -



--------------------------------------------------------------------------------

3.28 Consents, Approvals and Compliance with Laws. Smithfield France and the
Subsidiaries have been granted and there are now in force all Permits necessary
for the carrying on of the FrenchCo Business and there are no material breaches
of any such Permits and, to the Knowledge of Smithfield, there are no
circumstances which indicate that any of the Permits will or are likely to be
revoked or not renewed, in whole or in part, in the ordinary course of events.
The FrenchCo Business has been conducted in all material respects in accordance
with all material applicable Laws.

3.29 No Broker. Neither Smithfield France nor any Subsidiary has any liability
to any broker, investment banker or other person for any broker’s, finder’s or
other similar fee or commission in connection with the transactions contemplated
herein, based upon arrangements made by or on behalf of Smithfield or any
Affiliate thereof.

3.30 Contractual Matters. For the purposes of this Section 3.30, a contract is
material if it is either: (x) one of the top ten customer contracts by annual
revenue in each jurisdiction in which the FrenchCo Business operates provided it
also represents five per cent. (5%) or more of the revenue of the FrenchCo
Business in that jurisdiction; or (y) one of the top ten supplier contracts by
annual expenditure in each jurisdiction in which the FrenchCo Business operates
provided it also represents five per cent. (5%) or more of the expenditure of
the FrenchCo Business in that jurisdiction on inventory or raw materials or is
with a sole source supplier.

(a) Material Contracts.

(i) No material contract has been terminated, neither Smithfield France nor any
of the Subsidiaries has received written notice from any counterparty to the
material contracts of its intention to terminate a material contract and, to the
Knowledge of Smithfield, no such counterparties have threatened to terminate a
material contract.

(ii) Subject to each counterparty to a material contract having the legal right
and power to enter into and perform its obligations thereunder and no
counterparty thereto being in default thereunder, each material contract to
which Smithfield France or any of the Subsidiaries is a party is in full force
and effect in all material respects and is enforceable in all material respects
in accordance with its terms, except as such enforceability may be limited by:

(A) bankruptcy, insolvency, reorganization, moratorium or similar Laws relating
to or affecting generally the enforcement of creditors’ rights;

(B) the availability of equitable remedies (whether in a proceeding in equity or
at law); and

(C) the inclusion in any such material contract of any restraint of trade or
similar protective covenant.

(b) Relevant Contracts. Neither Smithfield France nor any of the Subsidiaries is
a party to:

(i) any contract which is not in the ordinary course of business;

 

- 17 -



--------------------------------------------------------------------------------

(ii) any contract which is with Smithfield or any of its Affiliates and is not
on an arm’s length basis;

(iii) an agreement for the future purchase or sale of real property;

(iv) an agreement which is a profit (or loss) sharing agreement, or any
partnership, joint venture or other similar contract providing for the formation
of any such relationship or involving an equity investment by Smithfield France
or any of the Subsidiaries;

(v) an agreement containing any covenant or provision that materially restricts
the operation of the FrenchCo Business as currently carried on or otherwise
limits in any material respect the freedom of Smithfield France or any of the
Subsidiaries to compete other than with Smithfield France or any of the
Subsidiaries in any line of business or with any Person or in any area or to
purchase goods or services from any person;

(vi) an agreement relating to the acquisition or disposition of any business or
material portion thereof (whether by merger, sale of shares, sale of assets or
otherwise), in each case involving total consideration of €500,000 or more;

(vii) an agreement relating to any settlement of any material litigation or
containing any provision providing for an “earn-out”, contingent purchase price
or similar contingent payment obligation on the part of Smithfield France or any
of the Subsidiaries under which any such entity has continuing obligations to
make aggregate payments in excess of €500,000;

(viii) an agreement containing any limitation on the ability of Smithfield
France or any Subsidiary to declare or pay dividends; or

(ix) any other contract (other than on a purchase order basis in the ordinary
course of business) that:

(A) involves the payment by any party to such contract of annual consideration
in excess of €1,000,000 or, in the case of contracts for the purchase and sale
of inventory or raw materials, annual consideration in excess of €2,500,000; or

(B) which cannot be terminated by less than six months’ notice without payment
of a material penalty by Smithfield France or any Subsidiary,

other than any such contract or agreement which is also a material contract
(each a “relevant contract”).

(c) Purchase Orders. Neither Smithfield France nor any of the Subsidiaries has
received notice from any customer of the FrenchCo Business which does business
with any of Smithfield France or the Subsidiaries on a purchase order basis that
such customer intends to either (i) terminate its relationship with the FrenchCo
Business or (ii) modify the volume or monetary value of goods or services it
purchases from the FrenchCo Business that would, in

 

- 18 -



--------------------------------------------------------------------------------

either case, reasonably be expected to, individually or in the aggregate,
constitute a Material Adverse Effect.

(d) Defaults.

(i) Neither Smithfield France nor any of the Subsidiaries is in material default
under any material contract or relevant contract to which it is a party and, to
the Knowledge of Smithfield, there are no facts, matters or circumstances which
are reasonably likely to give rise to such default.

(ii) To the Knowledge of Smithfield, no counterparty to a material contract or
relevant contract did not have the legal right and power to enter into and
perform its obligations thereunder or is in material default thereunder.

(iii) To the Knowledge of Smithfield, no event has occurred, is subsisting nor
is likely to arise which, with the giving of notice and/or lapse of time, would
constitute or result in a material default or the acceleration of any material
obligation of Smithfield France or any of the Subsidiaries under any material
contract or any relevant contract.

3.31 Litigation. Neither Smithfield France nor any of the Subsidiaries is
involved as a party in any material litigation, arbitration or administrative
proceedings and no such proceedings have been threatened in writing by or
against Smithfield France or any of the Subsidiaries. For this purpose:

(a) material means any single proceeding which (if successful) is likely to
result in a cost, benefit or value to the FrenchCo Business of more than
€500,000 or two or more proceedings, whether or not related, which (if
successful) are likely to result in an aggregate cost, benefit or value of
€2,500,000; and

(b) any proceedings for collection by Smithfield France or any of the
Subsidiaries of debts arising in the ordinary course of business are excluded.

3.32 Investigations. To the Knowledge of Smithfield, neither Smithfield France
nor any of the Subsidiaries is subject to any order, judgment, direction,
investigation or other proceedings by any Governmental Authority which may
prevent or delay the fulfillment of any of the conditions set forth in
Section 6.1. Neither Smithfield, nor Smithfield France or any of the
Subsidiaries has received written notice of any material investigation by a
Governmental Authority which is current or pending concerning Smithfield France
or any of the Subsidiaries.

3.33 Insolvency, etc.

(a) Insolvency. Neither Smithfield, nor Smithfield France or any of the
Subsidiaries is insolvent or bankrupt under the Laws of its jurisdiction of
incorporation or unable to pay its debts as they fall due.

(b) Winding Up. Neither Smithfield, nor Smithfield France or any of the
Subsidiaries has received any written notice that an order has been made,
petition presented or

 

- 19 -



--------------------------------------------------------------------------------

meeting convened for the winding up of Smithfield or Smithfield France or any of
the Subsidiaries or for the appointment of any provisional liquidator.

(c) Administration and Receivership. Neither Smithfield, Smithfield France nor
any Subsidiary has received any written notice concerning the appointment of a
receiver (including any administrative receiver or the equivalent to a receiver
or administrative receiver in the relevant jurisdiction) in respect of the whole
or any material part of the property, assets and/or undertaking of the FrenchCo
Business.

(d) Arrangements with Creditors etc. There are no proceedings in relation to any
compromise or arrangement with creditors or any winding up, bankruptcy or
insolvency proceedings concerning Smithfield France or any of the Subsidiaries
and no events have occurred which, under applicable Laws, would be reasonably
likely to justify any such cases or proceedings. None of Smithfield or any of
its Affiliates nor Smithfield France or any Subsidiary has made any voluntary
arrangement with any of its creditors in the two years prior to the date of this
Agreement.

(e) Enforcement of Security. No steps have been taken to enforce any security
over any assets comprising part of the FrenchCo Business of Smithfield France or
any of the Subsidiaries and, to the Knowledge of Smithfield, no event has
occurred which would give rise to a right to enforce such security.

3.34 IP/IT

(a) Intellectual Property.

(i) Except as, individually or in the aggregate, would not constitute a Material
Adverse Effect, there are no bona fide claims pending, or to the Knowledge of
Smithfield, threatened against Smithfield France or any Subsidiary (A) to the
effect that the manufacture, sale, licensing or use of any product as now used,
sold or licensed or proposed for use, sale or license by Smithfield France or
any Subsidiary, infringes on any copyright, patent, trademark, trade name,
service mark or trade secret of any third party; (B) against the use by
Smithfield France or any Subsidiary of any copyrights, patents, trademarks,
trade names, service marks, trade secrets, technology, know-how or computer
software programs and applications used in the FrenchCo Business as currently
conducted; (C) challenging the ownership, validity or effectiveness of any of
the FrenchCo Intellectual Property Rights material to Smithfield France and the
Subsidiaries, taken as a whole; or (D) challenging the license or legally
enforceable right to use of the Third-Party Intellectual Property Rights by
Smithfield France or any Subsidiary. Except as, individually or in the
aggregate, would not constitute an Transaction Material Adverse Effect,
Smithfield France and each Subsidiary owns, or is licensed to use (in each case
free and clear of any Liens), all Intellectual Property currently used in its
business as presently conducted.

(ii) As used in this Agreement, the term (A) “Third-Party Intellectual Property
Rights” means any rights to Intellectual Property owned by any third party, and
(B) “FrenchCo Intellectual Property Rights” means the Intellectual Property
owned or used by Smithfield France or any Subsidiary.

 

- 20 -



--------------------------------------------------------------------------------

(b) Licenses In. Neither Smithfield France nor any of the Subsidiaries has
received written notice alleging that Smithfield France or any of the
Subsidiaries is in breach constituting grounds for termination of any material
License In. For the purpose of this Section 3.34(b), a material License In means
a license that contains aggregate payment obligations and/or rights to receive
monies by any party of €50,000 or more.

(c) Infringement by Third Parties. To the Knowledge of Smithfield, there has
been no infringement by any third party of any of the FrenchCo Intellectual
Property Rights, nor any third party breach of confidence, passing off or
actionable act of unfair competition in relation to the FrenchCo Business.

(d) Information Technology.

(i) The Target Company IT Systems are either owned by, or licensed or leased to,
Smithfield France or any of the Subsidiaries and neither Smithfield France nor
any Subsidiary has received written notice from a third party alleging that it
is in default under any of those licenses or leases that contain aggregate
payment obligations and/or rights to receive monies by any party of €50,000 or
more; and

(ii) there has been no material unplanned disruption to, or critical failure in,
the operation or performance of the Target Company IT Systems during the
24 months prior to the date of this Agreement.

3.35 Real Estate

(a) General. The Properties comprise all the land and buildings owned, leased,
controlled, occupied or used by Smithfield or Smithfield France or any of the
Subsidiaries in relation to the FrenchCo Business. Smithfield France and the
Subsidiaries are legally and beneficially entitled to the Properties.

(b) Possession and Occupation. Smithfield France or a Subsidiary is in
possession and actual occupation of the whole of each of the Properties on an
exclusive basis, none of which is vacant, and no other person is in or actually
or conditionally entitled to possession, occupation, use or control of any of
the Properties.

(c) Title. There is no material Third Party Right in or over or affecting any of
the Properties other than Permitted Liens and there is no agreement or
commitment to give any material Third Party Rights or create any of them.
Smithfield France or a Subsidiary is absolutely entitled to each of the
Properties and the proceeds of transfer of them. All buildings, structures,
improvements and fixtures located on, under, over or within the Properties,
taken as a whole, are, in all material respects, sufficient for the uses for
which they are currently used.

(d) Adverse Interests

(i) None of the Properties is subject to any matter which materially adversely
affects Smithfield France’s or the relevant Subsidiary’s ability to continue to
carry on its existing business from any Property substantially in the manner as
at present.

 

- 21 -



--------------------------------------------------------------------------------

(ii) Neither Smithfield nor Smithfield France or any Subsidiary has received
notice of breach of any covenant, restriction, condition or obligation (whether
statutory or otherwise) which is material and affects the Properties.

(e) Outgoings. The Properties are not subject to the payment of any outgoings
other than the usual rates and taxes and, in the case of leaseholds, rent,
insurance rent and service charge and all outgoings have been paid when due and
neither Smithfield nor Smithfield France or any Subsidiary has received notice
that any payments are disputed.

(f) Disputes. There are no material unresolved disputes, liabilities, claims,
complaints or demands relating to or in respect of the Properties or their use
and, to the Knowledge of Smithfield, there is no matter which could lead to any
such dispute, liability, claim, complaint or demand being issued or made.

(g) Planning Matters. The current use of each of the Properties is an authorized
use under any legislation intended to control or regulate the construction,
demolition, alteration or use of land or buildings or to preserve or protect the
national heritage and any orders, by-laws or regulations made or granted under
any of them.

(h) Property Liabilities. Neither Smithfield France nor any of the Subsidiaries
has any actual or contingent obligation or liabilities in relation to any
freehold or leasehold property other than under its existing title to the
Properties.

(i) Leasehold Properties. In relation to those Properties which are leasehold:

(i) the unexpired residue of the term granted by the lease under which each
leasehold Property is held is vested in Smithfield France or a Subsidiary;

(ii) in relation to each lease, Smithfield France or the relevant Subsidiary has
not received notice of any breach of covenants, restrictions, stipulations and
other encumbrances and none of Smithfield, Smithfield France or any Subsidiary
has received notice alleging a material breach of any covenants, conditions and
agreements contained in the relevant leases, whether on the part of the tenant
or otherwise,

(iii) no rent is currently under review;

(iv) neither Smithfield France nor any Subsidiary has commuted any rent or other
payment or paid any rent or other payment ahead of the due date for payment;

(v) no surety has been released, expressly or by implication; and

(vi) no tenancy is being continued after the contractual expiry date whether
pursuant to statute or otherwise.

3.36 Environmental

For the purpose of this Section 3.36, material shall be deemed to refer to
facts, matters, circumstances, issues or events, which have resulted in, or are
likely to result in, a single cost to

 

- 22 -



--------------------------------------------------------------------------------

the FrenchCo Business of more than €500,000 or an aggregate cost to the FrenchCo
Business of more than €2,500,000.

(a) Compliance with Environmental Laws. To the Knowledge of Smithfield:

(i) within the period of three years prior to Closing, Smithfield France and
each of the Subsidiaries has complied in all material respects with
Environmental Laws and there are no facts or circumstances which may lead to any
material breach of any Environmental Laws relating to any activities or
operations carried on at any Site owned or occupied by Smithfield France or any
of the Subsidiaries in relation to the FrenchCo Business;

(ii) there are no material claims or proceedings pending against Smithfield
France or any of the Subsidiaries with respect to any breach of or liability
under Environmental Laws relating to the FrenchCo Business;

(iii) neither Smithfield, Smithfield France nor any of the Subsidiaries has
received any written statutory complaints or statutory notices alleging or
specifying any material breach of or material liability under any Environmental
Laws relating to the FrenchCo Business;

(iv) neither Smithfield France nor any of the Subsidiaries has expressly, or to
the Knowledge of Smithfield, by operation of Law, assumed or undertaken or
agreed to assume or undertake responsibility for any liability of any other
person arising under or relating to Environmental Laws and the FrenchCo Business
or any Site or other property (including properties now or previously owned,
operated or leased by Smithfield France or any of the Subsidiaries), including
any obligation for investigation, corrective or remedial action;

(v) no material work, repairs, remediation, construction or capital expenditure
is either:

(A) currently required by Environmental Law; or

(B) based on current circumstances, likely to be required, under any
Environmental Law or in order to carry on lawfully the FrenchCo Business or to
use any Site in accordance with applicable Environmental Laws.

(b) Hazardous Materials. To the Knowledge of Smithfield:

(i) there exists no substance that is listed, defined or regulated as a harmful
or hazardous substance under applicable Environmental Laws, including, without
limitation, petroleum and its by-products and friable asbestos (collectively,
“Hazardous Materials”), present in, on or under the Sites; and

(ii) there are no facts, circumstances, events, or incidents relating to the
Sites or any properties previously owned or operated by Smithfield France or any
of the Subsidiaries, including any release of Hazardous Materials, that are
likely to:

(A) result in any material environmental liability to the Company or Smithfield
France or any of the Subsidiaries after Closing;

 

- 23 -



--------------------------------------------------------------------------------

(B) prevent or materially interfere with the operation of the FrenchCo Business
in compliance with all applicable Environmental Laws by Smithfield prior to
Closing and by the Company from and after Closing, in each case as the FrenchCo
Business is currently being conducted by Smithfield; or

(C) materially impact or affect the use of any of the Sites by Smithfield France
or any of the Subsidiaries.

(c) Environmental Consents. All material Environmental Consents required in
relation to the FrenchCo Business and the Properties have been obtained and are
being complied with in all material respects.

3.37 Employment

(a) Trade Unions. Neither Smithfield France nor any of the Subsidiaries is
involved in any actual or threatened (in writing) industrial or trade dispute
with any trade union or other body.

(b) Notice on Termination. Unless applicable Laws do not permit such notice,
there exists no written or unwritten contract of employment with any employee
that cannot be terminated by Smithfield France or the relevant Subsidiary on
three months notice or less without giving rise to a claim for material damages
or compensation (other than a statutory redundancy payment or the equivalent in
any relevant jurisdiction). No executive officer or plant manager has given or
received notice terminating his contract of employment where such notice is due
to expire on or after Closing. No person employed in the FrenchCo Business has
been dismissed (directly or indirectly) at any time in the three months
preceding Closing for a reason related to the transfer under the Employment
Regulations of the FrenchCo Business from Smithfield to the Company at the
Closing Date or the transactions contemplated by this Agreement.

(c) Records. Smithfield France and each of the Subsidiaries has maintained
records regarding the service of each employee (including details of the terms
of employment, payments of statutory sick pay and maternity pay, disciplinary
and grievance matters, health and safety matters, income tax and social security
contributions, wage and time records) which are current in all material
respects.

(d) Disclosure of Schemes etc. Except for State Social Security Plans in the
relevant jurisdiction, there do not exist any retirement, superannuation,
provident, death or disability schemes for directors or employees or any
obligations to or in respect of any present or past directors or employees with
regard to redundancy, death, sickness or disability pursuant to which Smithfield
France or any of the Subsidiaries is or may become liable to make any payments.

 

- 24 -



--------------------------------------------------------------------------------

(e) Transaction Payments. No employee, officer, worker or consultant will be
entitled by reason of the transactions contemplated herein to any one-off
payment or similar, or to terminate his service in the FrenchCo Business on
other than his normal contractual terms and, to the Knowledge of Smithfield, no
executive officer or plant manager who is in receipt of remuneration in excess
of €30,000 per annum will give notice terminating his employment as a result of
the provisions of this Agreement. Since the date of the last Financial
Statements, no agreement has been reached with any officer, employee, trade
union or other body representing employees that will or may on a future date
result in a material increase in the level of remuneration or benefits payable
to the employees.

(f) Previous Transfers. In the 12 months preceding the date of this Agreement,
Smithfield France and the Subsidiaries have not failed to or incurred any
liability for failure to provide information or to consult with employees under
any employment legislation.

(g) Variations to Employment Contracts. Neither Smithfield France nor any of the
Subsidiaries has made any offer of employment or engagement to work in the
FrenchCo Business that has not yet been accepted, or that has been accepted but
the employment or engagement has not yet started (except to any of the
employees) other than in the ordinary course of business.

(h) Proceedings. No person working or who have worked for the FrenchCo Business
under contracts of employment or contacts for services in the last 6 years have
issued or threatened (in writing) to issue any court, employment tribunal or
other proceedings against Smithfield or any of its Affiliates or any officer or
employee thereof (i) which actual or threatened proceedings (including any
grievance or disciplinary proceedings and any appeal) remain unresolved at the
date of this Agreement and (ii) the liability in connection thereunder is not
reserved for in the Financial Statements.

(i) Discrimination. There are no terms or conditions under which any officer,
worker or employee is employed by the FrenchCo Business, nor to the Knowledge of
Smithfield has anything occurred or not occurred prior to Closing with respect
to the FrenchCo Business, that may give rise to any material claim for sex
discrimination, race discrimination, sexual orientation discrimination or
discrimination on the grounds of religion or belief, disability discrimination
or equal pay under the Laws of any relevant jurisdiction to the extent
applicable whether by such officer, worker or employee or a prospective officer,
worker or employee or otherwise. In the 12 months preceding this Agreement there
has in relation to the FrenchCo Business been no recommendation made by an
employment tribunal nor any investigation by any body responsible for
investigating or enforcing matters relating to any form of discrimination.

(j) Health and safety. In the 12 months preceding the date of this Agreement no
improvement or prohibition notice has been served in connection with the conduct
of the FrenchCo Business by any body responsible for health and safety matters
in respect of any employee. Neither Smithfield France nor any Subsidiary has
incurred any liability in respect of any accident or injury which is not fully
covered by insurance, subject to any retention or deductible relating thereto.

 

- 25 -



--------------------------------------------------------------------------------

3.38 Retirement Benefits

(a) Retirement Benefits/Seller Employee Benefit Plans. Neither Smithfield France
nor any of the Subsidiaries provides or contributes to or is liable to provide
or contribute to the provision of Retirement Benefits for or in respect of any
employee, other than Retirement Benefits that are customary in their industry.

(b) No Proposals. No proposal exists and no agreement has been made to establish
any other arrangement for providing any Retirement Benefits or to continue or
increase any Retirement Benefits under any Target Employee Benefit Plan for or
in respect of any employee, or to maintain any such Retirement Benefits or the
level of any such Retirement Benefits generally for any period.

(c) Approval. Any Target Employee Benefit Plan that is capable of Approval is
Approved on the date of this Agreement, and nothing has been done or omitted to
be done and there are no circumstances which would or might result in any Target
Employee Benefit Plan ceasing to have Approval.

(d) Due Payment. All amounts which have fallen due to be paid to or in respect
of the Target Employee Benefit Plans and/or State Social Security Plan and/or
Industry-Wide Plan by Smithfield France or any of the Subsidiaries on or before
the date of this Agreement (including all insurance premiums, taxes and
expenses) have been duly paid in full.

(e) Compliance. Smithfield France and each of the Subsidiaries are currently in
compliance in all material respects with their respective obligations under the
Target Employee Benefit Plans, State Social Security Plans and Industry-Wide
Plans, and each Target Employee Benefit Plan is currently administered and
operated in all material respects in accordance with all applicable Laws,
guidelines and requirements (including the requirements of any tax, fiscal,
social security, supervisory and regulatory authorities) and the provisions of
the relevant Target Employee Benefit Plan’s governing documentation.

(f) Disputes and Investigations. Other than routine claims for benefits, there
are no actions, suits, claims, disputes, complaints or proceedings outstanding,
pending or threatened against any Target Employee Benefit Plan or, to the
Knowledge of Smithfield, against the trustees, managers, administrators,
custodians or fiduciaries of any Target Employee Benefit Plan or against
Smithfield France or any of the Subsidiaries in respect of any act, event,
omission or other matter arising out of or in connection with any Target
Employee Benefit Plan and/or against Smithfield France or any of the
Subsidiaries in respect of any State Social Security Plan or Industry-Wide Plan
which are in each case material and, to the Knowledge of Smithfield, there are
no circumstances which could or might give rise to any such action, suit, claim,
dispute, complaint or proceedings.

(g) Defined Contribution Seller Employee Plans. Neither Smithfield France nor
any of the Subsidiaries has any unfunded liability (actual or contingent,
present or future) to any person under or in connection with any funded defined
contribution benefits under any Target Employee Benefit Plan.

 

- 26 -



--------------------------------------------------------------------------------

3.39 Tax Matters.

(a) Each of Smithfield France and the Subsidiaries comply and have complied, for
periods open for Tax audit or claims under the applicable statutes of
limitation, with the Tax Regulations and, more particularly, and without
limitation, have filed on a timely basis all returns and reports in respect of
Taxes for which they may be liable. Such Tax Returns have been true and complete
in all material respects and do not contain any significant errors, inaccurate
statements or lapses.

(b) All Taxes required to be paid by each of Smithfield France and the
Subsidiaries that were due and payable prior to the date hereof have been timely
paid or are being contested in good faith by appropriate proceedings. Each of
Smithfield France and the Subsidiaries have made sufficient provisions in the
Financial Statements for the payment of all Taxes which may become due in
relation to periods prior to December 31, 2005.

(c) For the fiscal years ended April 27, 2003, May 2, 2004 and May 1, 2005 and
for all other full or partial fiscal years to and including the date hereof, no
deficiencies for any Taxes have been assessed against any of Smithfield France
and the Subsidiaries, and (other than one ongoing audit with respect to the
deductibility of certain insurance expenses) there has been no audit or
investigation by any Tax authority with respect to any of Smithfield France and
the Subsidiaries and, to the Knowledge of Smithfield, no such audit or
investigation is currently pending.

(d) None of Smithfield France and the Subsidiaries benefits from a specific Tax
regime subordinated to compliance with any undertaking whatsoever.

ARTICLE IV

WARRANTIES OF OCM

OCM hereby warrants to Smithfield and the Company that:

4.1 Organization. OCM is a société à responsibilité limitée duly organized,
validly existing and in good standing under the laws of Luxembourg and has full
power to enter into this Agreement and to perform its obligations hereunder.

4.2 Authorization; Execution and Delivery; Enforceability. The execution,
delivery and performance by OCM of this Agreement, and of all of the other
documents and instruments required hereby from OCM, are within the power of OCM
and have been duly authorized by all necessary action of OCM. This Agreement has
been duly executed and delivered by OCM. This Agreement is, and the other
documents and instruments required hereby to which OCM is a party will be, when
executed and delivered by the parties thereto, the valid and binding obligations
of OCM, enforceable against OCM in accordance with their respective terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting generally
the enforcement of creditors’ rights and (b) the availability of equitable
remedies (whether in a proceeding in equity or at law).

4.3 No Violation or Conflict by OCM. The execution, delivery and performance of
this Agreement by OCM, and the consummation of the transactions contemplated
herein, do not and will not (a) conflict with or violate any Law, judgment,
order or decree binding on OCM or (b) the Constituent Documents of OCM.

 

- 27 -



--------------------------------------------------------------------------------

4.4 No Broker. Other than Tri-Artisan Partners LLC (“Tri-Artisan”), OCM has no
liability to any broker, investment banker or other person for any broker’s,
finder’s or other similar fee or commission in connection with the transactions
contemplated herein, based upon arrangements made by or on behalf of OCM and,
except as provided for in Section 9.2, all fees and expenses of Tri-Artisan
shall be paid solely by OCM.

ARTICLE V

COVENANTS

5.1 Conduct of Business of Smithfield France and the Subsidiaries. Except as
otherwise expressly contemplated by this Agreement, during the period from the
date of this Agreement to the Effective Time of Closing, Smithfield shall cause
Smithfield France and the Subsidiaries to conduct their respective operations
according to their ordinary and usual course of business and consistent with
past practice, and Smithfield shall cause Smithfield France and the Subsidiaries
to use their commercially reasonable efforts to preserve intact their business
organization, to keep available the services of their officers and employees and
to maintain existing relationships with licensors, licensees, suppliers,
contractors, distributors, customers and others having material business
relationships with them.

5.2 Access to Information. Between the date of this Agreement and the Effective
Time of Closing, OCM and its authorized representatives will be given reasonable
access to (a) Smithfield France and the Subsidiaries and (b) the Books and
Records of Smithfield France and the Subsidiaries. Smithfield shall also provide
representatives of OCM with reasonable access upon request to other personnel of
Smithfield France and the Subsidiaries and to Smithfield France’s and the
Subsidiaries’ premises; provided, however, that any such access shall be
conducted in a mutually satisfactory manner that is intended to preserve the
confidentiality of the transactions contemplated herein prior to Closing. All
such information shall be kept confidential in accordance with the
Confidentiality and Exclusivity Agreement.

5.3 Commercially Reasonable Efforts. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper and advisable under applicable Law that are
necessary to consummate and make effective the transactions contemplated by this
Agreement and the Purchase Agreement, including, without limitation, obtaining
debt financing for the Company.

5.4 Public Announcements. Smithfield and OCM shall consult with each other
before the issuance of any press release or the making of any other public
statement with respect to this Agreement or any of the transactions contemplated
herein. Neither Smithfield nor OCM shall issue any such press release or make
any such public statement prior to such consultation or as to which Smithfield
or OCM reasonably objects, except as may be required by Law or by obligations
pursuant to any listing agreement with any national securities exchange or
inter-dealer quotation system.

5.5 Confidentiality and Exclusivity Agreement. Notwithstanding the execution of
this Agreement, the Confidentiality and Exclusivity Agreement shall remain in
full force and effect through the earlier to occur of (a) the expiration of the
Confidentiality and Exclusivity

 

- 28 -



--------------------------------------------------------------------------------

Agreement in accordance with its terms or (b) the Effective Time of Closing, at
which time the Confidentiality and Exclusivity Agreement shall terminate and be
of no further force and effect.

ARTICLE VI

CONDITIONS PRECEDENT TO CLOSING

6.1 Conditions Precedent to Obligations of OCM. Each and every obligation of OCM
to be performed at the Closing shall be subject to the satisfaction, or waiver
by OCM, at or prior to the Closing, of the following express conditions
precedent:

(a) the warranties of Smithfield contained in Article III hereof shall be true
and correct as of the date hereof and as of the Closing Date as though made on
the Closing Date (without regard to any Material Adverse Effect or materiality
qualifiers contained therein), except (i) to the extent such warranties
expressly speak as of an earlier date, in which case as of such earlier date and
(ii) for those failures to be true and correct that would not, individually or
in the aggregate have, or be reasonably likely to have, a Transaction Material
Adverse Effect;

(b) Smithfield and/or the Company, as the case may be, shall, in all material
respects, have performed all obligations and complied with all covenants
necessary to be performed or complied with by them or it on or before the
Effective Time of Closing;

(c) since the date of this Agreement, there shall have occurred no changes,
events or circumstances which would, individually or in the aggregate,
constitute a Transaction Material Adverse Effect, it being understood that
Smithfield shall not waive the condition contained in Clause 3.1(b) of the
Purchase Agreement without OCM’s prior written consent;

(d) OCM shall have received a certificate of the President or any Executive Vice
President of Smithfield, in a form reasonably satisfactory to counsel for OCM,
certifying fulfillment of the matters referred to in paragraphs (a), (b) and
(c) of this Section 6.1;

(e) no investigation, suit, action or other proceeding shall be pending before
any Governmental Authority that seeks restraint, prohibition, damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby, or that otherwise questions the validity or legality of
this Agreement or the consummation of the transactions contemplated hereby; and

(f) the transactions contemplated by the Purchase Agreement shall be consummated
simultaneously with the Closing.

6.2 Conditions Precedent to Obligations of Smithfield. Each and every obligation
of Smithfield to be performed at the Closing shall be subject to the
satisfaction, or waiver by Smithfield, at or prior to the Closing, of the
following express conditions precedent:

(a) the warranties of OCM contained in Article IV hereof shall be true and
correct in all respects (as to warranties qualified or limited by the word
“material” or phrases of like import) and in all material respects (as to
warranties not so limited or qualified) when made

 

- 29 -



--------------------------------------------------------------------------------

and at and as of the date of this Agreement and the Effective Time of Closing
with the same force and effect as if those warranties had been made at and as of
such time except to the extent such warranties speak as of a specified earlier
date, then as of such earlier date;

(b) OCM shall, in all material respects, have performed all obligations and
complied with all covenants necessary to be performed or complied with by it on
or before the Effective Time of the Closing;

(c) Smithfield shall have received a certificate of the President or any Vice
President of OCM, in a form reasonably satisfactory to counsel for Smithfield,
certifying fulfillment of the matters referred to in paragraphs (a) and (b) of
this Section 6.2;

(d) the transactions contemplated by the Purchase Agreement shall be consummated
simultaneously with the Closing; and

(e) no investigation, suit, action or other proceeding shall be pending before
any Governmental Authority that seeks restraint, prohibition, damages or other
relief in connection with this Agreement or the consummation of the transactions
contemplated hereby, or that otherwise questions the validity or legality of
this Agreement or the consummation of the transactions contemplated hereby.

ARTICLE VII

INDEMNITIES AND ADDITIONAL COVENANTS

7.1 Smithfield’s Indemnity.

(a) Each of Smithfield and Parent hereby indemnifies and holds (x) OCM and its
Affiliates (other than the Company) (collectively, the “OCM Indemnified
Parties”) and (y) the Company harmless from and against, and agrees to defend
promptly the OCM Indemnified Parties and the Company from and reimburse the OCM
Indemnified Parties and the Company for, any and all losses, damages, costs,
expenses, liabilities, obligations and claims of any kind, including, without
limitation, reasonable attorneys’ fees and other legal costs and expenses but
excluding, except as expressly set forth herein, any claims for punitive,
consequential, special or incidental damages (hereinafter referred to
collectively as “Losses”) (including, for the purposes of indemnification of the
Company, claims for lost profits, and diminution in value of Smithfield France
and the Subsidiaries in reference to the value of Smithfield France and the
Subsidiaries determined for the purposes of Article II of this Agreement), that
(A) in the case of any OCM Indemnified Party, that any OCM Indemnified Party and
(B) in the case of the Company, the Company may at any time suffer or incur, or
become subject to, as a result of or in connection with (i) any breach or
inaccuracy of any of the warranties made by Smithfield in or pursuant to this
Agreement without regard to any Material Adverse Effect or materiality qualifier
or monetary threshold therein and (ii) any breach or failure of Smithfield to
carry out, perform, satisfy and discharge any of its covenants, agreements,
undertakings, liabilities or obligations under this Agreement or under any of
the documents and instruments delivered by Smithfield pursuant to this
Agreement; provided, that (1) the OCM Indemnified Parties shall have the right
to indemnification pursuant to clause (i) above only for those warranties set
forth in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 3.8, 3.9 and 3.29 of this
Agreement and (2) in no event shall Smithfield

 

- 30 -



--------------------------------------------------------------------------------

and Parent be liable to pay duplicate Losses to each of (x) the OCM Indemnified
Parties and (y) the Company in respect of any single claim for Losses; provided,
further, that the Company shall have the first priority to make any claim for
indemnification. Neither Smithfield nor Parent shall be required to indemnify,
hold harmless, defend or reimburse the OCM Indemnified Parties or the Company
pursuant to Section 7.1(a)(i) hereof in respect of the warranties made by
Smithfield unless such right to indemnification is asserted by an OCM
Indemnified Party or the Company by notice to Smithfield within the following
time periods:

(A) with respect to the warranties set forth in Sections 3.1, 3.2, 3.3, 3.4,
3.5, 3.6, 3.8, 3.9, and 3.29 hereof, without time limitation; and

(B) with respect to all other warranties set forth in Article III hereof, within
three (3) years after the Closing Date.

Notwithstanding the foregoing, neither Smithfield nor Parent shall be required
to indemnify, hold harmless, defend or reimburse any OCM Indemnified Party or
the Company pursuant to this Section 7.1(a) unless and until the amount of all
Losses for which indemnification is sought by either party with respect thereto
shall exceed, in the aggregate, €3,000,000, at which point Smithfield and Parent
will be obligated to indemnify the OCM Indemnified Parties or the Company, as
the case may be, for all additional Losses in excess thereof; provided, however,
that Smithfield’s and Parent’s obligation to indemnify, hold harmless, defend or
reimburse the OCM Indemnified Parties and the Company for any Losses incurred in
connection with this Section 7.1(a) shall in no event exceed €24,000,000 in the
aggregate in respect thereof.

(b) The amounts for which Smithfield and Parent shall be liable under
Section 7.1(a) of this Agreement shall be net of any insurance proceeds received
by any OCM Indemnified Party or the Company in connection with the facts giving
rise to the right of indemnification.

(c) In the event a claim against any OCM Indemnified Party or the Company arises
that is covered by the indemnity provisions of Section 7.1(a) of this Agreement,
notice shall be given promptly by such OCM Indemnified Party or the Company to
Smithfield and Parent; provided, however, that the failure to give notice as
required by this Section 7.1(c) shall not result in a waiver of any right to
indemnification hereunder except to the extent that Smithfield’s and Parent’s
ability to defend against the event with respect to which indemnification is
sought is actually prejudiced by the failure of the OCM Indemnified Party or the
Company to give such notice promptly. Provided that Smithfield and Parent admit
in writing to the party seeking indemnification that such claim is covered by
the indemnity provisions of Section 7.1(a) hereof, Smithfield and Parent shall
have the right to contest and defend by all appropriate legal proceedings such
claim and to control all settlements (unless the party seeking indemnification
agrees to assume the cost of settlement and to forgo such indemnity) and to
select lead counsel to defend any and all such claims at the sole cost and
expense of Smithfield and Parent; provided, however, that neither Smithfield nor
Parent may effect any settlement that could result in any cost, expense or
liability to, or have any adverse effect upon, any OCM Indemnified Party or the
Company unless such party consents in writing to such settlement and Smithfield
and Parent agree to indemnify such party therefor. The party seeking
indemnification

 

- 31 -



--------------------------------------------------------------------------------

may select counsel to participate in any defense, in which event such counsel
shall be at the sole cost and expense of such party. In connection with any such
claim, action or proceeding, the parties shall cooperate with each other and
provide each other with access to relevant books and records in their
possession.

7.2 OCM’s Indemnity

(a) OCM hereby indemnifies and holds (x) Smithfield and its Affiliates (other
than the Company) (the “Smithfield Indemnified Parties”) and (y) the Company
harmless from and against, and agrees to defend promptly the Smithfield
Indemnified Parties and the Company from and reimburse the Smithfield
Indemnified Parties and the Company for, any and all Losses (including, for the
purposes of indemnification of the Company, claims for lost profits and
diminution in value) that (A) in the case of the Smithfield Indemnified Parties,
the Smithfield Indemnified Parties or (B) in the case of the Company, the
Company may at any time suffer or incur, or become subject to, as a result of or
in connection with (i) any breach or inaccuracy of any of the warranties made by
OCM in or pursuant to this Agreement without regard to any materiality qualifier
therein and (ii) any breach or failure by OCM to carry out, perform, satisfy and
discharge any of its covenants, agreements, undertakings, liabilities or
obligations under this Agreement or under any of the documents and instruments
delivered by OCM pursuant to this Agreement; provided, that in no event shall
OCM be liable to pay duplicate Losses to each of (x) the Smithfield Indemnified
Parties and (y) the Company in respect of any single claim for Losses; provided,
further, that the Company shall have the first priority to make any claim for
indemnification. Notwithstanding the foregoing, OCM shall not be required to
indemnify, hold harmless, defend or reimburse Smithfield pursuant to this
Section 7.2(a) unless and until the amount of all Losses for which
indemnification is sought with respect thereto shall exceed, in the aggregate,
€3,000,000, at which point OCM will be obligated to indemnify the Smithfield
Indemnified Parties for all additional Losses with respect thereto; provided,
however, that OCM’s obligation to indemnify, hold harmless, defend or reimburse
the Smithfield Indemnified Parties and the Company for any Losses incurred in
connection with this Section 7.2(a) shall in no event exceed €24,000,000 in the
aggregate in respect thereof.

(b) The amounts for which OCM shall be liable under Section 7.2(a) of this
Agreement shall be net of any insurance proceeds received by a Smithfield
Indemnified Party or the Company in connection with the facts giving rise to the
right of indemnification.

(c) In the event a claim against any Smithfield Indemnified Party or the Company
arises that is covered by the indemnity provisions of Section 7.2(a) of this
Agreement, notice shall be given promptly by such Smithfield Indemnified Party
or the Company to OCM; provided, however, that the failure to give notice as
required by this Section 7.2(c) shall not result in a waiver of any right to
indemnification hereunder except to the extent that OCM’s ability to defend
against the event with respect to which indemnification is sought is actually
prejudiced by the failure of the Smithfield Indemnified Party or the Company to
give such notice promptly. Provided that OCM admits in writing to the party
seeking indemnification that such claim is covered by the indemnity provisions
of Section 7.2(a) hereof, OCM shall have the right to contest and defend by all
appropriate legal proceedings such claim and to control all settlements (unless
the party seeking indemnification agrees to assume the cost of settlement and to
forgo such indemnity) and to select lead counsel to defend any and all such
claims at the sole

 

- 32 -



--------------------------------------------------------------------------------

cost and expense of OCM; provided, however, that OCM may not effect any
settlement that could result in any cost, expense or liability to, or have any
adverse effect upon, any Smithfield Indemnified Party or the Company unless such
party consents in writing to such settlement and OCM agrees to indemnify such
party therefor. The party seeking indemnification may select counsel to
participate in any defense, in which event such counsel shall be at the sole
cost and expense of such party. In connection with any such claim, action or
proceeding, the parties shall cooperate with each other and provide each other
with access to relevant books and records in their possession.

7.3 Additional OCM Indemnity. OCM hereby indemnifies and holds Parent harmless
from and against with respect to, and agrees to reimburse Parent for, one-half
(1/2) of any and all Losses that Parent may at any time actually suffer or
actually incur pursuant to Clause 36 of the Purchase Agreement or that certain
side letter, dated June 26, 2006, among Parent, the Company and Sara Lee
Corporation relating to termination fee matters (the “Termination Fee Letter”);
provided, that notwithstanding anything to the contrary in this Agreement, OCM
will have no direct performance obligations under the Purchase Agreement other
than the obligations to pay the amounts described in this Section 7.3. For the
avoidance of doubt, no third party shall have the right to make any claim
against OCM by operation of this Section 7.3.

7.4 Company Indemnity. The Company hereby indemnifies and holds the directors of
the Company harmless from and against, and agrees to reimburse the directors
for, any and all Losses that any such Person may at any time suffer or incur, or
become subject to, as a result of any claim made by any third party regarding
the valuation of Smithfield France and the Subsidiaries for the purposes of
Article II hereof. The directors of the Company shall be third party
beneficiaries for the purposes of this Section 7.4.

7.5 Further Assurances. In case at any time after the Closing Date any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the parties to this Agreement will take, without additional
consideration, such further action (including the execution and delivery of such
further instruments and documents) as any other party reasonably may request.

ARTICLE VIII

TERMINATION; WAIVER

8.1 Termination. This Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time prior to the Effective Time of
Closing:

(a) by mutual written consent of Smithfield and OCM;

(b) by Smithfield at any time following Smithfield becoming aware that OCM has
breached any warranty or covenant contained in this Agreement in any material
respect, if Smithfield has notified OCM of the breach and the breach has
continued without cure for a period of 20 days after the notice of breach;

(c) by OCM at any time following OCM becoming aware that Smithfield has breached
any warranty or covenant contained in this Agreement in any material respect, if
OCM

 

- 33 -



--------------------------------------------------------------------------------

has notified Smithfield of the breach and the breach has continued without cure
for a period of 20 days after the notice of breach;

(d) by Smithfield or OCM, if the Purchase Agreement has been terminated in
accordance with its terms;

(e) by Smithfield or OCM, if any court of competent jurisdiction or other
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated herein and such order, decree, ruling or other action shall have
become final and nonappealable; or

(f) by OCM if, immediately prior to Closing, OCM, acting reasonably and in good
faith, determines that a Material Adverse Change (as defined in the Purchase
Agreement) has occurred and is continuing and OCM (i) provides notice of such
determination immediately thereafter to Smithfield and (ii) describes in such
notice with specificity the basis for OCM’s determination.

8.2 Effect of Termination. If this Agreement is terminated pursuant to Section
8.1 hereof, this Agreement shall forthwith become void and have no effect,
without any liability on the part of any party or its directors, officers or
shareholders; provided, however, that nothing contained in this Section 8.2
shall (a) relieve any party from liability for any breach of this Agreement or
from its obligations under the proviso to Section 9.2 hereof or (b) relieve OCM
of its obligations pursuant to Section 7.3 hereof; provided, further, however,
that any termination of this Agreement shall not preclude Smithfield from
consummating the transactions contemplated by the Purchase Agreement.

8.3 Waiver; Extension. At any time prior to the Effective Time, each of OCM and
Smithfield may (a) extend the time for the performance of any of the obligations
or other acts of the other party, (b) waive any inaccuracies in the warranties
of the other party contained in this Agreement or in any document delivered
pursuant to this Agreement or waive compliance with any of the covenants,
agreements or conditions of the other party contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of those rights.

ARTICLE IX

MISCELLANEOUS

9.1 Entire Agreement; Amendment. This Agreement and the documents referred to
herein (including the Confidentiality and Exclusivity Agreement) and to be
delivered pursuant hereto constitute the entire agreement between the parties
pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties, whether oral or written, and there are no warranties or other
agreements between the parties in connection with the subject matter hereof,
except as specifically set forth herein or therein. No amendment, supplement,
modification, waiver or termination of this Agreement shall be binding unless
executed in writing by the party to be

 

- 34 -



--------------------------------------------------------------------------------

bound thereby. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision of this Agreement,
whether or not similar, nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.

9.2 Expenses. The Company shall promptly reimburse each party following the
Closing for all out-of-pocket fees and expenses incurred by such party that are
associated with the transactions contemplated hereby and by the Purchase
Agreement, including, without limitation, all actual, out-of-pocket due
diligence and related costs and expenses, fees and expenses of legal and
accounting advisors, consultants and financing fees and expenses (and, in the
case of Smithfield, investment banking advisory fees) (“Expenses”); provided,
that in the event of the termination of this Agreement pursuant to Article VIII,
the parties shall each bear 50% of the aggregate Expenses of the parties.

9.3 Governing Law; Consent to Jurisdiction. This Agreement shall be construed
and interpreted according to the laws of the State of New York, without regard
to the conflicts of law rules thereof; provided, however, that Sections 5-1401
and 5-1402 of the New York General Obligations Law shall apply to this
Agreement. Each of the parties hereto, in respect of itself and its properties,
agrees to be subject to (and hereby irrevocably submits to) the nonexclusive
jurisdiction of any United States federal court sitting in the Borough of
Manhattan, New York City, New York in respect of any suit, action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
herein, and irrevocably agrees that all claims in respect of any such suit,
action or proceeding may be heard and determined in any such court. Each of the
parties hereto irrevocably waives, to the fullest extent it may effectively do
so under applicable Law, any objection to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Either party hereto may make service on the other party by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 9.5
hereof. Nothing in this Section 9.3, however, shall affect the right of any
party to bring any action or proceeding arising out of or relating to this
Agreement in any other court within the United States or to serve legal process
in any other manner permitted by Law or in equity.

9.4 Assignment. This Agreement and each party’s respective rights hereunder may
not be assigned by operation of Law or otherwise at any time except as expressly
set forth herein without the prior written consent of the other party; provided,
that OCM may assign this Agreement to one or more of its Affiliates prior to the
Closing, including any series of assignments pursuant to which OCM may assign
its entire interest in this Agreement to such parties, in which case OCM shall
have no further obligation hereunder; provided, however, that OCM shall remain
liable for its obligations pursuant to Section 7.3 hereof and Section 9.2;
provided, further, that the parties shall amend the terms of this Agreement, the
form of Stockholders Agreement and the form of Earn-Out Agreement prior to
Closing as requested by OCM to the extent necessary to permit each of OCM or any
Affiliate of OCM to structure its investment in the Company in a manner which
will permit each such Person to qualify as a “venture capital operating company”
pursuant to the Employee Retirement Income Security Act of 1974, so long as any
such amendment does not adversely affect the rights of Smithfield hereunder or
thereunder.

 

- 35 -



--------------------------------------------------------------------------------

9.5 Notices. All communications, notices and disclosures required or permitted
by this Agreement shall be in writing and shall be deemed to have been given
when delivered personally or by messenger or by overnight delivery service, or
when mailed by registered or certified United States mail, postage prepaid,
return receipt requested, or when received via telecopy, telex or other
electronic transmission, in all cases addressed to the person for whom it is
intended at his address set forth below or to such other address as a party
shall have designated by notice in writing to the other party in the manner
provided by this Section 9.5:

 

If to Smithfield:

   SFDS Global Holdings BV    c/o Smithfield Foods, Inc.    499 Park Avenue, 6th
Floor    New York, New York 10022    Attention:   

Richard J. M. Poulson, Esq.

     

Executive Vice President, General Counsel and

     

Senior Advisor to the Chairman

   Facsimile:   

(212) 758-8421

With a copy to:

   Smithfield Foods, Inc.    200 Commerce Street    Smithfield, VA 23430   
Attention:   

Michael H. Cole, Esq.

     

Vice President, Secretary and

     

Deputy General Counsel

   Facsimile:   

(757) 365-3025

And to:

   Hunton & Williams LLP    Riverfront Plaza, East Tower    951 East Byrd Street
   Richmond, VA 23219    Attention:   

Gary E. Thompson

   Facsimile:   

(804) 788-8218

If to OCM:

   OCM Luxembourg EPOF SARL    67 Boulevard Grand-Duchesse Charlotte    L-1331
Luxembourg    Telecopy:   

00 352 264 582 94

   Attention:   

Justin Bickle

     

Szymon Dec

With a copy to:

   Skadden, Arps, Slate, Meagher & Flom LLP    Four Times Square    New York,
New York 10036    Telecopy:   

212-735-2000

   Attention:   

Eileen T. Nugent

 

- 36 -



--------------------------------------------------------------------------------

9.6 Counterparts; Headings. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same Agreement. The Table of Contents
and Article and Section headings in this Agreement are inserted for convenience
of reference only and shall not constitute a part hereof. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of an executed counterpart to this Agreement.

9.7 Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at Law
or equity.

9.8 Interpretation. Unless the context requires otherwise, all words used in
this Agreement in the singular number shall extend to and include the plural,
all words in the plural number shall extend to and include the singular and all
words in any gender shall extend to and include all genders. All references to
contracts, agreements, leases or other understandings or arrangements shall
refer to oral as well as written matters. The specificity of any warranty
contained herein shall not be deemed to limit the generality of any other
warranty contained herein.

9.9 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to either
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner, to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

9.10 No Reliance. Except as set forth in Sections 7.1, 7.2 and 7.4 hereof with
respect to the OCM Indemnified Parties, the Smithfield Indemnified Parties and
the directors of the Company, as applicable, no third party is entitled to rely
on any of the warranties and agreements contained in this Agreement. Except as
set forth in Sections 7.1, 7.2 and 7.4 hereof with respect to OCM Indemnified
Parties, Smithfield Indemnified Parties and the directors of the Company, as
applicable, no party to this Agreement assumes any liability to any third party
because of any reliance on the warranties and agreements of the parties hereto
contained in this Agreement.

9.11 Survival; Exhibits. The warranties of each party hereto shall be deemed to
be material and to have been relied upon by the other parties, notwithstanding
any investigation heretofore or hereafter made by the other parties, and shall
survive the Closing to the extent and for such time as is necessary to enable
the parties to enforce their respective rights to indemnification under this
Agreement. Nothing in the Exhibits hereto shall be deemed adequate to disclose
an exception to a warranty made herein, unless such Exhibit identifies the
exception with reasonable particularity.

 

- 37 -



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

- 38 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Contribution Agreement to be
duly executed as of the day and year first above written.

 

TARVALÓN, S.L.

/s/ Michael Cole

Name: Michael H. Cole

Its: Sole Director

SFDS GLOBAL HOLDINGS BV

/s/ Trust International Management (T.I.M) BV

Name: Trust International Management (T.I.M) BV

Its: Managing Director

OCM LUXEMBOURG EPOF SARL

/s/ Justin Bickle

Name: Justin Bickle

Its: Manager

For the purposes of Article VII only:

SMITHFIELD FOODS, INC.

/s/ Richard J. M. Poulson

Name: Richard J. M. Poulson

Its: Executive Vice President

 

- 39 -



--------------------------------------------------------------------------------

Exhibit 1.15

EARN-OUT AGREEMENT

BY AND AMONG

 

I. OCM LUXEMBOURG EPOF SARL, a société à responsibilité limitée organized under
the laws of Luxembourg (“OCM”), with registered address in [    ]. OCM is
represented by Mr. [    ], with [    ] passport n. [    ], in his capacity as
[    ].

 

II. SFDS GLOBAL HOLDINGS B.V., a company organized under the laws of the
Netherlands (“Smithfield”), with registered address in [    ]. Smithfield is
represented by Mr. [    ], with [    ] passport n. [    ], in his capacity as
[    ].

 

III. TARVALÓN, S.L., a company organized under the laws of Spain (the
“Company”), with registered address in Madrid, Calle don Ramón de la Cruz, 17,
1º Izqda. The Company is represented by Mr. [    ], with [    ] passport n.
[    ], in his capacity as [    ].

Each of the above mentioned persons or entities shall be hereinafter referred to
as a “Party” and, jointly, as the “Parties”.

WHEREAS

 

I. On June 29, 2006, the Parties entered into that Contribution Agreement (the
“Contribution Agreement”) pursuant to which (i) Smithfield agreed to contribute
to the Company the FrenchCo Business (as defined in the Contribution Agreement)
and the Smithfield Cash Contribution (as defined in the Contribution Agreement),
(ii) OCM agreed to contribute to the Company the OCM Cash Contribution (as
defined in the Contribution Agreement), and (iii) OCM agreed to purchase certain
shares of the Company from Smithfield. Following these transactions, OCM (and
its Affiliates) and Smithfield each own 50% of the outstanding shares of the
Company.

 

II. OCM (and its Affiliates) and Smithfield are the owners of the 100% share
capital of the Company.

 

III. Pursuant to the terms of the Contribution Agreement, each of OCM and
Smithfield have agreed to enter into this Earn-Out Agreement (this “Agreement”)
pursuant to which each will agree to cause a capital increase in the Company and
to subscribe for additional share capital of the Company. Following such
subscription, each of the parties will continue to hold 50% of the outstanding
shares in the Company, each representing 50% of the voting and economic rights
of the Company.

 

IV. In connection with such share capital increase and subscription, OCM shall
contribute additional premium to the Company in an additional amount up to
€40,000,000, based upon the Company’s achievement of certain levels of EBITDA
(as defined below), as further described in Section 3 below.

 

1



--------------------------------------------------------------------------------

The Parties therefore agree as follows:

CLAUSES

1. Definitions. As used herein, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any Person, any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person. As used in this definition of the term
“Affiliate” and elsewhere herein with respect to any Affiliate of any Person,
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities, by voting trust, contract or similar
arrangement, as trustee or executor, or otherwise.

“Business” means the processed meats business carried on by the Company in
Europe.

“Capital Increase” means the capital increase of the Company described in
Section 2 of this Agreement.

“Company’s Target EBITDA” has the meaning of Section 3(b) of this Agreement.

“Constituent Documents” shall mean the articles of association and bylaws (or
similar organizational documents) of any entity.

“EBITDA” means the cumulative earnings of the Company’s operations, as reported
in accordance with GAAP, for the Reference Period before deduction of interest,
taxes, depreciation and amortization but net of restructuring costs and capital
expenditures associated with the restructuring of the Business.

“Final Company EBITDA” means the Company’s aggregate EBITDA over the Reference
Period.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any multinational organization,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any executive
official thereof.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

“Premium” means the premium referred to in Section 3(b) of this Agreement.

“Premium Payment” means the amount, if any, due and payable by OCM to the
Company as determined in Section 3(b) of this Agreement.

 

2



--------------------------------------------------------------------------------

“Reference Period” means the period from                      to and including
                    .1

“Shareholders” means OCM and Smithfield.

2. Capital Increase.

The Shareholders agree as soon as possible following the third anniversary of
the date of this Agreement to, subject to Section 2(d), increase the share
capital of the Company, by issuing:

(a) One ordinary share (“participación”) of one euro (1 €) of par value and
without Premium, that shall be subscribed and fully paid up by Smithfield, and
shall grant to its owner all the rights and obligations granted by law and by
the By-Laws of the Company.

(b) One ordinary share (“participación”) of one euro (1 €) of par value and with
a Premium that shall be calculated according to Section 3 below, that shall be
subscribed and fully paid up by OCM, and shall grant to its owner all the rights
and obligations granted by law and by the By-Laws of the Company.

(c) The ordinary shares issued to Smithfield and OCM, respectively, shall be of
the same class and character and will grant its holder the same rights and
obligations.

(d) In the event that no Premium would be due pursuant to Section 3(b), the
Shareholders shall not be required to effect any Capital Increase.

3. Premium (Earn-Out Payment).

(a) Calculation of EBITDA. As soon as possible following the end of the
Reference Period the Company shall calculate the Final Company EBITDA over the
Reference Period.

If Smithfield, OCM and the Company are unable to agree upon the calculation of
the Final Company EBITDA, an accounting firm mutually acceptable to Smithfield,
OCM and the Company shall be appointed (the “Independent Accounting Firm”) to
resolve such dispute. If Smithfield, OCM and the Company cannot mutually agree
on the selection of the Independent Accounting Firm, Smithfield, OCM and the
Company shall submit to such other Person’s independent accountants the name of
an accounting firm nationally recognized in the United States which does not at
the time and has not in the prior two (2) years provided audit or other
attestation services to any of the OCM, Smithfield Foods, Inc. or the Company or
any of their respective Affiliates, and the Independent Accounting Firm shall be
selected by lot from these three (3) firms by the independent accountants of
Smithfield, OCM and the Company.

Each of Smithfield, OCM and the Company and their respective independent
accountants shall give the Independent Accounting Firm reasonable access, during
normal business hours upon reasonable notice, to the properties, books, records
and personnel of the Company for purposes of calculating the Final Company
EBITDA. Smithfield, OCM and the Company will each

 

--------------------------------------------------------------------------------

1 Period to be the 12 consecutive fiscal quarters beginning with the first full
fiscal quarter after the Closing.

 

3



--------------------------------------------------------------------------------

submit to the Independent Accounting Firm a written statement setting forth such
party’s calculation of the Final Company EBITDA. The Independent Accounting Firm
will select one, and only one, party’s calculation as the Final Company EBITDA.
The Independent Accounting Firm shall be instructed to use every reasonable
effort to perform its services within thirty (30) days of submission of the
calculations to it and, in any case, as promptly as practicable after such
submission and the Independent Accounting Firm’s determination of the Final
Company EBITDA shall be final and binding on the parties. Any expenses relating
to the engagement of the Independent Accounting Firm shall be paid pro rata by
each of the parties whose proposed calculation of the Final Company EBITDA was
not chosen by the Independent Accounting Firm as the Final Company EBITDA. Each
party shall pay all advisors’ fees, charges and expenses incurred by such party
in connection with the dispute.

(b) Determination of the Premium. In the event that the Final Company EBITDA
exceeds the Company’s Target EBITDA (as set forth in the table below), OCM shall
pay to the Company a Premium (plus any applicable “equity contribution” tax in
an amount not to exceed one percent (1%) of the Premium) for the ordinary share
(“participación”) referred to in Section 2(b), as determined by in accordance
with the following table:

 

Company’s Target EBITDA

   Premium

Less than €260,000,000

    
  No Premium due
and payable

€260,000,000 or more, but less than €280,000,000

   € 14,000,000

€280,000,000 or more, but less than €300,000,000

   € 28,000000

€300,000,000 or more

   € 40,000,000

provided that, OCM and the Company hereby agree to negotiate, in consultation
with Smithfield, in good faith, to make any adjustments in the Company’s Target
EBITDA set forth above to the extent any such adjustment may be necessary to
reflect any acquisition, disposition or restructuring affecting the Company’s
operations.

4. Interest Rate. The Premium shall be deemed to bear interest from the date
hereof until paid in full at a rate of 4.0% per annum, compounded annually. Such
interest shall be due and payable pursuant to the terms of Section 5 of this
Agreement. If an Event of Default shall occur, then all amounts then outstanding
under the Premium shall thereafter bear interest at 3.0% plus the rate otherwise
in effect immediately upon such Event of Default. Accrued interest shall be
computed for actual days elapsed on the basis of a year of 365 days.

5. Payments. The outstanding sum of the applicable Premium plus all accrued and
unpaid interest thereon shall be due and payable promptly after the
determination of the Premium, but in any event no later than ten (10) days after
the final determination of the Final Company EBITDA pursuant to Section 3 (a).
For the avoidance of doubt, OCM shall not be obligated to pay the Premium until
the shareholders of the Company have approved a resolution authorizing the
Capital Increase. OCM shall vote in favor of the resolution authorizing the
Capital Increase.

 

4



--------------------------------------------------------------------------------

6. Prepayment. At any time prior to the calculation of the Final Company EBITDA,
if the Company and OCM agree on the value of the Premium for the purposes of
prepayment, the Capital Increase shall be carried out as soon as possible and
OCM shall not have any obligation pursuant to Section 3 or Section 5 to pay any
additional amount as Premium.

7. Representations and Warranties. OCM represents and warrants that:

(a) Organization. OCM is a société à responsibilité limitée duly organized,
validly existing and in good standing under the laws of Luxembourg and has full
power to enter into this Agreement and to perform its obligations hereunder.

(b) Authorization; Execution and Delivery; Enforceability. The execution,
delivery and performance by OCM of this Agreement, and of all of the documents
and instruments required hereby from OCM, are within the power of OCM and have
been duly authorized by all necessary action of OCM. This Agreement has been
duly executed and delivered by OCM. This Agreement is, and the other documents
and instruments required hereby to which OCM is a party will be, when executed
and delivered by the parties thereto, the valid and binding obligations of OCM,
enforceable against OCM in accordance with their respective terms.

(c) No Violation or Conflict by OCM. The execution, delivery and performance of
this Agreement by OCM, and the consummation of the transactions contemplated
herein, do not and will not (a) conflict with or violate any Law, judgment,
order or decree binding on OCM or the Constituent Documents of OCM or
(b) constitute a violation or breach of any material contract or agreement to
which OCM is a party or by which it is bound.

8. Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

(a) Failure to Pay. OCM’s failure to subscribe the one ordinary share
(“participación”) referred to in Section 2(b) and to pay the Premium (if any)
together with any interest thereon when due in accordance with Section 4 of this
Agreement; provided, that OCM shall have ten (10) days to cure such failure.

(b) Involuntary Bankruptcy or Receivership Proceedings. A receiver, conservator,
liquidator or trustee of OCM or of its properties is appointed by order or
decree of any court or agency or supervisory authority having jurisdiction; or
an order for relief is entered against OCM under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, liquidation or
receivership law of any jurisdiction, whether now or hereafter in effect; or OCM
is adjudicated bankrupt or insolvent; or any material portion of the properties
of OCM is sequestered by court order and such order remains in effect for more
than fifty (50) days after OCM obtains knowledge thereof; or a petition is filed
against OCM under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or receivership law of any
jurisdiction, whether now or hereafter in effect, and such petition is not
dismissed within sixty (60) days.

 

5



--------------------------------------------------------------------------------

(c) Voluntary Petitions. OCM’s filing of a petition or seeking relief under any
provision of any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or receivership law of any
jurisdiction, whether now or hereafter in effect, or consents to the filing of
any such case or petition against it under any such law.

(d) Assignments for Benefit of Creditors. OCM’s making a general assignment for
the benefit of its creditors, or admission in writing of its inability to pay
its debts generally as they become due, or consents to the appointment of a
receiver, trustee or liquidator of all or any part of its property.

9. Remedies Upon Default. Upon the occurrence of an Event of Default hereunder (
unless such Event of Default is waived or deferred at the option of the Company)
either, at the option of the Company:

(a) OCM shall subscribe for and fully pay up one ordinary share
(“participación”) with the Premium as calculated in accordance with Section 3(b)
(plus any applicable “equity contribution” tax in an amount not to exceed one
percent (1%) of the Premium) together with any and all interest due on the
Premium (including default interest from the date of such Event of Default) in
satisfaction of OCM’s obligations pursuant to this Agreement; or

(b) OCM shall transfer to the Company for redemption a number of shares
(“participaciones”) of the Company having a value equal to the amount due
pursuant to Section 3(b) of this Agreement plus any applicable interest payable
with respect to the Premium (including default interest from the date of such
Event of Default) in satisfaction of OCM’s obligations pursuant to this
Agreement.

Any delay by the Company in exercising or any failure of the Company to exercise
the aforesaid remedies with respect to an Event of Default shall not constitute
a waiver of its right to exercise such remedies with respect to that or any
subsequent Event of Default.

10. No Setoff or Waiver. No setoff, claim, counterclaim, reduction or diminution
of any obligation or any defense of any kind or nature that OCM has or may have
against the Company (other than the defense of payment) shall be available
against the Company in any suit or action brought by the Company to enforce this
Agreement. The foregoing shall not be construed as a waiver by OCM of any rights
or claims that OCM may have against the Company, but any recovery upon such
rights and claims shall be had from the Company separately, it being the intent
of this Agreement that OCM shall be obligated to pay, absolutely and
unconditionally, all amounts due hereunder.

11. Waiver of Jury Trial. THE COMPANY AND OCM IRREVOCABLY WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS NOTE AND THE TRANSACTIONS CONTEMPLATED HEREIN, AND OCM FURTHER
WAIVES ANY RIGHT TO FILE ANY COUNTERCLAIM AS PART OF ANY ACTION OR PROCEEDING
FILED OR MAINTAINED BY THE COMPANY TO COLLECT ANY AMOUNT PAYABLE HEREUNDER, AT
LAW, IN EQUITY OR OTHERWISE.

 

6



--------------------------------------------------------------------------------

12. Collection Costs and Expenses. OCM shall pay all reasonable and documented
costs, fees and expenses (including court costs and reasonable attorneys’ fees)
incurred by the Company in collecting or attempting to collect any amount that
becomes due hereunder or in seeking legal advice with respect to any amendment
or modification hereof, any such collection or an Event of Default hereunder.

13. Notices. All notices, demands or other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, telecopier, courier
service or personal delivery:

(i) if to Smithfield:

 

SFDS Global Holdings BV c/o Smithfield Foods, Inc. 499 Park Avenue 6th Floor New
York, New York 10022 Telecopy:    (212) 758-8421 Attention:    Richard J. M.
Poulson,    Executive Vice President,    Senior Advisor to the Chairman    and
General Counsel with a copy to: Hunton & Williams LLP Riverfront Plaza, East
Tower 951 E. Byrd Street Richmond, Virginia 23219 Telecopy: (804) 788-8218
Attention: Gary E. Thompson

(ii) if to the Company:

      [Company]

      Telecopy:

      Attention:

      with a copy to:

      Telecopy:

      Attention:

 

7



--------------------------------------------------------------------------------

(iii)   if to OCM:   OCM Luxembourg EPOF SARL     67 Boulevard Grand-Duchesse
Charlotte     L-1331 Luxembourg     Telecopy:    00 352 264 582 94    
Attention:    Justin Bickle        Szymon Dec     with a copy to:     Skadden,
Arps, Slate, Meagher & Flom LLP     Four Times Square     New York, New York
10036     Telecopy: 212-735-2000     Attention: Eileen T. Nugent

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 13 designate another address or Person for receipt
of notices hereunder.

14. Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of OCM and the Company, and their respective successors and assigns;
provided, however, that (i) OCM may not assign or delegate its obligations
hereunder, by operation of law or otherwise, to any person or entity without the
prior written consent of the Company and (ii) the Company may not assign this
Agreement or the right to payment under this Agreement to any person without the
prior written consent of OCM.

16. Payments. All payments due hereunder shall be made in immediately available
funds.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Spain. The parties hereto irrevocably submit to the
exclusive jurisdiction of the court sitting in the City of Madrid (Spain) over
any suit, action or proceeding arising out of or relating to this Agreement. To
the fullest extent they may effectively do so under applicable law, the parties
hereto irrevocably waive and agree not to assert, by way of motion, as a defense
or otherwise, any claim that they are not subject to the jurisdiction of any
such court, any objection that they may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

8



--------------------------------------------------------------------------------

18. Survival. All agreements, representations and warranties made herein shall
survive the delivery of this Agreement and the disbursement of any amounts
hereunder.

19. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

[Signatures Appear on Following Page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties has caused this Agreement to be executed by its
duly authorized representatives as of the day and year first above written.

 

OCM LUXEMBOURG EPOF SARL, a société à responsibilité limitée organized under the
laws of Luxembourg

 

Director

 

Director

 

Director

SFDS GLOBAL HOLDINGS B.V.

a company organized under the laws of the Netherlands

 

[    ]

TARVALÓN, S.L.

a company organized under the laws of Spain

 

[    ]

 

10



--------------------------------------------------------------------------------

Exhibit 1.57

 

--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

among

TARVALÓN, S.L.,

SFDS GLOBAL HOLDINGS BV

and

OCM LUXEMBOURG EPOF SARL

Dated: [    ], 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page

1.

   DEFINITIONS    1

2.

   RESTRICTIONS ON TRANSFER OF SHARES    6    2.1    Limitation on Transfer    6
   2.2    Permitted Transfers    7    2.3    Permitted Transfer Procedures    7
   2.4    Transfers in Compliance with Law; Substitution of Transferee    7

3.

   AFTER-ACQUIRED SECURITIES    7

4.

   REGISTRATION RIGHTS.    7    4.1    Initial Public Offering    7    4.2   
IPO Registration    8    4.3    IPO Deadline    9    4.4    Demand Registrations
   9    4.5    Piggyback Registrations    12    4.6    S-3 Registrations    14
   4.7    Smithfield Purchase Option.    14    4.8    Expenses    15    4.9   
European Exchange IPO    15

5.

   RULES 144 AND 144A REPORTING    16

6.

   REGISTRATION PROCEDURES    17    6.1    Registration of Shares    17    6.2
   Stockholder Information    23    6.3    Restriction on Disposition    23

7.

   INDEMNIFICATION AND CONTRIBUTION    24    7.1    Stockholder Indemnification
   24    7.2    Company Indemnification    25    7.3    Indemnification
Procedures    25    7.4    Insufficiency of Indemnification    26    7.5   
Contribution    27    7.6    Similar Indemnification    27    7.7    Liabilities
Cumulative    28    7.8    Periodic Reimbursement    28

8.

   MARKET STAND-OFF AGREEMENT    28

9.

   TAX MATTERS    29    9.1    Company Tax Returns    29    9.2    Designation
of Tax Matters Partner    29



--------------------------------------------------------------------------------

10.

   TERMINATION OF THE COMPANY’S OBLIGATIONS    30

11.

   BUY/SELL AGREEMENT    30    11.1    Offer    30    11.2    Alternative
Purchase or Sale    30    11.3    Election of Alternative    30    11.4   
Closing    30

12.

   CORPORATE GOVERNANCE    31    12.1    General    31    12.2    Stockholder
and Company Actions    31    12.3    Appointment and Election of Directors    32
   12.4    Removal and Replacement of Directors    32    12.5    Meetings;
Quorum; Representatives    33    12.6    Actions of the Company; Extraordinary
Actions    34    12.7    Annual Operating Plan; Annual Budget    38    12.8   
Books and Records; Financial Information    38    12.9    Stockholder Management
   38    12.10    Affiliated Transactions    38    12.11    Corporate
Opportunities    39

13.

   ADDITIONAL CONTRIBUTIONS    41    13.1    Capital Contributions    41    13.2
   Declining Contributions    41

14.

   STOCK CERTIFICATE LEGEND    41

15.

   MISCELLANEOUS    42    15.1    Notices    42    15.2    Publicity;
Confidentiality    43    15.3    Successors and Assigns; Third Party Beneficiary
   44    15.4    Amendment and Waiver    44    15.5    Counterparts    44   
15.6    Specific Performance    45    15.7    Claims Against Advisors    45   
15.8    Headings    45    15.9    Governing Law; Consent to Jurisdiction    45
   15.10    Severability    45    15.11    Rules of Construction    45    15.12
   Entire Agreement    45    15.13    Further Assurances    46

EXHIBITS

Exhibit A        Form of Transfer Agreement



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

STOCKHOLDERS AGREEMENT, dated as of [    ], 2006, among Tarvalón, S.L., a
private limited company organized under the laws of Spain (the “Company”), SFDS
Global Holdings BV, a private limited liability company organized under the laws
of the Netherlands (“Smithfield”), and OCM Luxembourg EPOF SARL, a société à
responsibilité limitée organized under the laws of Luxembourg (“OCM”).

WHEREAS, the Company and Smithfield Foods, Inc. have entered into that certain
Agreement (the “Purchase Agreement”), dated June 26, 2006, with Sara Lee
Corporation (“SLE”), providing for the purchase by the Company of SLE’s and its
Affiliates’ European meats business; and

WHEREAS, each of Smithfield and OCM will contribute, or cause to be contributed,
to the Company certain assets and liabilities in exchange for Shares (as defined
herein) pursuant to the terms and conditions of that certain Contribution
Agreement, dated June 29, 2006, between Smithfield, OCM, the Company and
Smithfield Foods, Inc.; and

WHEREAS, the Company and the Stockholders (as defined herein) desire to enter
into this Agreement (as defined herein) for the purpose of setting forth the
agreements of the Company and the Stockholders with respect to, among other
things, (a) the affairs of the Company and the conduct of its business and
(b) the manner and terms by which Shares may be transferred.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person. As used in this definition of the term
“Affiliate” and elsewhere herein with respect to any Affiliate of any Person,
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities, by voting trust, contract or similar
arrangement, as trustee or executor, or otherwise.

“Agreement” means this Agreement as the same may be amended, supplemented or
modified in accordance with the terms hereof.

“Applicable Persons” has the meaning set forth in Section 12.11 of this
Agreement.



--------------------------------------------------------------------------------

“Average IPO Price Midpoint” has the meaning set forth in Section 4.7 of this
Agreement.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York or Luxembourg, the Netherlands or
Spain are authorized or required by law or executive order to close.

“Change in Control” means, with respect to any Person, (a) any change in the
legal or beneficial ownership of the equity share capital of such Person or
(b) the entry into any agreement which, in case of either clause (a) or (b),
results or will result in the owners of the equity share capital of such Person
on the date hereof ceasing to, directly or indirectly, (i) own more than
fifty percent (50%) of the equity share capital of such Person, (ii) own equity
share capital having the right to cast more than fifty percent (50%) of the
votes capable of being cast in meetings of shareholders of such Person or
(iii) have the ability to appoint a majority of the board of directors of such
Person.

“Charter Documents” means the Bylaws of the Company as in effect on the date
hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute.

“Commission” means the United States Securities and Exchange Commission.

“Company” has the meaning set forth in the preamble to this Agreement.

“Controlling Person” has the meaning set forth in Section 7.1 of this Agreement.

“Declining Stockholder” has the meaning set forth in Section 13.2 of this
Agreement.

“Demand Registration” has the meaning set forth in Section 4.4 of this
Agreement.

“European Exchange IPO” has the meaning set forth in Section 4.9 of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any multinational organization,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any executive
official thereof.

“Indemnified Party” has the meaning set forth in Section 7.3 of this Agreement.

 

2



--------------------------------------------------------------------------------

“Indemnifying Party” has the meaning set forth in Section 7.3 of this Agreement.

“Initiating Holder” has the meaning set forth in Section 4.4 of this Agreement.

“IPO” has the meaning set forth in Section 4.1 of this Agreement.

“IPO Deadline” means the sixth (6th) anniversary of the closing of the
transactions contemplated by the Purchase Agreement; provided that the
Stockholders may unanimously agree to toll such deadline to the extent that, at
such time during the one-year period ending on the IPO Deadline, the investment
banks would be ready to price an IPO but the then prevailing market conditions
would prevent the consummation of such IPO at any price.

“IPO Newco” has the meaning set forth in Section 4.2 of this Agreement.

“IPO Registration Statement” has the meaning set forth in Section 0 of this
Agreement.

“Liabilities” has the meaning set forth in Section 7.1 of this Agreement.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or preference, priority, right of first
refusal, restriction on transfer, right or other security interest or
preferential arrangement or adverse claim of any kind or nature whatsoever.

“Midpoint” has the meaning set forth in Section 4.7 of this Agreement.

“NASD” means The National Association of Securities Dealers, Inc.

“Non-Declining Stockholder” has the meaning set forth in Section 13.2 of this
Agreement.

“OCM” has the meaning set forth in the Preamble to this Agreement.

“OCM Directors” has the meaning set forth in Section 12.3(c) of this Agreement.

“Offer” has the meaning set forth in Section 11.1 of this Agreement.

“Offeree Stockholder” has the meaning set forth in Section 11.1 of this
Agreement.

“Offering Stockholder” has the meaning set forth in Section 11.1 of this
Agreement.

“Opportunity Stockholders” has the meaning set forth in Section 12.11 of this
Agreement.

“Permitted Transferee” has the meaning set forth in Section 2.2 of this
Agreement.

 

3



--------------------------------------------------------------------------------

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

“Piggyback Registration” has the meaning set forth in Section 4.5 of this
Agreement.

“Prospectus” means the prospectus included in any Registration Statement,
including any preliminary prospectus and any other prospectus filed under Rule
424 under the Securities Act, and all other amendments and supplements to any
such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference, if any, in
such prospectus.

“Purchase Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Registrable Shares” means each of the Shares upon original issuance thereof and
at all times subsequent thereto, and any capital stock or other securities
issued in respect of the Shares by reason of, or in connection with, any stock
dividend, stock distribution, stock split, or similar issuance, including upon
the transfer thereof by the original holder or any subsequent holder, until, in
the case of any such Shares, the earliest to occur of:

(a) the date on which all Registrable Shares have been sold pursuant to a
Registration Statement or sold, transferred or otherwise disposed of pursuant to
Rule 144; or

(b) the third anniversary of the initial effective date of the IPO Registration
Statement.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with the registration provisions of this Agreement, including,
without limitation: (a) all Commission, securities exchange, NASD or other
registration, listing, inclusion and filing fees, (b) all fees and expenses
incurred in connection with compliance with international, federal or state
securities or “blue sky” laws (including, without limitation, any registration,
listing and filing fees and reasonable fees and disbursements of counsel in
connection with “blue sky” qualification of any of the Registrable Shares and
the preparation of a “blue sky” memorandum and compliance with the rules of the
NASD), (c) all expenses of any Persons in preparing or assisting in preparing,
word processing, duplicating, printing, delivering and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, agreements among underwriters, securities sales
agreements, certificates and any other documents relating to the performance
under and compliance with this Agreement, (d) all fees and expenses incurred in
connection with the listing or inclusion of any of the Registrable Shares on any
securities exchange or national quotation system pursuant to Section 6.1(o) of
this Agreement or otherwise, (e) the fees and disbursements of counsel for the
Company and of the independent registered public

 

4



--------------------------------------------------------------------------------

accounting firm of the Company (including, without limitation, the expenses of
any special audit and “cold comfort” letters required by or incident to such
performance), and the reasonable fees and disbursements of one counsel and one
accounting firm for the selling Stockholder(s) (each as selected by the
unanimous consent of the selling Stockholders) to review any Registration
Statement, and (f) any fees and disbursements customarily paid by issuers in
connection with issues and sales of securities (including the fees and expenses
of any experts retained by the Company in connection with any Registration
Statement); provided, however, that Registration Expenses shall exclude brokers’
or underwriters’ discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of Registrable Shares by a Stockholder and the fees
and disbursements of any counsel to or accounting firm of the Stockholders other
than as provided for in subparagraph (e) above.

“Registration Statement” means any registration statement, including the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre-and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement.

“Requirements of Law” means, as to any Person, any law, statute, treaty, rule,
regulation, right, privilege, qualification, license or franchise or
determination of an arbitrator or a court or other Governmental Authority or
stock exchange, in each case applicable or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
pertaining to any or all of the transactions contemplated or referred to herein.

“Response Notice” has the meaning set forth in Section 11.3 of this Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

“Rule 144A” means Rule 144A promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission as a replacement thereto
having substantially the same effect as such rule.

“S-3 Registration” has the meaning set forth in Section 4.6 of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

“Shares” means the shares of capital stock of the Company.

“Share Equivalents” means any security or obligation which is by its terms,
directly or indirectly, convertible into or exchangeable or exercisable for
Shares, including, without limitation, any option, warrant or other subscription
or purchase right with respect to Shares or any Share Equivalent.

 

5



--------------------------------------------------------------------------------

“SLE” has the meaning set forth in the Preamble to this Agreement.

“Smithfield” has the meaning set forth in the Preamble to this Agreement.

“Smithfield Directors” has the meaning set forth in Section 12.3(b) of this
Agreement.

“Stockholder Indemnitee” has the meaning set forth in Section 7.1 of this
Agreement.

“Stockholders” means Smithfield, OCM and any transferee thereof who has agreed
to be bound by the terms and conditions of this Agreement in accordance with
Section 2.4 of this Agreement, and the term “Stockholder” shall mean any such
Person.

“Stockholders Meeting” has the meaning set forth in Section 12.1 of this
Agreement.

“Suspension Notice” has the meaning set forth in Section 6.3 of this Agreement.

“transfer” has the meaning set forth in Section 2.1 of this Agreement.

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public pursuant to a
Registration Statement.

“Value” has the meaning set forth in Section 11.1 of this Agreement.

“Withdrawn Demand Registration” has the meaning set forth in Section 4.4 of this
Agreement.

“Written Consent” has the meaning set forth in Section 12.1 of this Agreement.

2. Restrictions on Transfer of Shares.

2.1 Limitation on Transfer. Subject to Section 4.1, until the fifth
(5th) anniversary of the closing of the transactions contemplated by the
Purchase Agreement, no Stockholder shall sell, give, assign, hypothecate,
pledge, encumber, grant a security interest in or otherwise dispose of, directly
or indirectly (whether by operation of law or otherwise) (each a “transfer”),
any Shares or any right, title or interest therein or thereto, except in
accordance with the provisions of this Agreement, including, without limitation,
Section 2.3 hereof. Following the fifth (5th) anniversary of the closing of the
transactions contemplated by the Purchase Agreement, each Stockholder may effect
a transfer of Shares pursuant to the terms of Sections 4.1, 4.7 or 11. Any
Change in Control of a Stockholder shall be deemed a transfer for purposes of
this Section 2.1. Any attempt to transfer any Shares or any rights thereunder in
violation of the preceding sentence shall

 

6



--------------------------------------------------------------------------------

be null and void ab initio and shall have no effect with respect to the Company.
The parties agree that, to the extent required by and permitted under Spanish
Law, the transfer restrictions set forth herein will be set forth in the
Company’s By-Laws.

2.2 Permitted Transfers. Notwithstanding anything to the contrary contained in
this Agreement, but subject to Section 2.3 and Section 2.4 of this Agreement a
Stockholder (other than Smithfield) may, at any time, transfer all or a portion
of its Shares to an Affiliate of such Stockholder (or in the case of Smithfield,
any direct or indirect majority-owned subsidiary of Smithfield Foods, Inc.;
provided, that no equity in any such subsidiary shall be owned by any financial
sponsor or similar Person) (a “Permitted Transferee”). A Permitted Transferee of
Shares pursuant to this Section 2.2 may transfer its Shares pursuant to this
Section 2.2 only to a Person that is a Permitted Transferee of the original
transferor Stockholder.

2.3 Permitted Transfer Procedures. If any Stockholder desires to transfer Shares
to a Permitted Transferee under Section 2.2 of this Agreement, such Stockholder
shall give notice to the Company and the other Stockholders of its intention to
make such a transfer not less than ten (10) days prior to effecting such
transfer, which notice shall state the name and address of each Permitted
Transferee to whom such transfer is proposed, the relationship of such Permitted
Transferee to such Stockholder, and the number of Shares proposed to be
transferred to such Permitted Transferee.

2.4 Transfers in Compliance with Law; Substitution of Transferee.
Notwithstanding any other provision of this Agreement, no transfer may be made
pursuant to this Section 2 or Section 11 of this Agreement unless (a) the
transferee has agreed in writing to be bound by the terms and conditions of this
Agreement pursuant to an instrument substantially in the form attached hereto as
Exhibit A, (b) the transfer complies in all respects with all applicable
provisions of this Agreement and (c) the transfer complies in all respects with
all Requirements of Law. Upon becoming a party to this Agreement, the transferee
of a Stockholder shall be substituted for, and shall enjoy the same rights and
be subject to the same obligations as, the transferring Stockholder hereunder
with respect to the Shares transferred to such transferee.

3. After-Acquired Securities. All of the provisions of this Agreement shall
apply to all of the Shares or Share Equivalents now owned or which may be issued
or transferred hereafter to a Stockholder in consequence of any additional
issuance, purchase, exchange or reclassification of any of such Shares,
corporate reorganization, or any other form of recapitalization, consolidation,
merger, share split or share dividend, or which are acquired by a Stockholder in
any other manner.

4. Registration Rights.

4.1 Initial Public Offering. At any time following the fifth (5th) anniversary
of the closing of the transactions contemplated by the Purchase Agreement
(unless otherwise agreed by Smithfield and OCM), either Smithfield or OCM may,
in its sole discretion, request that the Company effect an initial public
offering of Shares (an “IPO”). The IPO may include, subject to Section 4.2, the
secondary sale of Registrable

 

7



--------------------------------------------------------------------------------

Shares then held by a Stockholder. Upon any such request, the Company shall use
its commercially reasonable efforts to cause to be declared effective by the
Commission as promptly as practicable following such filing, a Registration
Statement on the appropriate form for the IPO (the “IPO Registration Statement”)
providing for the sale by the Company of Shares and/or resale by the
Stockholders of any and all Registrable Shares (subject to Section 4.2 hereof),
as applicable. Such commercially reasonable efforts shall include, without
limitation, responding to any comments issued by the staff of the Commission
with respect to any IPO Registration Statement and filing any related amendment
to such IPO Registration Statement as promptly as practicable after receipt of
such comments.

4.2 IPO Registration. (a) The Company will notify each Stockholder of the
proposed filing and afford each Stockholder an opportunity to include in the IPO
Registration Statement all or any part of the Registrable Shares then held by
such Stockholder. Each Stockholder desiring to include in any such IPO
Registration Statement all or part of the Registrable Shares held by such
Stockholder shall, within twenty (20) Business Days after receipt of the
above-described notice from the Company, so notify the Company in writing, and
in such notice shall inform the Company of the number of Registrable Shares such
Stockholder wishes to include in such IPO Registration Statement.

(b) Each of Smithfield and OCM, if they elect to be included in the IPO
Registration Statement, shall engage an internationally-recognized investment
bank to act as “co-manager” of the Underwritten Offering and shall notify the
Company and the other Stockholder of such investment bank. The right of any such
Stockholder’s Registrable Shares to be included in any IPO Registration
Statement pursuant to this Section 4.2(b) shall be conditioned upon such
Stockholder’s participation in such Underwritten Offering and the inclusion of
such Stockholder’s Registrable Shares in the Underwritten Offering to the extent
provided herein. All Stockholders proposing to distribute their Registrable
Shares through such Underwritten Offering shall enter into an underwriting
agreement in customary form with the co-managing underwriters selected by
Smithfield and OCM for such underwriting and complete and execute, as reasonably
requested as to scope and form, any questionnaires, powers of attorney,
indemnities, securities escrow agreements and other documents reasonably
required under the terms of such underwriting, and furnish to the Company such
information in writing as the Company may reasonably request for inclusion in
the IPO Registration Statement; provided, however, that no Stockholder shall be
required to make any representations or warranties to, or agreements (including
indemnities) with, the Company or the underwriters other than representations,
warranties or agreements (including indemnities) as are customary and reasonably
requested by the underwriters with the understanding that the foregoing shall be
several, not joint and several, and no such agreement (including indemnities)
shall require any Stockholder to be liable for an amount in excess of the net
proceeds received by such Stockholder through such Underwritten Offering.
Notwithstanding any other provision of this Agreement, if the co-managing
underwriters determine in their sole discretion that marketing factors require a
limitation on the number of Registrable Shares to be included in the IPO, then
the co-managing underwriters may exclude Registrable Shares from the IPO
Registration Statement and

 

8



--------------------------------------------------------------------------------

the Underwritten Offering and any Registrable Shares included in the IPO
Registration Statement and the Underwritten Offering shall be allocated to each
of the Stockholders requesting inclusion of their Registrable Shares in such IPO
Registration Statement on a pro rata basis based on the total number of
Registrable Shares then requested for inclusion by each such Stockholder. If any
Stockholder disapproves of the terms of any Underwritten Offering that is
undertaken in compliance with the terms hereof, such Stockholder may elect to
withdraw therefrom by written notice to the Company and the underwriters,
delivered at least five (5) Business Days prior to the effective date of the IPO
Registration Statement. Any Registrable Shares excluded or withdrawn from such
Underwritten Offering shall be excluded and withdrawn from the IPO Registration
Statement.

(c) If Smithfield and OCM jointly determine in good faith, after consultation
with the investment banks selected by Smithfield and OCM to act as “co-managers”
of an Underwritten Offering, that (i) the tax treatment of an initial public
offering or (ii) marketing of an initial public offering will be adversely
affected by the fact that the Company is a Spanish private limited company, the
Stockholders will use commercially reasonable efforts to cooperate in good faith
to resolve such issues, taking into account the effect on the business,
financial and tax position of the Company of any such resolution, including,
without limitation, by forming a new holding company in another jurisdiction
(the “IPO Newco”) and exchanging their respective Shares in the Company in
exchange for shares of the IPO Newco on a pro rata basis (based upon the
relative shareholdings in the Company of such Stockholders).

4.3 IPO Deadline. In the event that the Underwritten Offering has not been
consummated by the IPO Deadline, neither the Company nor any Stockholder shall
have any further obligation to pursue such offering unless unanimously agreed to
by the Stockholders.

4.4 Demand Registrations

(a) Right to Request Registration. Any time following the first date on which
the Company shall have effected the registration under the Securities Act of any
Shares, each of Smithfield and OCM (an “Initiating Holder”) may request
registration under the Securities Act of all or part of their Registrable Shares
(“Demand Registration”); provided, that the anticipated offering price of each
Demand Registration is at least $10,000,000. Within ten (10) days after receipt
of any such request for Demand Registration, the Company shall give written
notice of such request to all other holders of Registrable Shares and shall,
subject to the provisions of Section 4.4(d) hereof, include in such registration
all such Registrable Shares with respect to which the Company has received
written requests for inclusion therein within fifteen (15) days after the
receipt of the Company’s notice.

(b) Number of Demand Registrations. Subject to the provisions of Section 4.4(a),
each of OCM and Smithfield shall be entitled to request three (3) Demand
Registrations. A registration shall not count as one of the permitted Demand
Registrations (i) until it has become effective, (ii) if the Initiating Holders

 

9



--------------------------------------------------------------------------------

requesting such registration are not able to register and sell at least 50% of
the Registrable Shares requested by such Initiating Holder to be included in
such registration or (iii) in the case of a Demand Registration that would be
the last permitted Demand Registration requested hereunder, if the Initiating
Holder requesting such registration is not able to register and, in the case of
an Underwritten Offering, sell all of the Registrable Shares requested to be
included by such Initiating Holder in such registration.

(c) Priority on Demand Registrations. Except as provided in Section 4.4(g), the
Company shall not include in any Demand Registration any securities which are
not Registrable Shares without the written consent of the holders of a majority
of the Registrable Shares to be included in such registration, or, if such
Demand Registration is an Underwritten Offering, without the written consent of
the managing underwriters. If the managing underwriters of the requested Demand
Registration advise the Company in writing that in their opinion the number of
Registrable Shares proposed to be included in any such registration exceeds the
number of securities which can be sold in such offering and/or that the number
of Registrable Shares proposed to be included in any such registration would
adversely affect the price per share of the Company’s equity securities to be
sold in such offering, the Company shall include in such registration only the
number of Registrable Shares which in the opinion of such managing underwriters
can be sold. If the number of shares which can be sold is less than the number
of Registrable Shares proposed to be registered, the amount of Registrable
Shares to be so sold shall be allocated first, to the Registrable Shares
requested to be registered by the Initiating Holders and then pro rata among the
other Stockholders desiring to participate in such registration on the basis of
the amount of such Registrable Shares initially proposed to be registered by
such other holders. If the number of shares which can be sold exceeds the number
of shares of Registrable Shares proposed to be sold, such excess shall be
allocated pro rata among the other holders of securities, if any, desiring to
participate in such registration based on the amount of such securities
initially requested to be registered by such holders or as such holders may
otherwise agree.

(d) Restrictions on Demand Registrations. The Company shall not be obligated to
effect any Demand Registration within three (3) months after the effective date
of the IPO, a previous Demand Registration, a previous S-3 Registration or a
previous registration under which the Initiating Holders had piggyback rights
pursuant to Section 4.5 hereof wherein the Initiating Holders were permitted to
register, and actually sold, at least 50% of the shares of Registrable Shares
requested to be included therein. The Company may (i) postpone for up to ninety
(90) days the filing or the effectiveness of a Registration Statement for a
Demand Registration if, based on the good faith judgment of the Board of
Directors, such postponement or withdrawal is necessary in order to avoid
premature disclosure of a matter the Board of Directors has determined would not
be in the best interest of the Company to be disclosed at such time or
(ii) postpone the filing of a Demand Registration in the event the Company shall
be required to prepare audited financial statements as of a date other than its
fiscal year end (unless the Stockholders requesting such registration agree to
pay the expenses of such an audit); provided, however, that in no event shall
the Company withdraw a Registration Statement under clause (i) after such
Registration Statement has been declared effective;

 

10



--------------------------------------------------------------------------------

and provided, further, however, that in any of the events described in clause
(i) or (ii) above, the Initiating Holders requesting such Demand Registration
shall be entitled to withdraw such request and, if such request is withdrawn,
such Demand Registration shall not count as one of the permitted Demand
Registrations. The Company shall provide written notice to the Initiating
Holders requesting such Demand Registration of (x) any postponement or
withdrawal of the filing or effectiveness of a Registration Statement pursuant
to this Section 4.4(d), (y) the Company’s decision to file or seek effectiveness
of such Registration Statement following such withdrawal or postponement and
(z) the effectiveness of such Registration Statement. The Company may defer the
filing of a particular Registration Statement pursuant to this Section 4.4(d)
only once during any twelve-month period.

(e) Selection of Underwriters. If any of the Registrable Shares covered by a
Demand Registration or an S-3 Registration pursuant to Section 4.6 hereof is to
be sold in an Underwritten Offering, the Initiating Holders shall have the right
to select the managing underwriter(s) to administer the offering subject to the
approval of the Company, which will not be unreasonably withheld.

(f) Other Registration Rights. The Company shall not grant to any Person the
right, other than as set forth herein and except to employees of the Company
with respect to registrations on Form S-8 (or any successor forms thereto), to
request the Company to register any securities of the Company except such rights
as are not more favorable than or inconsistent with the rights granted to the
Stockholders herein. In the event the Company grants rights which are more
favorable, the Company will make such provisions available to the Stockholders
and will enter into any amendments necessary to confer such rights on the
Stockholders.

(g) Effective Period of Demand Registrations. After any Demand Registration
filed pursuant to this Agreement has become effective, the Company shall use its
commercially reasonable efforts to keep such Demand Registration effective for a
period equal to 180 days from the date on which the Commission declares such
Demand Registration effective (or if such Demand Registration is not effective
during any period within such 180 days, such 180-day period shall be extended by
the number of days during such period when such Demand Registration is not
effective), or such shorter period which shall terminate when all of the
Registrable Shares covered by such Demand Registration has been sold pursuant to
such Demand Registration. If the Company shall withdraw any Demand Registration
pursuant to Section 4.4(d) prior to such Registration Statement becoming
effective (a “Withdrawn Demand Registration”), the Initiating Holders of the
Registrable Shares remaining unsold and originally covered by such Withdrawn
Demand Registration shall be entitled to a replacement Demand Registration which
(subject to the provisions of this Section 4.4) the Company shall use its
commercially reasonable efforts to keep effective for a period commencing on the
effective date of such Demand Registration and ending on the earlier to occur of
the date (i) which is 180 days from the effective date of such Demand
Registration and (ii) on which all of the Registrable Shares covered by such
Demand Registration has been sold. Such additional Demand Registration otherwise
shall be subject to all of the provisions of this Agreement.

 

11



--------------------------------------------------------------------------------

4.5 Piggyback Registrations

(a) Right to Piggyback. Any time following the first date on which the Company
shall have effected the registration under the Securities Act of any Shares (but
not including any IPO (which shall be governed by Section 4.2)) the Company
proposes to register any of its common equity securities under the Securities
Act (other than a Registration Statement on Form S-8 or on Form S-4 or any
similar successor forms thereto), whether for its own account or for the account
of one or more Stockholders of the Company, and the registration form to be used
may be used for any registration of Registrable Shares (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event
within ten (10) days after its receipt of notice of any exercise of other demand
registration rights) to all holders of its intention to effect such a
registration and, subject to Sections 4.5(b) and 4.5(c), shall include in such
registration all Registrable Shares with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
the receipt of the Company’s notice. The Company may postpone or withdraw the
filing or the effectiveness of a Piggyback Registration at any time in its sole
discretion.

(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering and/or that the number of Registrable Shares
proposed to be included in any such registration would adversely affect the
price per share of the Company’s equity securities to be sold in such offering,
the Company shall include in such registration (i) first, the securities the
Company proposes to sell, (ii) second, the Registrable Shares requested to be
included therein by the holders thereof, pro rata among the Stockholders holding
such Registrable Shares on the basis of the number of Shares requested to be
registered by such Stockholders, and (iii) third, other securities requested to
be included in such registration pro rata among the holders of such securities
on the basis of the number of shares requested to be registered by such holders
or as such holders may otherwise agree.

(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of a holder of the Company’s
securities other than Registrable Shares, and the managing underwriters advise
the Company in writing that in their opinion the number of securities requested
to be included in such registration exceeds the number which can be sold in such
offering and/or that the number of Registrable Shares proposed to be included in
any such registration would adversely affect the price per share of the
Company’s equity securities to be sold in such offering, the Company shall
include in such registration (i) first the securities requested to be included
therein by the holders requesting such registration and the Registrable Shares
requested to be included in such registration, pro rata among the holders of
such securities on the basis of the number of shares requested to be registered
by such holders, and (ii) second, other securities requested to be included in
such registration pro rata among the holders of such securities on the basis of
the number of shares requested to be registered by such holders or as such
holders may otherwise agree.

 

12



--------------------------------------------------------------------------------

(d) Selection of Underwriters. If any Piggyback Registration is an underwritten
primary offering, the Company shall have the right to select the managing
underwriter or underwriters to administer any such offering.

(e) Other Registrations. If the Company has previously filed a Registration
Statement with respect to Registrable Shares pursuant to Sections 4.2 or 4.4
hereof or pursuant to this Section 4.5, and if such previous registration has
not been withdrawn or abandoned, the Company shall not be obligated to cause to
become effective any other registration of any of its securities under the
Securities Act, whether on its own behalf or at the request of any holder or
holders of such securities, until a period of at least three months has elapsed
from the effective date of such previous registration.

 

13



--------------------------------------------------------------------------------

4.6 S-3 Registrations. If at any time that the Company is eligible to use Form
S-3 or any successor thereto, any Stockholder requests that the Company file a
Registration Statement on Form S-3 or any successor thereto for a public
offering of all or any portion of the Registrable Shares held by such
Stockholder, then the Company shall use its best efforts to register under the
Securities Act on Form S-3 or any successor thereto (an “S-3 Registration”), for
public sale in accordance with the method of disposition specified in such
notice, the number of shares of Registrable Shares specified in such notice;
provided, however, that the Company shall have no obligation to register such
shares of Registrable Shares pursuant to this Section 4.6 if (based on the
current market prices) the number of Registrable Shares specified in such notice
would not yield gross proceeds to the requesting Stockholders of at least
$10,000,000. Whenever the Company is required by this Section 4.6 to use its
best efforts to effect the registration of Registrable Shares, each of the
procedures and requirements of Section 4.4 (including but not limited to the
requirement that the Company notify all Stockholders from whom notice has not
been received and provide them with the opportunity to participate in the
offering) shall apply to such registration. There is no limitation on the number
of registrations pursuant to this Section 4.6 that the Company is obligated to
effect.

4.7 Smithfield Purchase Option. (a) Notwithstanding anything contained herein to
the contrary, Smithfield (either directly or through any of its Affiliates)
shall have the right solely in connection with an IPO pursuant to Section 4.1,
exercisable for a period of at least twenty (20) days following the
determination of the average range of fair market values pursuant to
Section 4.7(b)(ii), but in no event beyond the day that is five (5) days prior
to the commencement of any “road show” conducted by the Company for the purpose
of marketing the Shares, to purchase all (but not less than all) of the Shares
held by OCM and its Permitted Transferees at a price per Share equal to the
Average IPO Price Midpoint (as defined below) as determined by the investment
banks engaged by the Stockholders pursuant to Section 4.2(b) hereof; provided,
that the parties shall delay the commencement of any planned “road show” in
order to ensure that Smithfield is provided with twenty (20) days to exercise
the purchase option described in this Section 4.7(a). If Smithfield does not
exercise the purchase option pursuant to this Section 4.7(a), then the Company
and the Stockholders shall proceed with pursuing the IPO.

(b) (i) Within thirty (30) days of the request of Smithfield or OCM that the
Company commence an IPO, each of Smithfield and OCM shall select a nationally
recognized investment banking firm (which may be the “co-managers” engaged
pursuant to Section 4.2(b)), each of which shall establish a range of the
pricing of the IPO using valuation methods customary in the investment banking
industry to determine the value of an enterprise in connection with an initial
public offering. The investment banking firms shall incorporate into their
valuations those assumptions and parameters as are determined by the Board of
Directors of the Company (e.g., size of offering, primary or secondary offering,
European or U.S. offering).

(ii) Each Stockholder shall deliver to the Board of Directors the results of the
valuation performed by its investment banking firm within a mutually acceptable
reasonable time frame. Such results shall include a calculation of the

 

14



--------------------------------------------------------------------------------

mid-point of the range determined by such investment banking firm (each, a
“Midpoint”). Following delivery of such results to the Board of Directors, the
Board of Directors shall determine the average of the Midpoints (such average,
the “Average IPO Price Midpoint”). Costs and expenses incurred by Smithfield and
OCM in connection with their selected investment banking firms providing a
valuation shall be paid by the Company.

4.8 Expenses. The Company shall pay all Registration Expenses in connection with
the registration of the Registrable Shares pursuant to this Agreement in
connection with a primary offering. The Stockholders shall pay all Registration
Expenses in connection with the registration of the Registrable Shares pursuant
to this Agreement in connection with any secondary offering; provided, that it
is understood that such Registration Expenses may be deducted from the proceeds
received by such Stockholders in connection with such offering. Each Stockholder
participating in a registration pursuant to this Section 4 shall bear such
Stockholder’s proportionate share (based on the total number of Registrable
Shares sold in such registration) of all discounts and commissions payable to
underwriters or brokers and all transfer taxes in connection with a registration
of Registrable Shares pursuant to this Agreement and any other expense of the
Stockholders not allocated to the Company pursuant to this Agreement relating to
the sale or disposition of such Stockholder’s Registrable Shares pursuant to any
Registration Statement.

4.9 European Exchange IPO. The above provisions set forth in this Section 4
relate to an IPO on the US markets. In the event that the Stockholders
unanimously determine that an IPO should take place on a European market (a
“European Exchange IPO”) then the following shall apply:

(a) The Company agrees to file with the relevant listing authority or stock
exchange as soon as practicable upon the request of any Stockholder at any time
following the fifth anniversary of the closing of the transactions contemplated
by the Purchase Agreement and to use its commercially reasonable efforts to have
approved by that authority or stock exchange as promptly as practicable
following such filing, a Prospectus (or such equivalent document) providing
inter alia for the sale of such part of the Stockholders shareholding as shall
be indicated pursuant to paragraph (b) below.

(b) Not less than five days prior to any European Exchange IPO becoming
effective, the Company will notify each Stockholder of the date on which the
European Exchange IPO will become effective and give each Stockholder an
opportunity to include in the secondary shares to be sold at the time of the IPO
all or any part of its shareholding in the Company. Each Stockholder shall be
required to indicate the number of shares that it desires to sell not less than
48 hours after receiving such notification.

(c) Each Stockholder that elects to sell shares in the European Exchange IPO
shall enter into an appropriate form of underwriting agreement with an
internationally recognized investment bank and the right of the Stockholder to
sell shares

 

15



--------------------------------------------------------------------------------

at the time of the IPO shall be conditional upon it entering into such agreement
provided that the terms of such agreement insofar as they are onerous or
restrictive (for example in relation to lock ups) shall apply to selling
Stockholders pro rata the number of shares held by them. Further, they shall
complete and execute in a form reasonably requested as to scope and form any
questionnaires, powers of attorney, indemnities, securities, escrow arrangements
and other documents reasonably required under the terms of such underwriting
agreement and furnish to the Company such information as shall be required for
inclusion in the Prospectus (or equivalent document); provided, however, that no
Stockholder shall be required to make any representations to or warranties or
agreements (including indemnities) with the Company or the underwriters other
than those referred to in Section 4.2(b) above. The provisions of such clause
relating to limitation of shares to be included in the offering shall apply
mutatis mutandis in the case of a European Exchange IPO. The provisions of this
Section 4 shall also apply mutatis mutandis to a European Exchange IPO to the
extent it is lawful to do so.

(d) Any requests for the waiver or release of lock up provisions, whether
contained in the underwriting agreement or otherwise, shall only be made by all
Stockholders and shares may only be released pro rata the holdings of those
Stockholders.

5. Rules 144 and 144A Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Shares to the public without registration, the Company agrees, so
long as it remains subject to the reporting provisions of the Exchange Act, to:

(a) timely file the reports required to be filed by it under the Securities Act
or the Exchange Act (including, but not limited to, the reports under Sections
13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144)
or, if the Company is not required to file such reports, it will, upon the
request of any Stockholder holding Registrable Shares, make publicly available
other information so long as necessary to permit sales by such Stockholder under
Rule 144, Rule 144A, or any similar rules or regulations hereafter adopted by
the SEC;

(b) use its best efforts to timely file with the Commission all reports and
other documents required to be filed by the Company under the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements); and

(c) furnish to any Stockholder promptly upon request a written statement by the
Company as to its compliance in all material respects with the reporting
requirements of Rule 144 and/or Rule 144A, a copy of the most recent annual and
quarterly report(s) of the Company, and such other reports, documents or
shareholder communications of the Company, and take such further actions
consistent with this Section, as a Stockholder may reasonably request in
availing itself of any rule or regulation of the Commission allowing a
Stockholder to sell any such Registrable Shares without registration.

 

16



--------------------------------------------------------------------------------

Upon the request of any Stockholder holding Registrable Securities, the Company
will deliver to such Stockholder a written statement as to whether it has
complied with the requirements of this Section 5.

6. Registration Procedures.

6.1 Registration of Shares. In connection with the obligations of the Company
with respect to any registration pursuant to this Agreement, the Company shall
use its commercially reasonable efforts to effect or cause to be effected as
expeditiously as possible, but in any event within sixty (60) days after any
request, the registration of the Registrable Shares under the Securities Act to
permit the public resale of such Registrable Shares by the Stockholders in
accordance with the Stockholders’ intended method or methods of resale and
distribution, and the Company shall, without limitation:

(a) prepare and file with the Commission, as specified in this Agreement, a
Registration Statement, which Registration Statement shall comply as to form
with the requirements of the applicable form and include all financial
statements required by the Commission to be filed therewith, and use its
commercially reasonable efforts to cause such Registration Statement to become
effective as soon as practicable after filing and to remain effective until the
earlier of (i) the date on which all such Registrable Shares are sold in
accordance with the intended distribution of such Registrable Shares as
requested by any Stockholder or (ii) there are no Registrable Shares; provided,
however, that if the Company has an effective Registration Statement and becomes
eligible to use a short-form Registration Statement form under the Securities
Act, the Company may, upon thirty (30) Business Days prior notice to all
Stockholders of Registrable Shares, register any Registrable Shares registered
but not yet distributed under the effective Registration Statement on such a
short-form Registration Statement and, once the short-form Registration
Statement is declared effective, de-register such Registrable Shares under the
previous Registration Statement or transfer the filing fees from the previous
Registration Statement (such transfer pursuant to Rule 429, if applicable)
unless any Stockholder of Registrable Shares registered under the initial
Registration Statement notifies the Company within twenty (20) Business Days of
receipt of the Company notice that such a registration under a new Registration
Statement and de-registration of the initial Registration Statement would
interfere with its distribution of Registrable Shares already in progress; the
Company shall furnish at a reasonable time prior to the filing thereof with the
Commission, a copy of any Registration Statement and each amendment or
supplement, if any, to the Prospectus included therein (including any documents
incorporated by reference therein) and shall use its best efforts to reflect in
each such document, when so filed with the Commission, such comments as the
Stockholders may reasonably propose;

(b) subject to Section 6.1(j) hereof, (i) prepare and file with the Commission
such amendments and post-effective amendments to each such Registration
Statement as may be necessary to keep such Registration Statement effective for
the period described in Section 6.1(a) hereof, (ii) cause each Prospectus
contained therein to be supplemented by any required Prospectus supplement, and
as so supplemented to be

 

17



--------------------------------------------------------------------------------

filed pursuant to Rule 424 or any similar rule that may be adopted under the
Securities Act, and (iii) comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by each Registration
Statement during the applicable period in accordance with the intended method or
methods of distribution by the selling Stockholders thereof and (iv) provide
notice to each Stockholder of the Company’s determination that a post-effective
amendment to a Registration Statement would be appropriate;

(c) furnish to the Stockholders and each underwriter of Registrable Shares,
without charge, as many copies of each Prospectus, including each preliminary
Prospectus, and any amendment or supplement thereto and such other documents as
such Stockholder or underwriter of Registrable Shares may reasonably request, in
order to facilitate the public sale or other disposition of the Registrable
Shares; the Company consents to the use of such Prospectus, including each
preliminary Prospectus, by the Stockholders or underwriter of Registrable Shares
in connection with the offering and sale of the Registrable Shares covered by
any such Prospectus;

(d) use its commercially reasonable efforts to (i) register or qualify, or
obtain exemption from registration or qualification for, all Registrable Shares
by the time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
domestic United States jurisdictions as any Stockholder covered by a
Registration Statement or underwriter of Registrable Shares shall reasonably
request in writing, (ii) keep each such registration or qualification or
exemption effective during the period such Registration Statement is required to
be kept effective pursuant to Section 6.1(a) and (iii) do any and all other acts
and things that may be reasonably necessary or advisable to enable such
Stockholder or underwriter of Registrable Shares to consummate the disposition
in each such jurisdiction of such Registrable Shares owned by such Stockholder;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction or to register as a broker or
dealer in such jurisdiction where it would not otherwise be required to qualify
but for this Section 6.1(d), (ii) subject itself to taxation in any such
jurisdiction, or (iii) submit to the general service of process in any such
jurisdiction;

(e) use its commercially reasonable efforts to cause all Registrable Shares
covered by such Registration Statement to be registered and approved by such
other domestic state or local governmental agencies or authorities in the United
States, if any, as may be necessary to enable the Stockholders or underwriter of
Registrable Shares thereof to consummate the disposition of such Registrable
Shares;

(f) notify each Stockholder with Registrable Shares covered by a Registration
Statement and each managing underwriter promptly and, promptly confirm such
advice in writing at the address determined in accordance with Section 15,
(i) when such Registration Statement has become effective and when any
post-effective amendments become effective or upon the filing of a supplement to
any Prospectus, (ii) of the issuance by the Commission or any state securities
authority of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any

 

18



--------------------------------------------------------------------------------

proceedings for that purpose, (iii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to
such Registration Statement or related Prospectus or for additional information
(such notice to be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made), (iv) of the receipt by
the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
state “blue sky” laws of any jurisdiction or the initiation of any proceeding
for such purpose; and (v) of any reason, including, but not limited to, the
happening of any event during the period such Registration Statement is
effective as a result of which such Registration Statement or the related
Prospectus or any document incorporated by reference therein contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (which
information shall be accompanied by an instruction to suspend the use of the
Registration Statement and the Prospectus until the requisite changes have been
made);

(g) during the period of time referred to in Section 6.1(a) above, use its
commercially reasonable efforts to avoid the issuance of, or if issued, to
obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as promptly as practicable;

(h) comply (and continue to comply) with all applicable rules and regulations of
the Commission (including, without limitation, maintaining disclosure controls
and procedures (as defined in Exchange Act Rule 13a-15(e)) and internal control
over financial reporting (as defined in Exchange Act Rule 13a-15(f)) in
accordance with the Exchange Act), and make generally available to its security
holders, as soon as reasonably practicable after the effective date of the
Registration Statement (and in any event within ninety (90) days after the end
of such twelve month period described hereafter), an earning statement (which
need not be audited) covering the period of at least twelve (12) consecutive
months beginning with the first day of the Company’s first calendar quarter
after the effective date of the Registration Statement, which earning statement
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

(i) provide to the Stockholders and their counsel within three (3) Business Days
of receipt by the Company, its counsel or auditors, copies of all material
correspondence with or from the Commission or its staff with respect to a
Registration Statement and all memoranda relating to material discussions with
the Commission or its staff with respect to the Registration Statement; and upon
request, furnish to each requesting Stockholder with Registrable Shares covered
by a Registration Statement, without charge, at least one (1) conformed copy of
such Registration Statement and any post-effective amendment or supplement
thereto (without documents incorporated therein by reference or exhibits
thereto, unless requested);

(j) upon the occurrence of any event contemplated by Section 6.1(f)(v) hereof,
promptly prepare a supplement or post-effective amendment to a

 

19



--------------------------------------------------------------------------------

Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Shares, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
upon request and without charge, promptly furnish to each requesting Stockholder
and each underwriter of Registrable Securities a reasonable number of copies of
each such supplement or post-effective amendment;

(k) if reasonably requested by the co-managers or any Stockholders of
Registrable Shares being sold in connection with an Underwritten Offering,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
such material information as the co-managers or such Stockholders indicate in
writing relates to them or otherwise reasonably request in writing be included
therein and (ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as practicable after the Company has received
written notification of the matters to be incorporated in such Prospectus
supplement or post-effective amendment;

(l) in the case of an Underwritten Offering, use its commercially reasonable
efforts to furnish or cause to be furnished to each Stockholder of Registrable
Shares covered by such Registration Statement and the underwriters a signed
counterpart, addressed to each of the underwriters and the Stockholders, of:
(i) an opinion of counsel for the Company, dated the date of each closing under
the underwriting agreement (or as otherwise customarily dated), reasonably
satisfactory to such Stockholder; and (ii) a “comfort” letter and updates
thereof, dated the effective date of such Registration Statement and the date of
each closing under the underwriting agreement (or as otherwise customarily
dated), signed by the independent public accountants who have certified the
Company’s financial statements included or incorporated by reference in such
Registration Statement, covering substantially the same matters with respect to
such Registration Statement (and the Prospectus included therein) and with
respect to events subsequent to the date of such financial statements, as are
customarily covered in accountants’ letters delivered to underwriters in
underwritten public offerings of securities and such other financial matters as
such Stockholder and the underwriters may reasonably request and customarily
obtained by underwriters in underwritten offerings;

(m) enter into customary agreements (including in the case of an Underwritten
Offering, an underwriting agreement in customary form) and take all other action
in connection therewith in order to expedite or facilitate the distribution of
the Registrable Shares included in such Registration Statement and, in the case
of an Underwritten Offering, make representations, warranties and agreements
(including indemnities) to the Stockholders of Registrable Shares covered by
such Registration Statement and to the underwriters in such form and scope as
are customarily made by issuers to underwriters and Stockholders in underwritten
offerings and confirm the same in writing to the extent customary if and when
requested;

 

20



--------------------------------------------------------------------------------

(n) in connection with an Underwritten Offering, make available for inspection
by the Stockholders of Registrable Shares and the underwriters participating in
any disposition pursuant to a Registration Statement and one law firm and one
accounting firm retained by the Stockholder(s) (each as selected by the
unanimous consent of the Stockholders) and underwriters, respectively, all
financial and other records, pertinent corporate documents and properties of the
Company and cause the respective officers, directors, employees and agents of
the Company to supply all information reasonably requested by any such
representatives, the representative of the underwriters, counsel thereto or
accountants in connection with a Registration Statement; provided, however, that
such records, documents or information that the Company determines, in good
faith, to be confidential and notifies the Stockholders, underwriters, counsel
thereto or accountants thereto are confidential shall not be disclosed by the
Stockholders, underwriters, counsel thereto or accountants unless (i) the
disclosure of such records, documents or information is necessary to avoid or
correct a misstatement or omission in a Registration Statement or Prospectus,
(ii) the release of such records, documents or information is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction, or
(iii) such records, documents or information have been generally made available
to the public;

(o) cause all such Registrable Shares covered by a Registration Statement to be
listed on the New York Stock Exchange, the Nasdaq National Market or equivalent
European exchange as soon as practicable if the Company meets the criteria for
listing on such exchange or market (including, without limitation, seeking to
cure in the Company’s listing or inclusion application any deficiencies cited by
the exchange or market) and thereafter use commercially reasonable efforts to
maintain such listing;

(p) prepare and timely file all documents, reports and certifications required
by the Securities Act and the Exchange Act at all times beginning from the date
the Company is first subject to such filing, reporting or certification
requirements through the date no Stockholders hold Registrable Shares;

(q) provide a CUSIP number for all Registrable Shares, not later than the
effective date of the Registration Statement;

(r) use its commercially reasonable efforts to make available its employees and
personnel for participation in “road shows” and other marketing efforts and
otherwise provide reasonable assistance to the underwriters (taking into account
the needs of the Company’s businesses and the requirements of the marketing
process) in the marketing of Registrable Securities in any underwritten
offering;

(s) promptly prior to the filing of any document which is to be incorporated by
reference into the Registration Statement or the Prospectus (after the initial
filing of such Registration Statement) provide copies of such document to
counsel for the selling Stockholders of Registrable Shares and to each managing
underwriter, if any, and make the Company’s representatives reasonably available
for discussion of such document and make such changes in such document
concerning the selling Stockholders prior to the filing thereof as counsel for
such selling Stockholders of Registrable Shares or underwriters may reasonably
request;

 

21



--------------------------------------------------------------------------------

(t) (i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and, as applicable, the New
York Stock Exchange, Nasdaq National Market or other listing standard, (ii) make
generally available to its stockholders, as soon as reasonably practicable,
earning statements covering at least twelve (12) months that satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 (or any similar
rule promulgated under the Securities Act ) thereunder, no later than forty-five
(45) days after the end of each fiscal year of the Company and (iii) delay
filing any Registration Statement or Prospectus or amendment or supplement to
such Registration Statement or Prospectus to which the Stockholders of at least
51% of Registrable Shares covered by any Registration Statement shall have
reasonably objected on the grounds that such Registration Statement or
Prospectus or amendment or supplement does not comply in all material respects
with the requirements of the Securities Act, such Stockholders having been
furnished with a copy thereof at least two (2) Business Days prior to the filing
thereof, provided that the Company may file such Registration Statement or
Prospectus or amendment or supplement following such time as the Company shall
have made a good faith effort to resolve any such issue with the objecting
Stockholders and shall have advised the Stockholders in writing of its
reasonable belief that such filing complies with the requirements of the
Securities Act;

(u) provide and cause to be maintained a registrar and transfer agent for all
Registrable Shares covered by any Registration Statement from and after a date
not later than the effective date of such Registration Statement;

(v) in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Registration Statement) that will result in the security
being delivered no longer being Registrable Shares, cooperate with the
Stockholders and the underwriters to facilitate the timely preparation and
delivery of certificates representing the Registrable Shares to be sold, which
certificates shall not bear any transfer restrictive legends (other than as
required by the Charter Documents) and to enable such Registrable Shares to be
in such denominations and registered in such names as the underwriters or the
Stockholders may request at least two (2) Business Days prior to any sale of the
Registrable Shares;

(w) take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary to
make any such prohibition inapplicable;

(x) furnish to each Stockholder participating in the offering and the managing
underwriter, without charge, at least one signed copy of the Registration
Statement and any post-effective amendments or supplements thereto, including
financial statements and schedules, all documents incorporated therein by
reference, the Prospectus contained in such Registration Statement (including
each preliminary Prospectus and any summary Prospectus), any other Prospectus
filed under Rule 424 under the Securities Act and all exhibits (including those
incorporated by reference); and

 

22



--------------------------------------------------------------------------------

(y) upon effectiveness of the first Registration Statement filed by the Company,
the Company will take such actions and make such filings as are necessary to
effect the registration of the Shares under the Exchange Act simultaneously with
or as soon as practicable following the effectiveness of the Registration
Statement.

6.2 Stockholder Information. The Company may require each Stockholder to furnish
to the Company such information regarding the proposed distribution by such
Stockholder as the Company may from time to time reasonably request in writing
or as shall be required to effect the registration of the Registrable Shares,
and no Stockholder shall be entitled to be named as a selling stockholder in any
Registration Statement and no Stockholder shall be entitled to use the
Prospectus forming a part thereof if such Stockholder does not provide such
reasonable information to the Company. Any Stockholder that sells Registrable
Shares pursuant to a Registration Statement or as a selling stockholder pursuant
to an Underwritten Offering shall be required to be named as a selling
Stockholder in the related Prospectus and to deliver a Prospectus to purchasers.
Each Stockholder further agrees to furnish promptly to the Company in writing
all information required from time to time to make the information previously
furnished by such Stockholder not misleading and each Stockholder shall have a
reasonable opportunity to review and comment upon the Registration Statement
with respect to the accuracy of the information provided by such Stockholder,
which shall include at least five (5) Business Days after receipt of any
Registration Statement to provide comments thereon to the Company or its
counsel. The designated counsel, if any, for each Stockholder shall, on behalf
of such Stockholder, have the right to review and comment upon the Registration
Statement prior to the time it is filed with the Commission, which shall include
at least ten (10) Business Days after receipt of any Registration Statement to
provide comments thereon to the Company or its counsel.

6.3 Restriction on Disposition. Each Stockholder selling Registrable Shares
agrees that, upon notice of the happening of any event as a result of which the
Prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits any material fact necessary to make the statements
therein not misleading (a “Suspension Notice”), such Stockholder will forthwith
discontinue disposition of Registrable Shares for a reasonable length of time
(not to exceed 60 days) until such Stockholder is advised in writing by the
Company that the use of the Prospectus may be resumed and is furnished with a
supplemented or amended Prospectus as contemplated by Section 6.1(j) hereof,
and, if so directed by the Company, such Stockholder will deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
such Stockholder’s possession, of the Prospectus covering such Registrable
Shares current at the time of receipt of such notice; provided, however, that
such postponement of sales of Registrable Shares by the Stockholders shall not
exceed ninety (90) days in the aggregate in any one year. If the Company shall
give any notice to suspend the disposition of Registrable Shares pursuant to a
Prospectus, the Company shall extend the period of time during which the Company
is required to maintain the Registration Statement effective pursuant to this
Agreement by the number

 

23



--------------------------------------------------------------------------------

of days during the period from and including the date of the giving of such
notice to and including the date such Stockholder either is advised by the
Company that the use of the Prospectus may be resumed or receives the copies of
the supplemented or amended Prospectus contemplated by Section 6.1(j). In any
event, the Company shall not be entitled to deliver more than three
(3) Suspension Notices in any one year.

7. Indemnification and Contribution.

7.1 Stockholder Indemnification. The Company agrees to indemnify and hold
harmless (i) each Stockholder, (ii) each Person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act), each Stockholder (any of the Persons referred to in this clause (ii) being
hereinafter referred to as a “Controlling Person”) and (iii) the respective
officers, directors, fiduciaries, general and limited partners, stockholders,
members, managers, employees, representatives and agents (and the directors,
fiduciaries, general and limited partners, stockholders, members, managers,
employees, representatives and agents thereof) of each Stockholder or any
Controlling Person (any Person referred to in clause (i), (ii) or (iii) may
hereinafter be referred to as a “Stockholder Indemnitee”) from and against any
and all losses, damages, judgments, proceedings, reasonable out-of-pocket
expenses, and other liabilities (collectively, the “Liabilities”), including,
without limitation and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing or defending any proceeding by any
Governmental Agency, commenced or threatened, including to the extent
hereinafter provided, the reasonable fees and expenses of outside counsel to any
Stockholder Indemnitee, joint or several, directly or indirectly related to,
based upon, arising out of or in connection with (x) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (as amended or supplemented if the Company shall have
furnished to such Stockholder Indemnitee any amendments or supplements thereto),
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (y) any
violation by the Company of any federal, state or common law rule or regulation
applicable to the Company and relating to action required of or inaction by the
Company in connection with any such registration, and the Company will reimburse
any such Stockholder Indemnitee for any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such Claim as such expenses are incurred, except to the extent such
Liabilities arise out of or are based upon (i) any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with information relating to any Stockholder Indemnitee furnished to the Company
or any underwriter in writing by such Stockholder Indemnitee expressly for use
therein, (ii) any untrue statement contained in or omission from a Prospectus
(as then amended or supplemented, if the Company shall have furnished to or on
behalf of the Stockholder participating in the distribution relating to the
relevant Registration Statement any amendments or supplements thereto) if, upon
receipt of any notice from the Company of the happening of any event of the kind
described in clause (v) of Section 6.1(f), (1) such Stockholder Indemnitee fails
to discontinue its disposition of Registrable Shares pursuant to the
Registration Statement covering such Registrable Shares until its receipt of the
copies of the supplemented or amended Prospectus

 

24



--------------------------------------------------------------------------------

contemplated by Section 6.1(g) or (2) such Stockholder Indemnitee fails to
deliver to the purchasers of such Registrable Shares such supplemented or
amended Prospectus (or final Prospectus) if provided by the Company to such
Stockholder Indemnitee in accordance with this Agreement. The indemnity provided
for herein shall remain in full force and effect regardless of any investigation
made by or on behalf of any Stockholder Indemnitee.

7.2 Company Indemnification. In connection with any Registration Statement in
which a Stockholder is participating and as a condition to such participation,
such Stockholder agrees, severally and not jointly, to indemnify and hold
harmless the Company, each Person who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act and the
respective partners, directors, officers, members, representatives, employees
and agents of the Company and each such Person to the same extent as the
foregoing indemnity from the Company to each Stockholder Indemnitee, but only
with reference to untrue statements or omissions or alleged untrue statements or
omissions made in reliance upon and in strict conformity with information
relating to such Stockholder Indemnitee furnished to the Company in writing by
such Stockholder Indemnitee expressly for use in any Registration Statement or
Prospectus, any amendment or supplement thereto, or any preliminary Prospectus.
The liability of any Stockholder Indemnitee pursuant to this paragraph shall in
no event exceed the net proceeds received by such Stockholder Indemnitee from
sales of Registrable Shares giving rise to such obligations. The Company and
each Stockholder holding Registrable Securities hereby acknowledge and agree
that, unless otherwise expressly agreed to in writing by such Stockholders to
the contrary, for all purposes of this Agreement, the only information furnished
or to be furnished to the Company for use in any such Registration Statement or
Prospectus are statements specifically relating to (a) transactions between such
Stockholder and its Affiliates, on the one hand, and the Company, on the other
hand, (b) the beneficial ownership of Shares by such Stockholder and its
Affiliates and (c) the name and address of such Stockholder. If any additional
information about such Stockholder or the plan of distribution (other than for
an underwritten offering) is required by law to be disclosed in any such
document, then such Stockholder shall not unreasonably withhold its agreement
referred to in the immediately preceding sentence. Such indemnity and
reimbursement of expenses shall remain in full force and effect regardless of
any investigation made by or on behalf of such Stockholder Indemnitee and shall
survive the transfer of such securities by such Stockholder.

7.3 Indemnification Procedures. If any proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnity may be sought pursuant to paragraph
(a) or (b) above, such Person (the “Indemnified Party,” or if more than one
Indemnified Party, the “Indemnified Parties”), shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”), in writing
of the commencement thereof (but the failure to so notify an Indemnifying Party
shall not relieve it from any liability which it may have under this Section 7,
except to the extent the Indemnifying Party is actually and materially
prejudiced by the failure to give notice), and the Indemnifying Party, shall
assume the defense of such Proceeding and retain counsel chosen by the
Indemnifying Party and approved by the Indemnified Party, which

 

25



--------------------------------------------------------------------------------

approval shall not be unreasonably withheld, to represent the Indemnified Party
and any others the Indemnifying Party may reasonably designate in such
Proceeding and shall pay the reasonable fees and expenses actually incurred by
such counsel related to such proceeding. Notwithstanding the foregoing, in any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party, unless (i) the Indemnifying Party and the Indemnified
Party shall have mutually agreed in writing to the contrary, (ii) the
Indemnifying Party failed within a reasonable time after notice of commencement
of the proceeding to assume the defense and engage counsel approved by the
Indemnified Party as hereinabove provided, (iii) the Indemnifying Party and its
counsel do not pursue in a reasonable manner the defense of such proceeding,
(iv) such Indemnified Party shall have been reasonably advised by counsel that,
either (x) there may be one or more legal defenses available to it which are
different from or additional to those available to the Indemnifying Party or
such affiliate of the Indemnifying Party or (y) a conflict may exist between
such Indemnified Party and the Indemnifying Party or such affiliate of the
Indemnifying Party, then the Indemnifying Party shall not have the right to
assume nor direct the defense of such Proceeding on behalf of such Indemnified
Party, it being understood, however, that the Indemnifying Party shall not, in
connection with any one such Proceeding or separate but substantially similar or
related Proceedings arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one (1) separate
firm of attorneys (in addition to any local counsel), for all such Indemnified
Parties, which firm shall be designated in writing by those Indemnified Parties
who sold a majority of Registrable Shares sold by all such Indemnified Parties
(excluding Registrable Shares sold by the Company at its Affiliates) and any
such separate firm for the Company, the directors, the officers and such control
Persons of the Company as shall be designated in writing by the Company. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify any
Indemnified Party from and against any loss or liability resulting from such
settlement or judgment. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Party is a party or
the subject thereof and indemnity could have been sought hereunder by such
Indemnified Party, unless (i) such settlement includes an unconditional release
of such Indemnified Party from all liability on claims that are the subject
matter of such proceeding in a form satisfactory to the Indemnified Party and
(ii) does not include a statement as to, or an admission of, fault, culpability
or a failure to act by or on behalf of the Indemnified Party.

7.4 Insufficiency of Indemnification. If the indemnification provided for in
Sections 7.1 and 7.2 hereof is for any reason held to be unavailable to an
Indemnified Party in respect of any Liabilities referred to therein (other than
by reason of the exceptions provided therein) or is insufficient to hold
harmless a party indemnified thereunder, then each applicable Indemnifying Party
under such paragraphs, in lieu of indemnifying such Indemnified Party
thereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such Liabilities in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Parties and the Indemnified

 

26



--------------------------------------------------------------------------------

Party, as well as any other relevant equitable considerations. The relative
fault of the Company, on the one hand, and any Stockholder Indemnitees, on the
other, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by such Stockholder Indemnitees and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

7.5 Contribution. The parties agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(based upon the relative shareholdings in the Company of such Stockholders or
the number of Registrable Shares being sold by such Stockholder) (even if such
Indemnified Parties were treated as one entity for such purpose), or by any
other method of allocation that does not take account of the equitable
considerations referred to in Section 7.4 above. The amount paid or payable by
an Indemnified Party as a result of any Liabilities referred to Section 7.4
shall be deemed to include, subject to the limitations set forth above, any
reasonable legal or other expenses actually incurred by such Indemnified Party
in connection with investigating or defending any such proceeding.
Notwithstanding the provisions of this Section 7, in no event shall a
Stockholder Indemnitee be required to contribute any amount in excess of the
amount by which proceeds (net of any discounts or commissions) received by such
Stockholder Indemnitee from sales of Registrable Shares exceeds the amount of
any damages that such Stockholder Indemnitee has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. For purposes of this Section 7, each Person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act) a Stockholder shall have the same rights to contribution as such
Stockholder and each Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act) the
Company, and each officer, director, partner, employee, representative, agent or
manager of the Company shall have the same rights to contribution as the
Company. Any party entitled to contribution will, promptly after receipt of
notice of commencement of any proceeding against such party in respect of which
a claim for contribution may be made against another party or parties, notify
each party or parties from whom contribution may be sought, but the omission to
so notify such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 7 or otherwise, except to the extent that any party is actually and
materially prejudiced by the failure to give notice. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act), shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

7.6 Similar Indemnification. Indemnification similar to that specified in
Section 7.1 and Section 7.2 (with appropriate modifications) shall be given by
the Company and any Stockholder selling Registrable Securities with respect to
any required registration or other qualification of securities under any
applicable securities and state “blue sky” laws.

 

27



--------------------------------------------------------------------------------

7.7 Liabilities Cumulative. The indemnity and contribution agreements contained
in this Section 7 will be in addition to any liability which the Indemnifying
Parties may otherwise have to the Indemnified Parties referred to above. The
Stockholder Indemnitee’s obligations to contribute pursuant to this Section 7
are several in proportion to the respective number of Registrable Shares sold by
each of the Stockholder Indemnitees hereunder and not joint.

7.8 Periodic Reimbursement. The indemnification and contribution required by
this Section 7 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred; provided, however, that the
recipient thereof hereby undertakes to repay such payments if and to the extent
it shall be determined by a court of competent jurisdiction that such recipient
is not entitled to such payment hereunder.

8. Market Stand-off Agreement. Each Stockholder hereby agrees that it shall not,
to the extent requested in writing by the Company or an underwriter of
securities of the Company, directly or indirectly sell, offer to sell (including
without limitation any short sale), grant any option or otherwise transfer or
dispose of any Registrable Shares or other Shares of the Company or any
securities convertible into or exchangeable or exercisable for Shares of the
Company then owned by such Stockholder (other than to Permitted Transferees who
agree to be similarly bound) within thirty (30) days prior to and one hundred
eighty (180) days following either (x) the effective date of the IPO
Registration Statement of the Company filed under the Securities Act or (y) the
date of an underwritten offering by the Company; provided, however, that:

(a) with respect to the up to the 180-day restriction that follows the effective
date of the IPO Registration Statement, such agreement shall not be applicable
to Registrable Shares sold pursuant to such IPO Registration Statement;

(b) all executive officers and directors of the Company then holding Shares or
securities convertible into or exchangeable or exercisable for Shares of the
Company shall enter into similar agreements for not less than the entire time
period required of the Stockholders hereunder; and

(c) the Stockholders shall be allowed any concession or proportionate release
allowed to any executive officer or director that entered into similar
agreements.

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the securities
subject to this Section 8 and to impose stop transfer instructions with respect
to the Registrable Shares and such other securities of each Stockholder (and the
securities of every other Person subject to the foregoing restriction) until the
end of such period.

 

28



--------------------------------------------------------------------------------

9. Tax Matters.

9.1 Company Tax Returns. The Company shall cause to be prepared and timely filed
all tax returns required to be filed for the Company in the jurisdictions in
which the Company conducts business or derives income for all applicable tax
years, and shall furnish within 30 days after the filing date of the Company’s
federal income tax return (IRS Form 1065 or any successor form thereto), a
statement of each Stockholder’s distributive share of income, gains, losses,
deductions and credits for such tax year prepared by the Company’s independent
public accountants (including IRS Form 1065 and Schedule K-1 and similar or
successor forms and schedules thereto) and a copy of the Company’s federal tax
return required to be filed by the Company for such fiscal year. The Tax Matters
Partner may make, subject to approval of the Board of Directors, any income or
other tax elections for the Company; provided, however, upon the transfer of
Shares in the Company, the Tax Matters Partner shall, at the request of any
Stockholder, cause the Company to file an election under Section 754 of the Code
and the Treasury Regulations thereunder and a corresponding election under the
applicable section of state or local law. Any filing by the Company of any
federal, state or local income tax returns of the Company, including IRS Form
1065 and Schedule K-1 and similar or successor forms and schedules shall be
approved by the Board of Directors.

9.2 Designation of Tax Matters Partner. Smithfield is hereby designated as the
“Tax Matters Partner” under Section 6231(a)(7) of the Code, with respect to the
Company. The Tax Matters Partner is specifically directed and authorized to take
whatever steps the Tax Matters Partner, in its sole discretion, deems necessary
or desirable to perfect such designation, including filing any forms or
documents with the Internal Revenue Service and taking such other action as may
from time to time be required under regulations of the United States Department
of the Treasury. The Tax Matters Partner shall at all times assure that each
Stockholder is a “notice partner” as defined in Section 6231(a)(8) of the Code
with respect to the Company. The Tax Matters Partner shall promptly deliver to
each of the other Stockholders a copy of all notices, communications, reports
and writings received from the Internal Revenue Service or other tax authority
relating to or potentially resulting in an adjustment of Company items and keep
each of the Stockholders advised of all material developments with respect to
any proposed adjustments which come to its attention. Any Stockholder has the
right to participate in administrative or judicial proceedings relating to the
determination of Company items at the Company level. Expenses of such
administrative or judicial proceedings undertaken by the Tax Matters Partner
shall be deemed expenses of the Company. Each Stockholder, other than the Tax
Matters Partner, who elects to participate in such proceedings shall be
responsible for any expenses incurred by such Stockholder in connection with
such participation. Further, the cost of any adjustments to a Stockholder and
the cost of any resulting audits or adjustments of such Stockholder’s tax
return, shall be borne solely by the affected Stockholder. Notwithstanding the
foregoing, the Tax Matters Partner may not settle any administrative or judicial
proceeding or enter into any agreement (including extending the period of
limitations) with the Internal Revenue Service or other tax authority, in each
case, without the approval of the Board of Directors. This Section 9.2 is not
intended to authorize the Tax Matters Partner to exercise or limit any right
that is exercisable by any other Stockholder

 

29



--------------------------------------------------------------------------------

under Sections 6222 through 6232 of the Code. The Company will timely elect to
be classified as a partnership for United States federal income tax purposes
effective on the Closing Date.

10. Termination of the Company’s Obligations. The Company shall have no further
obligations pursuant to Sections 4, 5 and 6 of this Agreement upon the earlier
to occur of (a) the IPO Deadline, in the event that a public offering of
Registrable Shares has not been consummated as of such date, and (b) such time
as no Registrable Shares are outstanding.

11. Buy/Sell Agreement

11.1 Offer. A Stockholder (the “Offering Stockholder”) shall have the right, at
any time following the IPO Deadline in the event that a public offering of
Registrable Shares has not been consummated as of such date, to make an offer
(the “Offer”) to purchase all (but not less than all) of the Shares held by the
other Stockholder (the “Offeree Stockholder”). The Offer shall be in writing and
contain a value per Share (the “Value”) to be paid in cash as specified by the
Offering Stockholder for such Shares (as determined on a fully-diluted basis
including all Share Equivalents (if any)) and established by the Offering
Stockholder in its sole discretion. For the avoidance of doubt, the terms
“Offering Stockholder” and “Offeree Stockholder” include all Permitted
Transferees of the respective Stockholders.

11.2 Alternative Purchase or Sale. Upon the receipt of an Offer as set forth in
Section 11.1, the Offeree Stockholder shall have the alternative either (i) to
sell all (but not less than all) of its Shares to the Offering Stockholder for
cash at a price equal to the product of (A) the number of Shares (as determined
on a fully-diluted basis including all Share Equivalents (if any)) held by the
Offeree Stockholder times (B) the Value, or (ii) to purchase all (but not less
than all) of the Shares (as determined on a fully-diluted basis including all
Share Equivalents (if any)) held by the Offering Stockholder for cash at a price
equal to the product of (A) 0.9 times (B) the number of Shares (as determined on
a fully-diluted basis including all Share Equivalents (if any)) held by the
Offering Shareholder times (C) the Value. The closing of the purchase pursuant
to this Section 11.2 shall be held at the time and in the manner provided in
Section 11.4 hereof.

11.3 Election of Alternative. The Offeree Stockholder shall give written notice
(the “Response Notice”) to the Offering Stockholder within forty-five (45) days
from the date of receipt of the Offer, indicating whether the Offeree
Stockholder elects to sell its Shares to the Offering Stockholder or to purchase
the Offering Stockholder’s Shares. Failure to provide the Offering Stockholder
with written notice of the Offeree Stockholder’s election within such forty-five
(45) day period shall be conclusively deemed to be an election by the Offeree
Stockholder to sell its Shares to the Offering Stockholder in accordance
herewith.

11.4 Closing. Not later than ninety (90) days after receipt by the Offering
Stockholder of the Response Notice, the purchase or sale, as applicable, of the

 

30



--------------------------------------------------------------------------------

Shares by the Offering Shareholder pursuant to the terms of this Section 11
shall be closed in the Company’s principal business office and all appropriate
documents will be executed and delivered to effect the purchase and sale of the
Shares, free and clear of all encumbrances. The consideration therefor shall be
paid by the purchaser to the seller in immediately available funds by wire
transfer to an account or accounts at such bank or banks specified by the seller
at least five (5) Business Days prior to the closing date.

12. Corporate Governance.

12.1 General.

(a) From and after the execution of this Agreement, at any regular or special
meeting of stockholders of the Company (a “Stockholders Meeting”) or in any
written consent executed in lieu of such a meeting of stockholders (a “Written
Consent”), (i) each Stockholder shall vote its Shares or execute a Written
Consent, as applicable, and each Stockholder and the Company shall take all
other necessary or desirable actions, to give effect to the provisions of this
Agreement (including, without limitation, Section 12.3 and Section 12.4 hereof)
and to ensure that the Charter Documents reflect (to the extent possible under
applicable law) the provisions of this Agreement (as such may be amended from
time to time) and (ii) each Stockholder shall vote its Shares or execute a
Written Consent, as applicable, in conformity with the specific terms and
provisions of this Agreement.

(b) The Stockholders undertake to expressly inform the directors appointed by
them of the contents of this Agreement and will request and instruct the
corresponding directors to vote in accordance with this Agreement. Each
Stockholder will ensure that the directors appointed by such Stockholder
undertake to fulfill this obligation. In the event that a director should
declare an intention not to vote in accordance with the provisions of this
Agreement, the Stockholder who appointed such director shall request the
immediate resignation of such director and will immediately inform the remaining
Stockholders, who will cooperate for the immediate replacement of such director.

(c) Should any director fail to vote in a manner consistent with the provisions
of this Agreement (and such vote is not amended within the following fourteen
(14) days in such a way as to cure all effects derived from such director’s
vote) or fail to present his/her resignation in accordance with the previous
paragraph, the Stockholders shall remove and replace such director as soon as
possible and, in any event, no later than the next General Shareholders’
Meeting, which the Stockholders call as promptly as practicable for purposes of
removing such director.

12.2 Stockholder and Company Actions. In order to effectuate the provisions of
this Agreement, (a) each Stockholder hereby agrees that when any action or vote
is required to be taken by such Stockholder pursuant to this Agreement, such
Stockholder shall use its commercially reasonable efforts to call, or cause the
appropriate officers and directors of the Company to call, a Stockholders
Meeting, or to execute or cause to be executed a Written Consent to effectuate
such stockholder action and (b) the

 

31



--------------------------------------------------------------------------------

Company shall use its commercially reasonable efforts to cause the Board of
Directors to adopt, either at a meeting of the Board of Directors or by
unanimous written consent of the Board of Directors, all the resolutions
necessary to effectuate the provisions of this Agreement.

12.3 Appointment and Election of Directors.

(a) The Board of Directors shall be comprised of six (6) directors, none of whom
may be employees of the Company.

(b) Smithfield shall be entitled to designate three (3) individuals, in its sole
discretion, for nomination as directors to the Board of Directors (the
“Smithfield Directors”). Each Stockholder agrees to take all necessary or
desirable action in order to cause the appointment of the Smithfield Directors
to the Board of Directors at the next Stockholders Meeting.

(c) OCM shall be entitled to designate three (3) individuals, in its sole
discretion, for nomination as directors to the Board of Directors (the “OCM
Directors”). Each Stockholder agrees to take all necessary or desirable action
in order to cause the appointment of the OCM Directors to the Board of Directors
at the next Stockholders Meeting.

(d) Each Stockholder shall vote its Shares at any Stockholders Meeting called
for the purpose of filling positions on the Board of Directors, or in any
Written Consent executed for such purpose, and take all other necessary or
desirable actions to cause the election to the Board of Directors of the
Smithfield Directors and the OCM Directors.

(e) The Stockholders agree that the Chairman and Vice-Chairman of the Board of
Directors will be appointed on a rotational basis for subsequent periods of two
years. For the initial two years the Chairman will be appointed among the
Smithfield Directors and the Vice-Chairman among the OCM Directors, and
conversely after two years. The Stockholders agree on a full equivalence of the
faculties of the Chairman and of the Vice-Chairman.

(f) The Stockholders agree that the Secretary and the Vice-Secretary of the
Board of Directors will be appointed on a rotational basis for subsequent
periods of two years. For the initial two years the Secretary will be appointed
at the proposal of the OCM Directors and the Vice-Secretary at the proposal of
the Smithfield Directors, and conversely after two years. The Secretary and the
Vice-Secretary shall not be required to be members of the Board of Directors.

12.4 Removal and Replacement of Directors.

(a) Removal of the Smithfield Directors. If, at any time, Smithfield notifies
the Company and the other Stockholder of its desire to remove at any

 

32



--------------------------------------------------------------------------------

time and for any reason (or no reason) one or more Smithfield Directors, each
Stockholder shall vote all of its Shares, and the Company and each Stockholder
shall take all necessary or desirable action, so as to remove such Smithfield
Directors.

(b) Replacement of Smithfield Directors.

(i) If, at any time, a vacancy is created on the Board of Directors by reason of
the incapacity, death, removal or resignation of any Smithfield Director,
Smithfield shall have the sole right to designate a replacement Smithfield
Director to fill each such vacancy.

(ii) Upon receipt of notice of the designation of a replacement Smithfield
Director, the Company and each Stockholder shall, as soon as practicable after
the date of such notice, take all necessary or desirable actions, including the
voting by each Stockholder of its Shares, to elect the director so designated by
Smithfield to fill the vacancy.

(c) Removal of OCM Directors. If, at any time, OCM notifies the Company and the
other Stockholder of its desire to remove at any time and for any reason (or no
reason) one or more OCM Directors, each Stockholder shall vote all of its
Shares, and the Company and each Stockholder shall take all necessary or
desirable action, so as to remove such OCM Directors.

(d) Replacement of OCM Directors.

(i) If, at any time, a vacancy is created on the Board of Directors by reason of
the incapacity, death, removal or resignation of any OCM Directors, OCM shall
have the sole right to designate a replacement OCM Director to fill each such
vacancy.

(ii) Upon receipt of notice of the designation of a replacement OCM Director,
the Company and each Stockholder shall, as soon as practicable after the date of
such notice, take all necessary or desirable actions, including the voting by
each Stockholder of its Shares, to elect the director so designated by OCM to
fill the vacancy.

(e) Vacancies. The Stockholders agree that, in the event of a vacancy in the
Board of Directors, no decision shall be taken by the Board of Directors
pursuant to Section 12.6(b) or Section 12.11(b) unless taken unanimously;
provided, that the Stockholder responsible for filling such vacancy is acting in
good faith to fill such vacancy as promptly as practicable.

12.5 Meetings; Quorum; Representatives.

(a) The Board of Directors shall hold regularly scheduled meetings at least once
during each fiscal quarter. Special meetings of the Board of Directors may be
called by the Chairman or Vice-Chairman upon reasonable notice (which shall, in
any event, be at least five (5) days) by the Company to the other directors. A
quorum of the Board of Directors shall consist of a majority of the entire Board
of Directors present in person or by proxy.

 

33



--------------------------------------------------------------------------------

(b) Each Stockholder may request that one or more of its representatives be
permitted to attend any meeting of the Board of Directors as such Stockholder
deems reasonable under the circumstances. In connection with the foregoing, each
of Smithfield and OCM commit to cause any director appointed by them to accept
the presence of those representatives in the meeting, and both Stockholders
agree that the Chairman of the meeting shall be obligated to accept the presence
of such representatives; provided that such representatives shall attend such
meetings only in an observer capacity.

(c) Each Stockholder may invite one or more observers to attend any Stockholders
Meeting as such Stockholder deems reasonable under the circumstances; provided
that such observers shall attend such meetings only in an observer capacity.

(d) The Stockholders shall instruct the Chairman and the Vice-Chairman of the
Board of Directors to:

(i) call a special meeting of the Board of Directors within five (5) days
following a request by any of the directors or by any of the Stockholders;

(ii) call a Stockholders Meeting within a term of thirty (30) days following a
request by any of the Stockholders; and

(iii) send to each Stockholder a copy of any notice regarding any Stockholders
Meeting or meeting of the Board of Directors of the Company along with an agenda
of issues to be discussed at such Stockholders Meeting or meeting of the Board
of Directors and a copy of the minutes of any such Stockholders Meeting or
meeting of the Board of Directors.

(e) The Stockholders agree that any minutes and certificates of the minutes of
the Board of Directors and of the Stockholders Meeting shall always be signed by
the Chairman and by the Secretary of the Board; provided that all minutes and
certificates shall require the signature of at least one Smithfield Director and
one OCM Director.

12.6 Actions of the Company; Extraordinary Actions.

(a) Except as otherwise provided herein, all actions of the Board of Directors
shall require the affirmative vote of at least a majority of directors present
at a duly convened meeting of the Board of Directors at which a quorum is
present (in person or telephonically). In the case of any tie vote of the Board
of Directors, neither the Chairman’s, Vice-Chairman’s nor any other Person’s
vote shall be deemed a deciding vote.

 

34



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not take, approve or otherwise ratify any of the following actions
without the consent of at least two Smithfield Directors and two OCM Directors,
or of each of Smithfield and OCM in their capacity as Stockholders:

(i) (A) any creation of a class or series of, or any issuance of or agreement to
issue any equity securities of the Company or securities or other rights of any
kind convertible into or exchangeable for, any equity securities of the Company,
or any option, warrant or other subscription or purchase right with respect to
such equity securities of the Company (including the adoption or material
alteration of any employee stock option plan, stock incentive plan or equity
incentive plan) or (B) the redemption, repurchase or other acquisition of any
Shares or Share Equivalents of the Company, other than as expressly contemplated
in the Contribution Agreement or the Earn-Out Agreement;

(ii) any amendment, modification or restatement of the Charter Documents (or
similar governing documents of the Company or any of its subsidiaries), any
modification of the number of directors constituting the entire Board of
Directors and any amendment or modification of this Section 12.6;

(iii) the entry into any joint venture, partnership or similar relationship with
any other Person, in each case with a total transaction value in excess of
€1,000,000 or €2,000,000 in the aggregate;

(iv) (A) any transaction involving the merger or consolidation of the Company
into or with one or more Persons or (B) any transaction involving the merger or
consolidation of one or more Persons into or with the Company;

(v) effecting, approving or authorizing any liquidation of the Company or any
recapitalization or reorganization of the Company;

(vi) (A) any sale, conveyance, exchange or transfer, not otherwise permitted by
the terms hereof, to another Person of all or substantially all of the assets of
the Company or (B) the sale, lease, exchange, transfer or other disposition of a
significant portion of assets of the Company (including the capital stock of any
subsidiary of the Company);

(vii) any direct or indirect declaration, distribution or direct or indirect
payment of any dividend or other distribution on any Shares or Share Equivalents
of the Company;

(viii) the commencement, termination or change (in any material respect) of any
line of business or the material change of any fundamental business practice of
the Company or subsidiary of the Company;

(ix) the commencement of any voluntary or involuntary proceeding or filing of
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or insolvency proceedings (“insolvencia

 

35



--------------------------------------------------------------------------------

imminente”) under the Spanish Bankruptcy Act (Ley 22/2003, de 9 de julio), as
amended, or the commencement of any voluntary or involuntary proceedings under
any other foreign bankruptcy, insolvency or receivership or similar law or
composition of creditors; consenting to the institution of or failing to contest
in a timely and appropriate manner any such proceeding or filing; applying for
or consenting to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
of the Company; filing an answer admitting the material allegations of a
petition filed against it in any such proceeding; making a general assignment
for the benefit of creditors; admitting in writing its inability or failing
generally to pay its debts as they become due; or taking any action for the
purpose of effecting any of the foregoing;

(x) the Company’s issuance or becoming liable for any indebtedness in excess of
€5,000,000 in the aggregate, other than in connection with the Company’s working
capital line of credit in the ordinary course of business;

(xi) any change in the annual operating budget or business plan of the Company
or any subsidiary of the Company of more than five percent (5%) in the aggregate
from the annual operating budget or business plan of the Company approved
pursuant to Section 12.7 hereof for the then-current fiscal year;

(xii) any capital expenditures or leasehold improvements by the Company in
excess of €2,000,000 not included in the annual operating budget or business
plan of the Company approved pursuant to Section 12.7 hereof for the
then-current fiscal year;

(xiii) hiring or terminating, or amending the employment terms of (including,
without limitation, compensation and benefits), the chief executive officer, the
chief financial officer or the general counsel of the Company or the president
of any subsidiary of the Company;

(xiv) any material transaction with any of the Company’s Affiliates, including,
without limitation, any transaction with Smithfield or any of its Affiliates
other than transactions conducted pursuant to the terms of Section 12.10;

(xv) acquiring or disposing of any business or assets of the Company in a single
transaction or a series of related transactions with an aggregate value in such
transaction or series of related transactions in excess of €1,000,000 (including
all assumed debt, all cash payments and the fair market value of all securities
or other property issued or exchanged as consideration) or making any other
investment other than (A) investments in short term obligations issued by, or
guaranteed by, a Governmental Authority in the United States and (B) investments
in negotiable certificates of deposit, bankers’ acceptances or money market
securities issued by any bank of international standing or branch of a bank of
international standing;

(xvi) (A) instituting, settling, paying, discharging or dismissing any claim
threatened against, relating to or involving any Company or

 

36



--------------------------------------------------------------------------------

subsidiary of the Company (1) involving payments thereby in excess of €1,000,000
or (2) involving any material limitation on the conduct of the business of the
Company or (B) waiving or releasing any right of the Company or any of the
subsidiaries of the Company with a value in excess of €250,000, other than, in
each case, in connection with the accounts payable or accounts receivable of the
Company in the ordinary course of business;

(xvii) other than as contemplated by this Agreement, the filing of any
Registration Statement with the SEC or similar foreign or domestic Governmental
Authority or any stock or securities exchange;

(xviii) making any loans or advances to any Person (other than to employees of
the Company in the ordinary course of business consistent with past practice) or
assuming or guaranteeing the indebtedness of another Person, entering into any
“keep well” or other agreement to maintain any financial statement condition of
another Person or enter into any arrangement having the economic effect of any
of the foregoing;

(xix) exercising the right to vote the shares of any direct or indirect
subsidiary of the Company to cause such subsidiary take any of the actions
described in this Section 12.6(b);

(xx) any material change in accounting methods or policies of the Company;

(xxi) appointing managing directors (“Consejeros Delegados”) and/or granting
ample powers of attorney to senior officers or to any third party;

(xxii) any change of the Company’s independent registered public accounting
firm; and

(xxiii) agreeing or otherwise committing to take any of the actions set forth
above.

(c) The Smithfield Directors shall have authority to act on behalf of the
Company without the approval of the OCM Directors in connection with enforcing
the Company’s rights under (i) Section 7.1(b) of the Contribution Agreement and
(ii) the Earn-Out Agreement. For this purpose, the Smithfield Directors shall be
granted an irrevocable power of attorney by the Company at Closing (which shall
be granted to any replacement Smithfield Director in the event a Smithfield
Director is replaced).

(d) The OCM Directors shall have authority to act on behalf of the Company
without the approval of the Smithfield Directors in connection with enforcing
the Company’s rights under Section 7.1(a) of the Contribution Agreement. For
this purpose, the OCM Directors shall be granted an irrevocable power of
attorney by the Company at Closing (which shall be granted to any replacement
OCM Director in the event an OCM Director is replaced).

 

37



--------------------------------------------------------------------------------

12.7 Annual Operating Plan; Annual Budget. Not less than thirty (30) days prior
to the end of each fiscal year, the Company shall prepare and submit to the
Board of Directors for its approval an annual operating plan and an annual
budget of the Company for the next succeeding fiscal year in reasonable detail.
Such operating plans and budgets shall be subject to the approval of the Board
of Directors.

12.8 Books and Records; Financial Information.

(a) The Company shall, and shall cause its subsidiaries to, keep proper books of
records and account, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Company and each of
its subsidiaries in accordance with generally accepted accounting principles as
in effect in the United States (“U.S. GAAP”) and generally accepted accounting
principles as in effect in Spain (“Spanish GAAP”) consistently applied and the
Stockholders shall be entitled to review all such books and records upon
reasonable prior notice to the Company.

(b) The Company shall provide to each Stockholder:

(i) as soon as practicable following the final day of each monthly accounting
period, monthly unaudited financial reports with respect to the immediately
preceding monthly period; and

(ii) as soon as practicable following the final day of each fiscal year, annual
financial statements for the immediately preceding fiscal year, which shall be
prepared in accordance with U.S. GAAP and Spanish GAAP at the end of such fiscal
year.

(c) Each Stockholder and its authorized representatives will be given, upon
request, reasonable access during business hours to review the books and records
and any other financial information of the Company and each of its subsidiaries.

12.9 Stockholder Management. No Stockholder shall be entitled to participate in
the management of the Company; provided, however, that each Stockholder may act
in an advisory capacity with respect to the Company’s operations. The Company
shall (a) pay to Smithfield an annual advisory fee in an amount equal to an
aggregate of €300,000 (which shall be subject to review annually by the
Company’s Board of Directors) paid quarterly, in arrears and (b) reimburse
Smithfield for all of its actual out-of-pocket expenses incurred in connection
with the provision of any of its personnel. In the event that OCM makes
available to the Company its personnel, the Stockholders and the Company shall
negotiate in good faith with respect to any advisory fee and actual
out-of-pocket expenses to be paid and reimbursed, respectively, by the Company
to OCM.

12.10 Affiliated Transactions. The Board of Directors may, in conducting the
business and affairs of the Company, cause the Company to enter into

 

38



--------------------------------------------------------------------------------

agreements or arrangements or otherwise deal with the Stockholders or their
Affiliates; provided that the terms of each such agreement or arrangement are no
less favorable than the terms then offered by such Stockholder or its Affiliates
to unrelated third parties. To the extent Smithfield or any of its Affiliates
determines to make raw materials and other inventory available to the Company,
Smithfield shall, and shall cause its Affiliates to, make such raw material and
other inventory available to the Company on the most favorable pricing and other
terms that are offered at such time by Smithfield or its Affiliates to unrelated
third-party customers of Smithfield or its Affiliates. For the avoidance of
doubt, the Company shall have no obligation to purchase (and Smithfield and its
Affiliates shall have no obligation to supply) any raw materials or other
inventory from Smithfield or any of its Affiliates.

12.11 Corporate Opportunities.

(a) Neither Stockholder nor any of their respective Affiliates shall, directly
or indirectly, acquire, finance or otherwise invest in, manage or operate (or
facilitate the acquisition, financing, investment in, management or operation
of) any business in the processed meats sector (which shall not include the
fresh meats sector) within any of the member states of the European Union as of
May 1, 2004 (each, a “Corporate Opportunity”), except as provided in
Section 12.11(b) below.

(b) In the event that either Stockholder or any of its Affiliates (collectively,
an “Initiating Stockholder”) becomes aware of a Corporate Opportunity, the
Initiating Stockholder shall provide notice of such Corporate Opportunity to the
Company and the other Stockholder or Stockholders (collectively, the
“Opportunity Stockholders”), which notice shall include any information with
respect to such Corporate Opportunity as is know, to the Initiating Stockholder.
The Board of Directors shall determine, as promptly as reasonably practicable
(but in any event within ten (10) days), by a majority of the directors
constituting the entire Board of Directors, which majority shall include at
least two Smithfield Directors and two OCM Directors, whether the Company shall
pursue such Corporate Opportunity and seek to consummate a transaction in
connection therewith. In the event that the Company declines any such Corporate
Opportunity, the Initiating Stockholder shall be free to pursue such Corporate
Opportunity and seek to consummate a transaction with respect thereto so long as
the directors appointed by such Initiating Stockholder shall have voted for the
Company to pursue such Corporate Opportunity; provided, however, that, in the
event that the Initiating Stockholder is able to consummate the Corporate
Opportunity on terms and conditions that are, considered in the aggregate, more
favorable to the Initiating Stockholder than those presented to the Company, the
Initiating Stockholder shall re-offer the Corporate Opportunity to the Company
on such terms and conditions; the Board of Directors shall determine, as
promptly as reasonably practicable (but in any event within ten (10) days), by a
majority of the directors constituting the entire Board of Directors, which
majority shall include at least two Smithfield Directors and two OCM Directors,
whether the Company shall pursue such Corporate Opportunity and seek to
consummate a transaction in connection therewith; in the event that the Company
declines such Corporate Opportunity, either Stockholder may seek to consummate
the transaction with respect to such Corporate Opportunity so long as the
directors appointed

 

39



--------------------------------------------------------------------------------

by such Stockholder shall have voted for the Company to pursue such Corporate
Opportunity (subject to the terms of this proviso). For the avoidance of doubt,
any investment held by the Stockholders as of the date hereof shall not be
considered a Corporate Opportunity hereunder.

(c) Each of the OCM Directors and the Smithfield Directors shall be permitted
(without any restriction or duty to the Company) to provide information relating
to the Company and its businesses to OCM or Smithfield, as the case may be;
provided, that each of OCM and Smithfield shall hold any confidential
information of the Company so received pursuant to the terms of Section 15.2.

(d) Except as expressly set forth in this Agreement, each Stockholder may have
other business and financial interests and investments and may engage in any
other business or trade, profession or employment whatsoever, on its own
account, or in partnership with, or as an employee, officer, director, creditor,
advisor or stockholder of any other Person, and no Stockholder shall be required
to devote its entire time (or cause its respective officers, directors,
employees or agents to devote their entire time) to the business of the Company.
Without limiting the generality of the foregoing, each Stockholder (and each
Stockholder’s respective officers, directors, employees and agents) and each of
the OCM Directors and the Smithfield Directors, except as expressly set forth in
this Agreement (including, without limitation Sections 12.11(a) and (b)), may
engage in any activity or line of business other than one which is or would
constitute a Corporate Opportunity that has not been offered to the Company
pursuant to Section 12.11(b), including those that compete, directly or
indirectly, with those of the Company, (ii) may invest or own any interest
publicly or privately in, or develop a business relationship with, any Person
engaged in any activity or line of business other than one which is or would
constitute a Corporate Opportunity that has not been offered to the Company
pursuant to Section 12.11(b), and (iii) do business with any client or customer
of the Company. Neither the Company, any Stockholder (or any Stockholder’s
respective officers, directors, employees or agents), nor any of the OCM
Directors and the Smithfield Directors (collectively “Applicable Persons”), by
virtue of this Agreement shall have any rights in and to any such independent
venture or the income or profits derived therefrom, regardless of whether or not
such venture was presented to such Applicable Person as a direct or indirect
result of its or his connection with the Company. Except as set forth in
Section 12.11(b) hereof, no Applicable Person shall have any obligation to
present any business opportunity to the Company, even if the opportunity is one
that the Company might have pursued or had the ability or desire to pursue, in
each case, if granted the opportunity to do so and no Applicable Person shall be
liable to the Company or any Affiliate thereof for breach of any fiduciary or
other duty, as a director or otherwise, by reason of the fact that such
Applicable Person pursues or acquires such business opportunity, directs such
business opportunity to another Person or fails to present such business
opportunity, or information regarding such business opportunity, to the Company.

 

40



--------------------------------------------------------------------------------

13. Additional Contributions.

13.1 Capital Contributions. The Board of Directors shall determine from time to
time what additional capital, if any, is needed by the Company to fund operating
deficits or for other Company purposes. Subject to Section 13.2, the
Stockholders shall be obligated to contribute to the Company cash in an amount
equal to such additional capital required, on a pro rata basis, in exchange for
additional Shares of the Company.

13.2 Declining Contributions. If a Stockholder (the “Declining Stockholder”)
refuses to contribute additional capital as required pursuant to Section 13.1
and within ten (10) days of when required pursuant to this Section 13, then the
other Stockholder (the “Non-Declining Stockholder”) may, at its option:

(a) advance to the Company the amount of the capital contribution that the
Declining Stockholder failed to make, which advance shall be deemed a loan to
the Declining Stockholder repayable on demand with interest at 4.0%, compounded
monthly; or

(b) make an additional capital contribution equal to the amount of the capital
contribution which the Declining Stockholder failed to make, in which event the
Non-Declining Stockholder shall be issued, in addition to the Shares issued to
the Non-Declining Stockholder in exchange for its required capital contribution,
a number of additional Shares equal to (A) the number of Shares that would have
been issued to the Declining Stockholder in the event that the Declining
Stockholder had contributed the additional capital contribution times (B) 1.5.

14. Stock Certificate Legend. A copy of this Agreement shall be filed with the
Secretary of the Company and kept with the records of the Company. In addition
to any other legend that may be required and, to the extent permitted by
applicable Law, each certificate representing Shares now held or hereafter
acquired by any Stockholder shall for as long as this Agreement is effective
bear a legend substantially in the following form:

THE SALE, ASSIGNMENT, HYPOTHECATION, PLEDGE, ENCUMBRANCE OR OTHER DISPOSITION
(EACH A “TRANSFER”) AND VOTING OF ALL OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE RESTRICTED BY THE TERMS OF THE STOCKHOLDERS AGREEMENT, DATED
[    ], 2006, AMONG THE COMPANY AND THE STOCKHOLDERS NAMED THEREIN, A COPY OF
WHICH MAY BE INSPECTED AT THE COMPANY’S PRINCIPAL OFFICE. THE COMPANY WILL NOT
REGISTER THE TRANSFER OF SUCH SECURITIES ON THE BOOKS OF THE COMPANY UNLESS AND
UNTIL THE TRANSFER HAS BEEN MADE IN COMPLIANCE WITH THE TERMS OF THE
STOCKHOLDERS AGREEMENT.

 

41



--------------------------------------------------------------------------------

15. Miscellaneous.

15.1 Notices. All notices, demands or other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, telecopier, courier
service or personal delivery:

 

  (a) if to the Company:

 

Tarvalón, S.L.                                       
                                                                     
                               Telecopy:   
                                                    Attention:   
                                                    with a copy to:
                                                                     
                                                                     
                                                                      Telecopy:
                                                       Attention:   
                                                   

 

  (b) if to Smithfield:

 

SFDS Global Holdings BV c/o Smithfield Foods, Inc. 499 Park Avenue 6th Floor New
York, New York 10022 Telecopy:    (212) 758-8421 Attention:    Richard J. M.
Poulson,    Executive Vice President,    Senior Advisor to the Chairman    and
General Counsel with a copy to:

SFDS Global Holdings BV

c/o Smithfield Foods, Inc.

200 Commerce Street Smithfield, Virginia Telecopy:    (757) 365-1821 Attention:
   Michael H. Cole,    Vice President, Secretary    and Deputy General Counsel

 

42



--------------------------------------------------------------------------------

and to Hunton & Williams LLP Riverfront Plaza, East Tower 951 E. Byrd Street
Richmond, Virginia 23219 Telecopy:    (804) 788-8218 Attention:    Gary E.
Thompson

 

  (c) if to OCM:

 

OCM Luxembourg EPOF SARL 67 Boulevard Grand-Duchesse Charlotte L-1331 Luxembourg
Telecopy:    00 352 264 582 94 Attention:    Justin Bickle    Szymon Dec with a
copy to: Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York,
New York 10036 Telecopy:    212-735-2000 Attention:    Eileen T. Nugent

 

  (d) if to any other Stockholder, at its address as it appears on the record
books of the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 15.1 designate another address or Person for
receipt of notices hereunder.

15.2 Publicity; Confidentiality. Except as may be required by any applicable
Requirement of Law, neither the Company nor any Stockholder shall issue a press
release or public announcement or otherwise make any disclosure concerning this
Agreement, any Stockholder or the business, technology and financial affairs of
the Company without the prior approval of the other parties to this Agreement;
provided, however, that nothing in this Agreement shall restrict the Company or
any Stockholder from disclosing information (a) that is already publicly
available, (b) that may be required in response to a valid summons or subpoena;
provided that the Company or such Stockholder, as the case may be, will use
reasonable efforts to notify the other parties to this Agreement in advance of
such disclosure so as to permit the other parties to this Agreement to seek a
protective order or otherwise contest such disclosure, and the Company or such
Stockholder, as the case may be, will use reasonable efforts to cooperate with
the other parties to this Agreement in pursuing any such protective order,

 

43



--------------------------------------------------------------------------------

(c) to the extent necessary for the Company or such Stockholder to comply with
any Requirement of Law (except for any subpoena, summons or similar legal or
regulatory process, in which case clause (b) shall apply), (d) to such
Stockholder’s or the Company’s officers, directors, stockholders, investors,
lenders, advisors, employees, members, partners, controlling persons, auditors
or counsel or (e) to Persons from whom releases, consents or approvals are
required, or to whom notice is required to be provided pursuant to any
Requirement of Law; provided, that, any potential recipient of information
pursuant to clause (c), (d) or (e) of this Section 15.2 shall have, prior to
disclosure and receipt of such information, been advised by the disclosing party
of the confidential nature of such information and agreed in writing to be bound
by a confidentiality agreement in form and substance reasonably satisfactory to
the non-disclosing parties and consistent with the terms hereof. If any
announcement or disclosure is required by any Requirement of Law to be made by
any party hereto, prior to making such announcement or disclosure such party
will use reasonable efforts to deliver a draft of such announcement to the other
parties to this Agreement and give the other parties to this Agreement
reasonable opportunity to comment thereon prior to its release or disclosure.

15.3 Successors and Assigns; Third Party Beneficiary. This Agreement shall inure
to the benefit of and be binding upon the successors and Permitted Transferees
of the parties hereto. This Agreement is not assignable except in connection
with a transfer of Shares in accordance with this Agreement. Except as expressly
provided in Section 7.1, no Person other than the parties hereto and their
successors and Permitted Transferees is intended to be a beneficiary of this
Agreement.

15.4 Amendment and Waiver.

(a) No failure or delay on the part of any party hereto in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the parties hereto at law, in equity or
otherwise.

(b) Any amendment, supplement or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by any party from the terms of any provision of this Agreement shall
be effective only if it is made or given in writing and signed by the parties
hereto. Any such amendment, supplement, modification, waiver or consent shall be
binding upon the Company and all of the Stockholders.

15.5 Counterparts. This Agreement may be executed in any number of counterparts,
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be effective as delivery of
an executed counterpart to this Agreement.

 

44



--------------------------------------------------------------------------------

15.6 Specific Performance. The parties hereto intend that each of the parties
have the right to seek damages or specific performance in the event that any
other party hereto fails to perform such party’s obligations hereunder.
Therefore, if any party shall institute any action or proceeding to enforce the
provisions hereof, any party against whom such action or proceeding is brought
hereby waives any claim or defense therein that the plaintiff party has an
adequate remedy at law.

15.7 Claims Against Advisors. Smithfield agrees that it shall pursue any claim
against its or the Company’s advisors arising from any due diligence report
addressed to the Company which was prepared in connection with the Purchase
Agreement, dated June 26, 2006 by and among the Company, Smithfield Foods, Inc.
and Sara Lee Corporation, solely through the Company on behalf of the Company.

15.8 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

15.9 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to the principles of conflicts of law thereof; provided, however, that
Sections 5-1401 and 5-1402 of the New York General Obligations Law shall apply
to this Agreement; provided, further, that, to the extent required by applicable
law, Sections 2, 3, 12, 13 and 14 of this Agreement shall be governed by and
construed in accordance with the laws of Spain. The parties hereto irrevocably
submit to the exclusive jurisdiction of any state or federal court sitting in
the Borough of Manhattan, New York City, New York over any suit, action or
proceeding arising out of or relating to this Agreement. To the fullest extent
they may effectively do so under applicable law, the parties hereto irrevocably
waive and agree not to assert, by way of motion, as a defense or otherwise, any
claim that they are not subject to the jurisdiction of any such court, any
objection that they may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

15.10 Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

15.11 Rules of Construction. Unless the context otherwise requires, references
to sections or subsections refer to sections or subsections of this Agreement.

15.12 Entire Agreement. This Agreement, together with the exhibits hereto, is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, representations, warranties or
undertakings, other than those set

 

45



--------------------------------------------------------------------------------

forth or referred to herein or therein. This Agreement, together with the
exhibits hereto, supersede all prior agreements and understandings among the
parties with respect to such subject matter.

15.13 Further Assurances. Each of the parties shall, and shall cause their
respective Affiliates to, execute such documents and perform such further acts
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.

[Remainder of page intentionally left blank]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Stockholders Agreement to
be duly executed as of the date first written above.

 

TARVALÓN, S.L. By:  

 

Name:  

 

Title:  

 

SFDS GLOBAL HOLDINGS BV By:  

 

Name:  

 

Title:  

 

OCM LUXEMBOURG EPOF SARL

 

Director

 

Director

 

Director



--------------------------------------------------------------------------------

Exhibit A

ACKNOWLEDGMENT AND AGREEMENT

The undersigned desires to receive from                  (“Transferor”) certain
shares or certain options, warrants or other rights to purchase             
shares, (the “Shares”) of Tarvalón, S.L., a private limited company organized
under the laws of Spain (the “Company”);

The Shares are subject to the Stockholders Agreement, dated [    ], 2006, (the
“Agreement”), among the Company and the other parties listed on the signature
page thereto;

The undersigned has been given a copy of the Agreement and afforded ample
opportunity to read and to have counsel review it, and the undersigned is
thoroughly familiar with its terms;

Pursuant to the terms of the Agreement, the Transferor is prohibited from
transferring such Shares, and the Company is prohibited from registering the
transfer of the Shares, unless and until a transfer is made in accordance with
the terms and conditions of the Agreement and the recipient of such Shares
acknowledges the terms and conditions of the Agreement and agrees to be bound
thereby; and

The undersigned desires to receive such Shares and have the Company register the
transfer of such Shares.

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce the Transferor to transfer such Shares to the
undersigned and the Company to register such transfer, the undersigned does
hereby acknowledge and agree that (i) he/she has been given a copy of the
Agreement and afforded ample opportunity to read and to have counsel review it,
and the undersigned is thoroughly familiar with its terms, (ii) the Shares are
subject to the terms and conditions set forth in the Agreement, and (iii) the
undersigned does hereby agree fully to be bound thereby.

This              day of             ,         .

 

 